Exhibit 10.1

 

 



Execution Version

 

 

 

 

CREDIT AGREEMENT

 

dated as of

 

September 27, 2019

 

among

 

Postal Realty LP,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

BMO CAPITAL MARKETS CORP.,

as Syndication Agent

 



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I
DEFINITIONS       SECTION 1.01 Defined Terms 1 SECTION 1.02 Classification of
Loans and Borrowings 32 SECTION 1.03 Terms Generally 32 SECTION 1.04 Accounting
Terms 32       ARTICLE II
The Credits   SECTION 2.01 Commitments 33 SECTION 2.02 Loans and Borrowings 33
SECTION 2.03 Requests for Borrowings 34 SECTION 2.04 Reserved 34 SECTION 2.05
Borrowing Base Properties 34 SECTION 2.06 Reserved 39 SECTION 2.07 Funding of
Borrowings 39 SECTION 2.08 Interest Elections 40 SECTION 2.09 Termination,
Reduction and Extension of Commitments 41 SECTION 2.10 Repayment of Loans;
Evidence of Debt 41 SECTION 2.11 Prepayment of Loans 42 SECTION 2.12 Fees 43
SECTION 2.13 Interest 44 SECTION 2.14 Alternate Rate of Interest 45 SECTION 2.15
Increased Costs 46 SECTION 2.16 Break Funding Payments 47 SECTION 2.17 Payments
Free of Taxes 48 SECTION 2.18 Payments Generally; Auto-Debit Authorization; Pro
Rata Treatment; Sharing of Set-offs 51 SECTION 2.19 Mitigation Obligations;
Replacement of Lenders 52 SECTION 2.20 Defaulting Lenders 53 SECTION 2.21
Additional Commitments 53 SECTION 2.22 Additional Subsidiary Guarantors 55
SECTION 2.23 Special Subsidiaries 56 SECTION 2.24 Foreign Jurisdiction
Qualification Certificates 56       ARTICLE III
Representations and Warranties   SECTION 3.01 Organization; Powers 56 SECTION
3.02 Authorization; Enforceability 57 SECTION 3.03 Governmental Approvals; No
Conflicts 57 SECTION 3.04 Financial Condition; No Material Adverse Change 57
SECTION 3.05 Properties 57 SECTION 3.06 Litigation and Environmental Matters 58
SECTION 3.07 Compliance with Laws and Agreements 58 SECTION 3.08 Investment
Company Status 58 SECTION 3.09 Taxes 58 SECTION 3.10 ERISA; Plan Assets;
Prohibited Transactions 58

 

-i-

 

 

Table of Contents

(continued)

 

    Page       SECTION 3.11 Disclosure 59 SECTION 3.12 Sanctions Laws and
Regulations 59 SECTION 3.13 Indebtedness 59 SECTION 3.14 Capitalization 59
SECTION 3.15 Subsidiaries 59 SECTION 3.16 Real Property 59 SECTION 3.17 Solvency
60 SECTION 3.18 No Defaults and Events of Default 60 SECTION 3.19 Insurance 60
SECTION 3.20 Security Interests and Liens 60 SECTION 3.21 Executive Offices;
Places of Organization 60 SECTION 3.22 Securities Act 60 SECTION 3.23 Brokers 60
SECTION 3.24 Anti-Corruption 60       ARTICLE IV
Conditions   SECTION 4.01 Effective Date 60 SECTION 4.02 Each Credit Event 62  
    ARTICLE V
Affirmative Covenants   SECTION 5.01 Financial Statements; Ratings Change and
Other Information 63 SECTION 5.02 Notices of Material Events 64 SECTION 5.03
Existence; Conduct of Business 64 SECTION 5.04 Payment of Obligations 64 SECTION
5.05 Maintenance of Properties; Insurance 65 SECTION 5.06 Books and Records;
Inspection Rights 65 SECTION 5.07 Compliance with Laws 65 SECTION 5.08 Use of
Proceeds 66 SECTION 5.09 Reserved 66 SECTION 5.10 Further Assurances 66 SECTION
5.11 Reserved 66 SECTION 5.12 Environmental Laws 66 SECTION 5.13 Collateral
Matters; Operating Account 66 SECTION 5.14 Accounts 67 SECTION 5.15 Single
Purpose 67       ARTICLE VI
Negative Covenants   SECTION 6.01 Indebtedness 67 SECTION 6.02 Liens 68 SECTION
6.03 Fundamental Changes 68 SECTION 6.04 Investments, Loans, Advances,
Guarantees and Acquisitions 69 SECTION 6.05 Swap Agreements 70 SECTION 6.06
Restricted Payments 70 SECTION 6.07 Certain Financial Covenants 70 SECTION 6.08
Transactions with Affiliates 71

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       SECTION 6.09 Restrictive Agreements 71 SECTION 6.10 Sanctions
Laws and Regulations 71 SECTION 6.11 Organizational Documents 71 SECTION 6.12
Fiscal Year 72 SECTION 6.13 Dispositions 72 SECTION 6.14 Reserved 72 SECTION
6.15 Accounting 72 SECTION 6.16 Sale Leasebacks 72 SECTION 6.17 Reserved 72
SECTION 6.18 Reserved 72 SECTION 6.19 Anti-Corruption 72 SECTION 6.20 ERISA 72  
    ARTICLE VII
Events of Default       ARTICLE VIII
The Administrative Agent       ARTICLE IX
Miscellaneous       SECTION 9.01 Notices 77 SECTION 9.02 Waivers; Amendments 79
SECTION 9.03 Expenses; Indemnity; Damage Waiver 80 SECTION 9.04 Successors and
Assigns 81 SECTION 9.05 Survival 83 SECTION 9.06 Counterparts; Integration;
Effectiveness; Electronic Execution 84 SECTION 9.07 Severability 84 SECTION 9.08
Right of Setoff 84 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service
of Process 84 SECTION 9.10 WAIVER OF JURY TRIAL 85 SECTION 9.11 Headings 85
SECTION 9.12 Confidentiality 85 SECTION 9.13 Material Non-Public Information 86
SECTION 9.14 Joint and Several Liability 86 SECTION 9.15 Interest Rate
Limitation 86 SECTION 9.16 USA PATRIOT Act 86 SECTION 9.17 Certain ERISA Matters
87 SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 88 SECTION 9.19 Acknowledgement Regarding Any Supported QFCs 88
SECTION 9.20 Division 89 SECTION 9.21 Titled Agent 89

 

-iii-

 

 

SCHEDULES:

 

Schedule 1.01 – Initial Subsidiary Guarantors

Schedule 2.01 – Commitments

Schedule 2.05 – Initial Borrowing Base Properties

Schedule 2.23 – Special Subsidiaries

Schedule 2.24 – Foreign Jurisdiction Operating Subsidiaries

Schedule 3.05(b) – Rent Roll

Schedule 3.05(c) – Initial Property Management Agreements

Schedule 3.06 – Disclosed Matters

Schedule 3.15 – Initial Subsidiaries

Schedule 3.16 – Initial Real Properties

Schedule 6.01 – Existing Indebtedness

Schedule 6.08 – Transactions with Affiliates

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Note

Exhibit C – Form of Guaranty

Exhibit D – Form of Compliance Certificate

Exhibit E – Form of Property Worksheet

Exhibit F – Form of Joinder Agreement

Exhibit G – Form of Borrowing Base Certificate

Exhibit H – Form of Pledge Agreement

Exhibit I-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-4 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J – Form of Borrowing Request

 

-iv-

 

 

CREDIT AGREEMENT dated as of September 27, 2019 (this “Agreement”), among Postal
Realty LP, a Delaware limited partnership (the “Borrower”), the LENDERS party
hereto and PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The Borrower has requested that the Lenders (as hereinafter defined) extend
credit to the Borrower from time to time in an aggregate principal amount not
exceeding $100,000,000 (subject to increase in accordance with Section 2.21) at
any one time outstanding. The Lenders are prepared to extend such credit upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lender” has the meaning set forth in Section 2.21(c).

 

“Acquisition” means any transaction, or series of related transactions, by which
the Borrower or any Subsidiary (a) acquires any Real Property that is to be
designated as an Eligible Property or (b) directly or indirectly acquires,
whether through the purchase of assets, merger or otherwise, at least a majority
of the Equity Interests in a Person that is to be designated as a Subsidiary
Guarantor.

 

“Act” has the meaning set forth in Section 9.16.

 

“Additional Commitment Amount” has the meaning set forth in Section 2.21(a).

 

“Additional Commitment Notice” has the meaning set forth in Section 2.21(a).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted Revenue” has the meaning set forth in the definition of “Net Operating
Income”.

 

“Administrative Agent” means People’s United Bank, National Association in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent appointed pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning set forth in Section 9.01(d).

 

1

 

 

“Agent’s Account” means an account of the Administrative Agent designated as
such from time to time in writing to the Borrower, into which all payments shall
be made hereunder.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day; provided that, if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement and provided, further, if the LIBO Screen Rate
shall not be available at such time for such Interest Period then the LIBO Rate
shall be the Interpolated Rate, provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Consolidated Entities from time to time
concerning or relating to bribery or corruption.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including, to the
extent having the force of law, all orders and decrees of all courts, tribunals
and arbitrators.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Credit Exposure of each Lender.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurocurrency Spread”, as the case may
be, based upon the Consolidated Leverage Ratio reflected in the most recent
Compliance Certificate delivered pursuant to this Agreement.

 

Consolidated Leverage Ratio:   ABR Spread   Eurocurrency Spread           > 55%
  1.40%   2.40%           < 55% but > 50%   1.15%   2.15%           < 50% but >
45%   0.90%   1.90%           < 45%   0.70%   1.70%

 

For purposes hereof, any increase or decrease in the Applicable Rate resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to this Agreement. If a Compliance Certificate shall not
be timely delivered as provided in this Agreement, until such time as such
Compliance Certificate is so delivered the Applicable Rate shall be the highest
rate per annum provided for above (i.e., 1.40% for ABR Loans and 2.40% for
Eurocurrency Loans).

 

2

 

 

“Approved Eligible Property” has the meaning set forth in Section 2.05(b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Purpose” means any of the following: (a) repayment of existing
Indebtedness of the Borrower Group Entities, (b) acquisitions of Real Property
(or of Equity Interests of Persons owing Real Property) by the Borrower or any
Subsidiary (including deposits and fees, costs and all expenses related thereto)
and (c) working capital and other general corporate purposes, including, without
limitation, Permitted Acquisitions.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3

 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Adjusted
LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Adjusted LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Adjusted LIBO Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Alternate Base Rate”, the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 

4

 

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14(b).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower Group Entities” means, collectively, the REIT, the Borrower and each
Subsidiary; the Borrower Group Entities are individually referred to as a
“Borrower Group Entity”.

 

“Borrower Information” has the meaning set forth in Section 1.05.

 

5

 

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, as of any date of determination, an amount equal to
fifty percent (50%) of the Borrowing Base Portfolio Value.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer, in the
form of Exhibit G.

 

“Borrowing Base Entities” means, collectively, the Borrower and each Subsidiary
Guarantor, in each case, while it directly or indirectly owns all or a portion
of a Borrowing Base Property; the Borrowing Base Entities are individually
referred to as a “Borrowing Base Entity”.

 

“Borrowing Base Net Operating Income” means, for any period, the aggregate
amount of Net Operating Income for each Borrowing Base Property during such
period.

 

“Borrowing Base Portfolio Value” means, as of any date of determination, the
aggregate of:

 

(a) for any Borrowing Base Property that was acquired by a Borrowing Base Entity
less than twelve (12) calendar months prior to such date, the lesser of (i) the
quotient obtained by dividing (A) the Net Operating Income of such Borrowing
Base Property as of such date by (B) the Capitalization Rate or (ii) the Net
Purchase Price paid by such Borrowing Base Entity to acquire such Borrowing Base
Property; and

 

(b) for any Borrowing Base Property that was acquired by a Borrowing Base Entity
twelve (12) calendar months or more prior to such date, the quotient obtained by
dividing (i) the Net Operating Income of such Borrowing Base Property as of such
date by (ii) the Capitalization Rate.

 

Notwithstanding the foregoing, no more than twenty-five percent (25%) of the
Borrowing Base Portfolio Value shall be calculated pursuant to clause (a)(ii)
above and therefore, if such twenty-five percent (25%) is reached, the balance
of the Borrowing Base Portfolio Value shall be calculated based on Net Operating
Income divided by the Capitalization Rate.

 

“Borrowing Base Properties” means, collectively, each Real Property identified
on Schedule 2.05 and each Approved Eligible Property admitted as a Borrowing
Base Property after the Effective Date pursuant to Section 2.05, in each case,
that has not been disqualified as a Borrowing Base Property pursuant to Section
2.05(d) or released as a Borrowing Base Property pursuant to Section 2.05(e);
the Borrowing Base Properties are individually referred to as a “Borrowing Base
Property”.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit J or any other form approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

6

 

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP; provided that any change in
GAAP after the Effective Date that would require lease obligations that would be
treated as operating leases as of the Effective Date to be classified and
accounted for as capital leases or otherwise reflected on the consolidated
balance sheet of the Consolidated Entities, for the purposes of determining
compliance with any covenant contained herein, such obligations shall be treated
in the same manner as operating leases are treated as of the Effective Date.

 

“Capitalization Rate” means a rate of 8.0%.

 

“Cash” means any assets, which are in the form of, or are readily convertible
into, money, including, without limitation, cash, checks, and other negotiable
instruments, deposits with any bank or financial institution (whether demand
deposits or time deposits).

 

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit, banker’s
acceptances and time deposits with maturities of not more than one year from the
date acquired issued by a United States federal or state chartered commercial
bank of recognized standing, or a commercial bank organized under the laws of
any other country which is a member of the Organization of Economic Development,
or a political subdivision of any such country, acting through a branch or
agency, which bank has capital and unimpaired surplus in excess of $250,000,000
and which bank or its holding company has a short-term commercial paper rating
of at least A-2 or the equivalent by S&P or at least P-2 or the equivalent by
Moody’s; (c) reverse repurchase agreements with terms of not more than seven
days from the date acquired, for securities of the type described in clause (a)
above and entered into only with commercial banks having the qualifications
described in clause (b) above; (d) commercial paper issued by any Person
incorporated under the laws of the United States of America or any State thereof
and rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
year from the date acquired; (e) fully collateralized repurchase agreements with
a term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (b) above; and (f) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$250,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Change in Control” means:

 

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than any Spodek Group Member, of Equity
Interests representing 33% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the REIT;

 

(b) at any point during a period of twenty-four (24) consecutive months,
individuals who at the beginning of such twenty-four (24) month period were
directors of the REIT, together with any directors whose election or nomination
for election to the board of directors of the REIT (whether by the board of
directors of the REIT or any shareholder of the REIT) was approved by a majority
of the directors who were either directors of the REIT at the beginning of such
twenty-four (24) month period or whose election or nomination for election was
so approved, cease to constitute a majority of the board of directors of the
REIT;

 

7

 

 

(c) the REIT shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of, the Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests in the
Borrower;

 

(d) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than the REIT or any Spodek Group
Member, of Equity Interests representing 33% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower; or

 

(e) the Borrower shall cease to directly or indirectly own one hundred percent
(100%) of the Equity Interests in any Subsidiary Guarantor (unless concurrently
therewith such Subsidiary Guarantor is released from the Guaranty in accordance
with Section 2.05(e)).

 

“Change in Law” the occurrence after the Effective Date or, with respect to any
Lender, such later date on which such Lender becomes a party to this Agreement)
(a) the adoption of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the interpretation or application thereof
by any Governmental Authority or (c) compliance by any Lender (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” has the meaning set forth in Section 9.15.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, the Operating Account and the Equity Interests
in the Subsidiary Guarantors.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 or (c) increased from time to time pursuant to Section
2.21. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning set forth in Section 9.01(d).

 

8

 

 

“Compliance Certificate” means a certificate of a Financial Officer, in the form
of Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt Service Coverage Ratio” means, for any period, the ratio of
(a) the Borrowing Base Net Operating Income for such period to (b) the sum of
all regularly scheduled interest payments due from the Borrower (whether paid or
unpaid) on account of the Loans during such period, annualized.

 

“Consolidated EBITDA” means, for any period and without duplication, the net
income (loss) of the Consolidated Entities for such period plus, to the extent
deducted in determining the net income (loss) in accordance with GAAP for such
period, each of the following:

 

(a) depreciation and amortization;

 

(b) interest expense;

 

(c) income tax expense;

 

(d) extraordinary, unusual or nonrecurring items, including without limitation,
gains and losses from the sale of properties (but not from the sale of
properties by any taxable real estate investment trust subsidiary);

 

(e) unrealized gains and losses resulting from hedging arrangements;

 

(f) non-cash stock compensation costs for such period;

 

(g) fees, costs and expenses (including, without limitation, legal fees costs
and expenses) incurred in connection with the negotiation, execution and
delivery of the Loan Documents and all amendments, modifications, supplements
and waivers thereto; and

 

(h) such other items as the Administrative Agent may approve in its reasonable
discretion.

 

“Consolidated Entities” means the Borrower Group Entities and any other Persons
the accounts of which are consolidated with those of the REIT in accordance with
GAAP; the Consolidated Entities are individually referred to as a “Consolidated
Entity”.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Fixed Charges. The Consolidated
Fixed Charge Coverage Ratio shall be calculated as of the end of each calendar
quarter, commencing with the quarter ending September 30, 2019, based upon the
trailing three (3) month period (for the first calendar quarter following the
Effective Date), six (6) month period (for the second calendar quarter following
the Effective Date) or nine (9) month period (for the third calendar quarter
following the Effective Date), in each case annualized, and thereafter
calculated as of the end of each calendar quarter based on the trailing twelve
(12) month period.

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) the interest
expense of the Consolidated Entities for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of the
Consolidated Entities during such period, other than any balloon, bullet or
similar principal payment which repays such Indebtedness in full, plus (c) all
dividends or distributions paid by any Consolidated Entity to any Person that is
not a Consolidated Entity during such period in respect of its Disqualified
Capital Stock.

 

9

 

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) Consolidated Total Indebtedness to
(b) Consolidated Total Asset Value.

 

“Consolidated Secured Indebtedness Ratio” means, as of any date of
determination, the ratio (expressed as a percentage) of (a) Consolidated Total
Secured Indebtedness to (b) Consolidated Total Asset Value.

 

“Consolidated Tangible Net Worth” means, of any date of determination, the
amount by which (a) the Consolidated Total Asset Value exceeds (b) the total
liabilities of the Consolidated Entities, less general intangibles and other
intangible assets, including goodwill, patents, trademarks, copyrights,
franchises, organization expenses, deferred expenses and unbilled rent
receivables, as determined in accordance with GAAP.

 

“Consolidated Total Asset Value” means, as of any date of determination, the sum
of (a) Consolidated Total Real Estate Asset Value, (b) Cash and Cash Equivalents
of the Consolidated Entities, plus, with respect to any Lease, restricted Cash
used to pay tenant improvement allowances, lease commission fees and other
amounts payable pursuant to the terms of such Lease, and (c) the Consolidated
Entities’ marketable securities available for sale.

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of all Indebtedness of the Consolidated Entities on such date
determined on a consolidated basis.

 

“Consolidated Total Real Estate Asset Value” means, as of any date of
determination, the aggregate of:

 

(a) for any Real Estate Asset that was acquired by a Borrower Group Entity less
than twelve (12) calendar months prior to such date, the lesser of (i) the
quotient obtained by dividing (A) the Net Operating Income of such Real Estate
Asset as of such date by (B) the Capitalization Rate and (ii) the Net Purchase
Price paid by such Borrower Group Entity to acquire such Real Estate Asset; and

 

(b) for any Real Estate Asset that was acquired by a Borrower Group Entity
twelve (12) calendar months or more prior to such date, the quotient obtained by
dividing (i) the Net Operating Income of such Real Estate Asset as of such date
by (ii) the Capitalization Rate.

 

Notwithstanding the foregoing, no more than twenty-five percent (25%) of the
Consolidated Total Real Estate Asset Value shall be calculated pursuant to
clause (a)(ii) above and therefore, if such twenty-five percent (25%) is
reached, the balance of the Consolidated Total Real Estate Asset Value shall be
calculated based on Net Operating Income divided by the Capitalization Rate.

 

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate amount of Consolidated Total Indebtedness that is
secured by a Lien.

 

“Consolidated Total Unsecured Debt” means, as of any date of determination, the
aggregate amount of Consolidated Total Indebtedness that is not Consolidated
Total Secured Indebtedness.

 

10

 

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (a) Consolidated Total Unsecured Debt
to (b) the Borrowing Base Portfolio Value.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 9.19.

 

“Credit Exposure” means, with respect to any Lender at any time, the aggregate
principal amount of Loans of such Lender at such time.

 

“Credit Parties” means, collectively, the Administrative Agent and each Lender;
the Credit Parties are individually referred to as a “Credit Party”.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.

 

11

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Designated Persons” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order; (b) named as a “Specially
Designated National and Blocked Person” (“SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (the “SDN List”) or is otherwise
the subject of any Sanctions Laws and Regulations; or (c) in which an entity or
person on the SDN List has 50% or greater ownership interest or that is
otherwise controlled by an SDN.

 

“Development Property” means a Real Property currently under development or
redevelopment or on which the improvements related to the development that are
necessary for the intended use of such Real Property have not been completed.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” means the sale, conveyance, ground lease or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Real Property or of the Equity Interests in any direct or indirect
Subsidiary; provided that, for the avoidance of doubt, neither a pledge of the
Equity Interests in a Person nor the granting of a Lien on any Real Property
shall constitute a “Disposition”.

 

“Disqualification Event” has the meaning set forth in Section 2.05(d).

 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days following the Maturity Date (excluding any provisions requiring redemption
upon a “change of control” or similar event; provided that such “change of
control” or similar event results in the prior payment in full in cash of the
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) and the termination or expiration
of the Commitments), (b) is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interest referred to in (a) above, in each case,
at any time on or prior to the date that is ninety-one (91) days following the
Maturity Date or (c) is entitled to receive scheduled dividends or distributions
in cash prior to the time that the Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) are paid in full in cash.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Early Opt-in Election” means the occurrence of:

 

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.14(b) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Adjusted LIBO Rate or the LIBO Rate, and

 

12

 

 

(2)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means September 27, 2019.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtX and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Eligible Property” means a Real Property owned by the Borrower or any
Subsidiary which is a Single Purpose Entity and which Real Property satisfies
all of the following requirements:

 

(a) such Real Property is 100% directly owned in fee simple by the Borrower or
such Subsidiary, and, if owned by such Subsidiary, then such Subsidiary is
owned, directly or indirectly, 100% by the Borrower;

 

(b) the United States Postal Service facility at such Real Property (i) has not
been closed, (ii) has not been designated for closing, whether by public
announcement (including via website) or otherwise and (iii) no proceedings for
closure have been initiated for such facility at such Real Property;

 

(c) such Real Property is located in the United States of America;

 

(d) the owner of such Real Property (i.e., the Borrower or such Subsidiary, as
the case may be) shall have the right to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Real
Property as security for Indebtedness, and (ii) to sell, transfer or otherwise
dispose of such Real Property;

 

(e) such Real Property is not subject to any Lien, other than Permitted
Encumbrances, and the Borrower’s direct and indirect ownership interest in such
Subsidiary is not subject to any Lien, other than the Liens granted pursuant to
the Pledge Agreement;

 

13

 

 

(f) neither such Real Property nor the Borrower’s direct or indirect ownership
interest in such Subsidiary is subject to any Negative Pledge except for the
Negative Pledge set forth in this Agreement;

 

(g) such Real Property is not a Development Property;

 

(h) such Real Property is free of all structural defects, title defects or other
adverse matters except for defects or matters which are not individually or
collectively material to the profitable operation of such Real Property;

 

(i) such Real Property is not the subject of any condemnation proceeding(s) that
is or are material to the profitable operation of such Real Property;

 

(j) such Real Property is not affected by any material casualty loss which has
not been restored, repaired or replaced as required under the terms of the Loan
Documents; and

 

(k) such Real Property is 100% occupied by a single tenant pursuant to a Postal
Lease that has not terminated and is not scheduled to expire within three (3)
months after the date such Real Property would be included as a Borrowing Base
Property hereunder (or, in the case of clause (1) of Section 2.05(d), within
three (3) months after the date the criteria for Eligible Property is retested
as described in such clause).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or notices issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (with respect to exposure to Hazardous Materials).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or, except in the case of Section 9.03(b), indemnities), of any
Borrower Group Entity directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Report” means, with respect to a Real Property, a written review
of the environmental condition of such Real Property, performed by an
environmental consultant selected by the Borrower and reasonably acceptable to
the Administrative Agent and in form substantially the same as such reviews
delivered to the Administrative Agent in connection with the Real Properties
initially included in the Borrowing Base or such other form as is reasonably
acceptable to the Administrative Agent.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any Equity Interests
in such Person.

 

14

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the REIT or the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the REIT, the Borrower or any of their respective ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the REIT, the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the REIT, the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the REIT, the
Borrower or any of their respective ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the REIT, the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the REIT,
the Borrower or any ERISA Affiliate of any notice, concerning the imposition
upon the REIT, the Borrower or any of their respective ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Event of Loss” means with respect to any Real Property (a) any loss,
destruction or damage of such Real Property or (b) any actual or pending
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Real Property, or confiscation of such Real Property or
requisition of the use of such Real Property.

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation of such Guarantor if, and to the extent that, all or a portion of the
Guaranty is or becomes illegal as to such Guarantor under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty becomes effective against such Guarantor
with respect to such Swap Obligation; provided, for the avoidance of doubt, in
determining whether any Guarantor is an “eligible contract participant” under
the Commodity Exchange Act, the keepwell agreement set forth in Section 11 of
the Guaranty shall be taken into account. If a Swap Obligation of a Guarantor
arises under a Master Agreement (or Guarantee in respect thereof) governing more
than one Swap Agreement, such exclusion shall apply only to the portion of such
Swap Obligation of such Guarantor that is attributable to Swap Agreements for
which the Guaranty is or becomes excluded as to such Guarantor in accordance
with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any withholding Taxes imposed under FATCA.

 

15

 

 

“Executive Order” has the meaning set forth in the definition of “Sanctions Laws
and Regulations”.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” means any chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means (a) until the first delivery of the financial
statements of the Consolidated Entities pursuant to Sections 5.01(a) or (b), (i)
the consolidated balance sheet of the Consolidated Entities as at the last day
of the calendar quarter ending June 30, 2019 and the consolidated statements of
income, changes in equity and of cash flows of the Consolidated Entities for
such calendar quarter, prepared in accordance with GAAP (except for the omission
of notes and subject to year-end adjustments) and (ii) Property Financial
Statements for each Real Property for the calendar quarter ending June 30, 2019
and (b) after the first delivery of the financial statements of the Consolidated
Entities pursuant to Sections 5.01(a) or (b), the most-recent financial
statements furnished pursuant to Section 5.01(a) or (b).

 

16

 

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Funds From Operations” means, for any period, the sum of the following for the
REIT (determined on a consolidated basis in accordance with GAAP): (a) net
income plus (b) depreciation, amortization and non-cash stock-based
compensation.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. “Guaranteed” has the
meaning correlative thereto.

 

“Guarantors” means, collectively, the REIT and each Subsidiary Guarantor; the
Guarantors are individually referred to as a “Guarantor”.

 

“Guaranty” means the Guaranty made by each Initial Guarantor (including the REIT
and each Initial Subsidiary Guarantor) on the Effective Date (and thereafter
joined in by any Subsidiary Guarantor pursuant to a Joinder Agreement) in favor
of the Administrative Agent and the Lenders, substantially in the form of
Exhibit C, as the same may be modified and in effect from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case, which are regulated pursuant
to any Environmental Law.

 

“Impacted Interest Period” means any Interest Period for which the LIBO Screen
Rate is not available.

 

17

 

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(d) Capital Lease Obligations;

 

(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock of such
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus (without duplication
and only to the extent required to be paid) accrued and unpaid dividends;

 

(f) all Guarantees of such Person in respect of any of the foregoing of another
Person;

 

(g) the net amount of all Swap Obligations of such Person; and

 

(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on real property (including
accounts and contract rights relating thereto) owned by such Person, whether or
not such Person has assumed or become liable for the payment of such obligation,
but limited to the lesser of (i) the fair market value of the property subject
to such Lien and (ii) the aggregate amount of the obligations so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any Capital Lease Obligations on
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. The net amount of any Swap Obligations on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
All Loans shall constitute Indebtedness of the Borrower.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender, or
(c) a Borrower Group Entity or any of its Affiliates.

 

18

 

 

“Information” has the meaning set forth in Section 9.12.

 

“Initial Subsidiary Guarantors” means those Persons set forth on Schedule 1.01.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part, and, in the case of a Eurodollar
Borrowing with an Interest Period of six months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period, and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, for any Person: (a) any purchase or other acquisition by
that Person of securities, or of a beneficial interest in securities, issued by
any other Person, (b) any purchase by that Person of a Real Property or the
purchase of assets of another Person that constitute a business unit, (c) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business and
(d) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. “Investment” shall not include any promissory notes or other
consideration paid to it or by a tenant in connection with leasing activities.
The amount of any Investment shall be the original cost of such Investment, plus
the cost of all additions thereto less the amount of any return of capital or
principal to the extent such return is in cash with respect to such Investment
without any adjustments for increases or decreases in value or write-ups,
write-downs or write-offs with respect to such Investment.

 

19

 

 

“Involuntary Insolvency Default” means, with respect to any Person, an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (a) liquidation, reorganization or other relief in respect of such
Person or any of its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Person or for
a substantial part of its assets.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F hereto, executed and delivered by a new Subsidiary Guarantor in
accordance with the provisions of Section 2.05(c)(ii), Section 2.22(a)(i) or
Section 2.23(a).

 

“Leases” means all leases and other agreements or arrangements (including,
without limitation, all amendments, side letters, riders and other agreements
relating to such lease) to which a Borrower Group Entity is party as lessor
providing for the use, enjoyment or occupancy of all or a portion of any Real
Property.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for a period equal in length to such Interest Period as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBO Screen Rate shall not be
available at such time for such Interest Period then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement (including without limitation, schedules
and exhibits thereto), the Notes, the Guaranty, the Security Documents, any
letter agreements with respect to fees payable to the Administrative Agent
and/or the Lenders and any agreements entered into by any Loan Party in
connection therewith, including amendments, modifications or supplements thereto
or waivers thereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor; the Loan
Parties are individually referred to as a “Loan Party”.

 

20

 

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Agreement”.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower Group Entities taken
as a whole, (b) the business, assets, operations or financial condition of the
Borrowing Base Properties taken as a whole, (c) the ability of any Loan Party to
perform any of its obligations under this Agreement or the other Loan Documents
to which it is a party or (d) the rights of or benefits available to the Credit
Parties under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower Group Entities in an aggregate principal amount exceeding $15,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of a Borrower Group Entity in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower Group Entity would be required to pay if such
Swap Agreement were terminated at such time.

 

“Maturity Date” means September 27, 2023; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Maximum Dividend Payout Ratio” means, as of any date of determination, the
ratio for any period (expressed as a percentage) of (a) all Restricted Payments
made during such period to (b) the aggregate amount of Funds From Operations for
such period. The Maximum Dividend Payout Ratio shall be calculated as of the end
of each calendar quarter, commencing on September 30, 2019 based upon the
trailing three (3) month period (for the first calendar quarter following the
Effective Date), six (6) month period (for the second calendar quarter following
the Effective Date) or nine (9) month period (for the third calendar quarter
following the Effective Date), in each case annualized, and thereafter
calculated as of the end of each calendar quarter based on the trailing twelve
(12) month period.

 

“Maximum Loan Amount” means, as of any date of determination, the lesser of (a)
the aggregate of all Commitments as then in effect and (b) the Borrowing Base.

 

“Maximum Rate” has the meaning set forth in Section 9.15.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.

 

21

 

 

“Net Operating Income” means, as of any date, with respect to any Real Property,
(A) all rental and other income actually collected and attributable to tenants
in occupancy and pursuant to executed Leases with respect to such Real Property,
annualized, based on a trailing three (3) month Property Financial Statement
(adjusted to (a) eliminate income from tenants in bankruptcy unless and until
such time as any such tenants emerge from bankruptcy as an operating business
without having rejected their respective Leases in such bankruptcy, (b)
eliminate income from tenants in default under their respective Leases after
expiration of any applicable notice and cure periods with respect to the default
in question, (c) eliminate income from tenants with Leases that will expire
within three (3) months after such date and (d) provide for vacancy and
collection loss allowance equal to the greater of (i) actual vacancy and
collection loss and (ii) 2.0%) (“Adjusted Revenue”), minus (B) the sum of (x)
the amount of all expenses incurred in connection with operation of such Real
Property for such period (adjusted for seasonality), including, without
limitation, amounts accrued for the payment of real estate taxes, property
maintenance, and insurance premiums, but excluding any interest expense or other
debt service charges and property-related and corporate general and
administrative expenses and any non-cash charges such as depreciation or
amortization of financing costs, plus (y) a capital expenditures reserve equal
to $0.15 per interior square foot of the improvements, plus (z) without
duplication of the property management fee (if any) included in the expenses
referred to in clause (x) immediately above, a property management fee equal to
at least three percent (3%) of gross income (“Property Operating Expenses”). Net
Operating Income shall be based on the most recently ended calendar quarter on
or prior to such date for which a duly completed Property Worksheet have been
delivered by the Borrower to Administrative Agent. Notwithstanding the
foregoing:

 

1.for the purpose of calculating Net Operating Income for a Real Property that
the Borrower does not directly or indirectly wholly own, the Net Operating
Income of such Real Property shall be limited to a percentage of such Net
Operating Income equal to the percentage of such Real Property owned, directly
or indirectly, by the Borrower;

 

2.with respect to any Real Property being acquired in conjunction with an
Borrowing, Net Operating Income, for the purposes of determining the Maximum
Loan Amount at such time, shall be calculated as (I) projected, annualized
rental and other income collectable and attributable to tenants in occupancy and
paying rent, and pursuant to executed Leases (adjusted with the same conditions
(a) – (d) above), minus (II) projected operating expenses on an annual basis,
which shall be calculated as $0.55 per interior square foot (collectively,
“Underwritten NOI”); and

 

3.with respect to calculating the financial covenants under Section 6.07 as of
the end of a calendar quarter, Net Operating Income from any Real Property
purchased during such calendar quarter for which there is not yet a trailing
three (3) month operating history, shall be calculated as the lower of (i) the
Underwritten NOI for such Real Property, as determined at the time of
acquisition of such Real Property, and (ii) such Real Property’s Adjusted
Revenue minus such Real Property’s Property Operating Expenses, annualized, for
the period corresponding to the applicable Borrower Group Entity’s ownership of
such Real Property (i.e., trailing 1 month, trailing 2 month, etc.).

 

“Net Purchase Price” means, with respect to any Real Estate Asset, the aggregate
purchase price for such asset (as set forth in the settlement statement or other
similar documentation for such acquisition, as certified by the Borrower to
Administrative Agent and Lenders as being a true and complete copy of such
settlement statement or other similar documentation) minus all third party
closing fees, costs and expenses, and all other reasonable and documented fees,
costs and expenses incurred by any Borrower Group Entity in connection with the
purchase thereof.

 

“Non-Borrowing Base Properties” means, collectively, each Real Property owned or
leased by any Borrower Group Entity other than a Borrowing Base Property; the
Non-Borrowing Base Properties are individually referred to as a “Non-Borrowing
Base Property”.

 

“Non-Recourse Indebtedness” means any Indebtedness (a) under the terms of which
the payee’s remedies upon the occurrence of any event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and (b)
for the repayment of which the payor has no personal liability beyond the loss
of such specified assets, except for liability for fraud, material
misrepresentation or misuse or misapplication of insurance proceeds,
condemnation awards or rents, existence of Hazardous Materials and other then
customary exceptions to non-recourse provisions.

 

22

 

 

“Notes” means the promissory notes provided for in Section 2.10(e)(i) and all
promissory notes delivered in substitution or exchange therefor, in each case as
the same shall be modified and in effect from time to time.

 

“Obligations” means, collectively, (a) all obligations, liabilities and
indebtedness of every nature of the Loan Parties, from time to time owing to the
Administrative Agent or any Lender under or in connection with this Agreement or
any other Loan Document, including principal, interest, fees (including fees of
counsel), and expenses whether now or hereafter existing under the Loan
Documents and (b) all Specified Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Account” means the deposit account of the Borrower maintained at
People’s United Bank, National Association, and designated as such by the
Borrower and the Administrative Agent in writing prior to the Effective Date.

 

“Organizational Documents” means: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
(b) for any partnership, the partnership agreement, any certificate of
formation, and any other instrument or agreement relating to the rights between
the partners or pursuant to which such partnership is formed, (c) for any
limited liability company, the operating agreement, any articles of organization
or formation, and any other instrument or agreement relating to the rights
between the members, pertaining to the manager, or pursuant to which such
limited liability company is formed, and (d) for any trust, the trust agreement
and any other instrument or agreement relating to the rights between the
trustors, trustees and beneficiaries, or pursuant to which such trust is formed.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Owner’s Policy” has the meaning set forth in Section 2.05(b)(i).

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

23

 

 

“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary
that meets all of the following criteria:

 

(a) no Default and no Event of Default shall exist immediately before the
consummation of such Acquisition and immediately after the consummation of such
Acquisition;

 

(b) any Person acquired in connection with such Acquisition shall become a
Subsidiary Guarantor and all actions required under Section 2.22 shall be
consummated with respect to such newly-acquired Subsidiary;

 

(c) on the date of such Acquisition, after giving pro forma effect to such
Acquisition and any Indebtedness and Liens incurred in connection therewith, the
Borrower shall be in compliance with the financial covenants contained in
Section 6.07;

 

(d) the Borrower Group Entities and each newly-acquired Subsidiaries are in
compliance with Section 6.03(b); and

 

(e) at least five (5) Business Days (or such shorter period of time as the
Administrative Agent may otherwise agree) prior to the consummation of such
Acquisition, the Borrower shall deliver to the Administrative Agent written
notice of such Acquisition and an officer’s certificate certifying as to
compliance with the matters set forth in clauses (a) and (c) above, together
with all relevant financial information for such Person or assets to be acquired
as may be reasonably requested by the Administrative Agent.

 

“Permitted Disposition” means any of the following:

 

(a) any Disposition of a Borrowing Base Property after or simultaneously with
its removal in accordance with Section 2.05(e);

 

(b) any Disposition of all or any portion of a Non-Borrowing Base Property or
assets with respect thereto; provided that the financial covenants in Section
6.07 would not be violated on a pro forma basis after giving effect to any such
Disposition;

 

(c) any Disposition by Borrower or its Subsidiaries of the Equity Interests in
any other Person (including any Subsidiary which is not a Loan Party), provided
that (i) the financial covenants in Section 6.07 would not be violated on a pro
forma basis after giving effect to any such Disposition and (ii) in the case of
a Disposition of the Equity Interests in a Subsidiary Guarantor, such Subsidiary
Guarantor is concurrently released in accordance with Section 2.05(e);

 

(d) any Disposition of personal property that is (i) obsolete or worn-out, (ii)
being replaced by other personal property of better or equivalent value, (iii)
no longer used or useful in the business of the relevant entity, or (iv) not
material to the operation of a Real Property or the conduct of business of the
Borrower Group Entity that owns such property prior to its Disposition;

 

(e) any grant of an easement or similar right that is a Permitted Encumbrance;

 

(f) the making of any Restricted Payment that is permitted hereunder;

 

(g) the making of any Investment that is permitted hereunder;

 

24

 

 

(h) the lease, assignment or sublease of any real or personal property (other
than, with respect to a Subsidiary Guarantor, the lease, assignment or sublease
of a Borrowing Base Property that is not a Postal Lease) that does not
materially interfere with the business of the Borrower Group Entities, taken as
a whole, as determined in good faith by the Borrower and Administrative Agent;

 

(i) foreclosures on assets or Dispositions of assets required by law,
governmental regulation or any Governmental Authority provided that (i) the
financial covenants in Section 6.07 would not be violated on a pro forma basis
after giving effect to any such foreclosure or Disposition and (ii) the Borrower
has complied with Section 2.05;

 

(j) the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business (other than exclusive, worldwide
licenses of material intellectual property owned by a Borrower Group Entity that
are longer than three (3) years);

 

(k) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(l) the lapse or abandonment of intellectual property rights in the ordinary
course of business which, in the good faith determination of Borrower, are not
material to the conduct of the business of the Borrower Group Entities taken as
a whole;

 

(m) the granting of Liens not prohibited by this Agreement;

 

(n) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

 

(o) Permitted Payments and other Dispositions for at least fair market value (as
determined in good faith by the Borrower) of any property the Disposition of
which is necessary for the REIT to maintain its status as a “real estate
investment trust” under the Code; and

 

(p) Dispositions (other than Dispositions of Real Property) with respect to
which (i) a Borrower Group Entity receives consideration at the time of such
Disposition at least equal to the fair market value (as determined in good faith
by Borrower) of the assets sold or otherwise disposed of and (ii) at least 75%
of the consideration therefor received by such Borrower Group Entity is in the
form of Cash or Cash Equivalents; provided that the financial covenants in
Section 6.07 would not be violated after giving effect to any such Disposition.

 

“Permitted Encumbrances” means:

 

(a) Liens securing the Obligations;

 

(b) Liens imposed by law for Taxes, assessments or other governmental charges
not yet due or which are being contested in good faith by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the Person obligated to pay such Taxes, assessments or other
governmental charges in accordance with GAAP;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations, in each case (i) that are not overdue by more than ninety
(90) days or (ii) are for sums being contested in good faith by appropriate
proceedings so long as adequate reserves with respect thereto are maintained on
the books of the Person obligated to pay such obligations in accordance with
GAAP;

 

25

 

 

(d) the rights of the United States Postal Service under any Postal Lease, in
each case, other than rights or options to purchase, rights of first offer to
purchase or rights of first refusal to purchase;

 

(e) Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Lease Obligations
and other purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the obligations secured thereby does not
exceed the cost or fair market value of the property being acquired on the date
of acquisition, and (iii) with respect to Capital Leases, such Liens do not at
any time extend to or cover any assets other than the assets subject to such
Capital Leases;

 

(f) Liens incidental to the conduct of the business of any Subsidiary that owns
a Real Property including Liens arising with respect to easements, zoning
restrictions, use restrictions, rights-of-way, licenses, reservations,
covenants, encroachments, building restrictions, broker’s liens, liens arising
under leases and reciprocal easement agreements, irregularities in title and
other charges or encumbrances on real property or the use of assets of any such
Subsidiary which do not materially interfere with the ordinary course of
business of such Subsidiary, and that (i) do not secure any monetary obligations
for borrowed money, (ii) do not violate any terms and conditions of this
Agreement, and (iii) could not reasonably be expected to result in a Material
Adverse Effect;

 

(g) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) subject to the following clause (iii), Lien
or restriction that the interest or title of such lessor or sublessor may be
subject or (iii) subordination of the interest of the lessee or sublessee under
such lease to any Lien or restriction referred to in the preceding clause (ii),
so long as, in the case of an Approved Eligible Property, an Eligible Property
and a Borrowing Base Property, the holder of such Lien or restriction agrees to
recognize the rights of such lessee or sublessee under such lease;

 

(h) Liens consisting of judgment or judicial attachment Liens, provided that (x)
the claims giving rise to such Liens are being diligently contested in good
faith by appropriate proceedings, (y) adequate reserves for the obligations
secured by such Liens have been established and (z) enforcement of such Liens
have been stayed; and

 

(i) such other Liens as Administrative Agent has approved in writing in
Administrative Agent’s reasonable discretion.

 

“Permitted Payments” has the meaning set forth in Section 5.13(c).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the REIT, the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

26

 

 

“Pledge Agreement” means the Pledge Agreement executed and delivered by the
Borrower and UPH to the Administrative Agent on the Effective Date substantially
in the form of Exhibit H, as the same shall be modified and in effect from time
to time.

 

“Pledge Joinder” has the meaning set forth in the Pledge Agreement.

 

“Postal Lease” means a Lease to the United States Postal Service (or any
subdivision thereof) in the form of lease issued by the United States Postal
Service from time to time, provided that (i) such form does not allow for the
tenant thereunder to assign the Lease without the consent of the landlord
thereunder, unless the assignor remains liable for all obligations of the tenant
under the Lease from and after the assignment of the Lease, and (ii) the tenant
under the Lease pays all real estate taxes at the property, either by direct
payment to the municipality, or by reimbursing the landlord under the Lease.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by People’s United Bank, National Association as its prime rate in
effect at its office located at 250 Park Avenue, Suite 905, New York, New York
10177; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Property Financial Statement” means, with respect to a Real Property for any
period, management prepared unaudited revenue and operating expense reports for
such Real Property for such period; provided that with respect to the Real
Properties owned by United Post Office Investments, LLC, the Property Financial
Statement shall constitute a single report for all such Real Properties, on a
consolidated basis.

 

“Property Management Agreements” means, collectively, the management agreements
entered into by the Property Manager from time to time, as the same may be
modified and in effect from time to time; the Property Management Agreements are
individually referred to a “Property Management Agreement”.

 

“Property Manager” means Postal Realty Management TRS, LLC, a Delaware limited
liability company.

 

“Property Operating Expenses” has the meaning set forth in the definition of
“Net Operating Income”.

 

“Property Worksheet” means a property worksheet certified by a Financial
Officer, in the form of Exhibit E.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 9.19.

 

27

 

 

“Qualifying Lease” means, as of any date of determination, a Postal Lease that
satisfies all of the following: (a) that is in full force and effect, (b) under
which there is no ongoing material tenant or landlord default (including, but
not limited to, any monetary default), which remains uncured for forty-five (45)
days (or, if such default is susceptible of remedy and the parties are
proceeding with diligence and in good faith to remedy such failure, then such
forty-five (45) day cure period shall be extended for an additional sixty (60)
days), and (c) with respect to which the tenant thereunder is not Insolvent. For
purpose of this definition, a tenant is “Insolvent” if, as of the date of
determination with respect to such tenant, any of the following events or
circumstances is continuing: (i) such tenant has made an assignment for the
benefit of creditors; (ii) such tenant has filed a petition in bankruptcy, has
been adjudicated insolvent or bankrupt, has petitioned or applied to any
tribunal for any receiver or any trustee of it or any substantial part of its
property; (iii) such tenant has commenced any proceeding relating to it under
any reorganization, arrangement, readjustment of debt, dissolution or
liquidation law of any jurisdiction; (iv) such tenant has had commenced against
it any proceeding relating to it under any reorganization, arrangement,
readjustment of debt, dissolution or liquidation law of any jurisdiction, and
such proceeding has remained undismissed for a period of ninety (90) days, or
such tenant has by any act indicated its acquiescence in any such proceeding or
the appointment of any receiver of or any trustee for it or of any substantial
part of its property, or has allowed any such receivership or trusteeship to
continue undischarged for a period of ninety (90) days; or (v) such tenant has
taken any action to authorize any of the foregoing. Notwithstanding the
foregoing clauses to the contrary, provided that a Postal Lease is assumed in
any bankruptcy proceeding, the filing of a bankruptcy petition in and of itself
shall not cause a Qualifying Lease to no longer be a Qualifying Lease.

 

“Quarterly Date” means the third (3rd) Business Day following the last day of
each calendar quarter in each year, the first of which shall be the first such
day after the Effective Date.

 

“Real Estate Assets” means those fixed and tangible properties consisting of
land, buildings and/or other improvements owned by one of the Borrower Group
Entities, but excluding all leasehold interests.

 

“Real Property” means each of those parcels (or portions thereof) of real
property owned or leased by one of the Borrower Group Entities.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“REIT” means Postal Realty Trust, Inc., a Maryland corporation.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Rent Roll” has the meaning set forth in Section 3.05(b).

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than fifty percent (50%) of the sum of the
total Credit Exposures and unused Commitments at such time; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and (ii) at all times when there are
two (2) or more non-Defaulting Lenders party to this Agreement that are not
Affiliates of one another, the term “Required Lenders” shall include at least
two (2) non-Defaulting Lenders that are not Affiliates of one another.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

28

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc., and any successor thereto.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC and (b) any sanctions measures imposed by
the United Nations Security Council, European Union or the United Kingdom.

 

“Security Documents” means, collectively, this Agreement, the Pledge Agreement
and any other Loan Documents entered into after the Effective Date that, by
their terms, provide security for payment and performance of the Obligations.

 

“Single Purpose Entity” means a Person, other than an individual, which (a) is
formed or organized solely for the purpose of owning one or more Real
Properties, (b) does not engage in any business unrelated to clause (a)
immediately above, (c) has not and will not have any assets other than those
related to its activities in accordance with clauses (a) and (b) immediately
above, (d) maintains its own separate books and records and its own accounts, in
each case which are separate and apart from the books and records and accounts
of any other Person, (e) holds itself out as being a Person, separate and apart
from any other Person, (f) does not and will not commingle its funds or assets
with those of any other Person, (g) conducts its own business in its own name,
(h) maintains separate financial statements and files its own tax returns (or if
its tax returns are consolidated with those of the Consolidated Entities, such
returns shall clearly identify such Person as a separate legal entity), (i) pays
its own debts and liabilities when they become due out of its own funds,
(j) observes all partnership, corporate, limited liability company or trust
formalities, as applicable, and does all things necessary to preserve its
existence, (k) except as expressly permitted by the Loan Documents, maintains an
arm’s-length relationship with its Affiliates and shall not enter into any
Contractual Obligations with any Affiliates except as permitted under this
Agreement, (l) pays the salaries of its own employees, if any, (m) does not
guarantee or otherwise obligate itself with respect to the debts of any other
Person, or hold out its credit as being available to satisfy the obligations of
any other Person, except with respect to the Guaranty and as otherwise permitted
under the Loan Documents, (n) does not acquire obligations of or securities
issued by its partners, members or shareholders, (o) allocates fairly and
reasonably shared expenses, including any overhead for shared office space,
(p) uses separate stationery, invoices, and checks, (q) does not and will not
pledge its assets for the benefit of any other Person (except as permitted under
the Loan Documents) or make any loans or advances to any other Person, (r) does
and will correct any known misunderstanding regarding its separate identity,
(s) maintains adequate capital in light of its contemplated business operations,
(t) has and will have a partnership or operating agreement, certificate of
incorporation or other organizational document which complies with the
requirements set forth in this definition, (u) does not and will not incur any
Indebtedness other than the Obligations.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination: (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities; (b) the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; (c) it is then able and expects to be able to
pay its debts (including contingent debts and other commitments) as they mature;
and (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

“Special Subsidiaries” means those Persons set forth on Schedule 2.23.

 

29

 

 

“Specified Swap Obligations” means, collectively, (a) all Swap Obligations of
any Loan Party owing to any Lender or any Affiliate of any Lender arising from,
by virtue of, or pursuant to any Swap Agreement that relates solely to the
Obligations described in clause (a) of the definition of “Obligations” and (b)
any Guarantee by any Guarantor of such Swap Obligations of a Loan Party;
provided, however, the “Specified Swap Obligations” of any Guarantor shall
exclude all Excluded Swap Obligations with respect to such Guarantor.

 

“Spodek Group Members” means Andrew Spodek and Persons Controlled by Andrew
Spodek; the Spodek Group Members are individually referred to as a “Spodek Group
Member”.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing at least 50% of
the equity or at least 50% of the ordinary voting power or, in the case of a
partnership, at least 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is the direct
or indirect owner of a Borrowing Base Property from time to time; provided that
Subsidiary Guarantors may be released as such as provided in Section 2.05(e),
and Subsidiaries shall be added as Subsidiary Guarantors pursuant to Joinder
Agreements delivered pursuant to Section 2.05(c)(ii), Section 2.22(a)(i) or
Section 2.23(a).

 

“Supported QFC” has the meaning set forth in Section 9.19.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), including any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, whether or not any such transaction is governed by
or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

30

 

 

“Swap Obligations” means any obligation to pay or perform under any Swap
Agreement (or Guarantee thereof), including all present and future indebtedness,
liabilities, and obligations now or hereafter owing under such Swap Agreement
(or such Guarantee).

 

“Swap Termination Value” means, as to any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Direction Notice” means, with respect to the tenant under a Lease, a
direction letter, in form and substance reasonably acceptable to the
Administrative Agent, directing such tenant to deposit all payments due the
landlord under such Lease directly into the Operating Account, it being agreed
that, with respect to any Postal Lease, the form of direction letter issued by
the United States Postal Service from time to time for use with such Postal
Lease is an acceptable form.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“Type” means, when used in reference to any Loan or Borrowing, whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Underwritten NOI” has the meaning set forth in the definition of “Net Operating
Income”.

 

“Uniform Commercial Code” means the Uniform Commercial Code in effect from time
to time in the State of New York or, if the creation, perfection and enforcement
of any security interest herein granted is governed by the laws of a state other
than New York, then, as to the matter in question, the Uniform Commercial Code
in effect in that state.

 

“UPH” means UPH Merger Sub LLC, a Delaware limited liability company.

 

31

 

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.19.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

 

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04 Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

32

 

 

SECTION 1.05 Borrower Information Used to Determine Applicable Rate. The parties
understand that the Applicable Rate set forth herein is to be determined and/or
adjusted from time to time based upon the Consolidated Leverage Ratio, which
Consolidated Leverage Ratio is determined based upon certain financial
information to be provided or certified to the Administrative Agent and the
Lenders by the Borrower (the “Borrower Information”). If it is subsequently
determined that any such Borrower Information was incorrect (for whatever
reason, including without limitation because of a subsequent restatement of
earnings by the Borrower) at the time it was delivered to the Administrative
Agent, and if the Applicable Rate calculated for any period was lower or higher
than it should have been had the correct information been timely provided, then,
the Applicable Rate for such period shall be automatically recalculated using
correct Borrower Information. In the event that the Applicable Rate calculated
for any period was lower than it should have been had the correct information
been timely provided, the Borrower shall pay to the Administrative Agent, for
the account of each Lender, the additional interest due because of such
recalculation within five (5) Business Days after receipt of written notice from
Administrative Agent specifying the amount of additional interest due. In the
event that the Applicable Rate calculated for any period was higher than it
should have been had the correct information been timely provided and the
Borrower overpaid interest on account thereof and notified the Administrative
Agent in writing of same, the Agent shall credit the amount of such overpayment
against the next payment(s) of interest coming due after receipt of such notice.
Any recalculation of interest required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s or any Lender’s other rights under this Agreement
or any other Loan Document; provided, however, none of the Administrative Agent
or any Lender shall be required to disgorge any overpayment in interest for
which the Administrative Agent receives notice from the Borrower as aforesaid
after repayment of the Obligations in full and termination or expiration of the
Commitments.

 

ARTICLE II

 

The Credits

 

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in Dollars in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Credit Exposures exceeding the Maximum Loan Amount.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Subject to Section 2.14, each Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith.

 

(b) Each Lender at its option may make any Eurocurrency Loan by causing any
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

33

 

 

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is not less than $500,000.
At the time that any ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Maximum Loan Amount. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
seven (7) Eurocurrency Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request not later than 10:00 a.m., New
York time, three (3) Business Days before the date of the proposed Borrowing;
provided, however, in no event shall the Borrower be entitled to submit a
request for a Borrowing if such Borrowing is contingent upon a Real Property
being included in the Borrowing Base until the Borrower has been notified in
accordance with Section 2.05(b) that such Real Property is an Approved Eligible
Property and the Borrower has otherwise satisfied the conditions set forth in
Section 2.05(c) with respect to such Approved Eligible Property (or
Administrative Agent is satisfied that such conditions will be satisfied prior
to the time such Borrowing is to be advanced in accordance with this Agreement
or concurrently with the advance of such Borrowing in accordance with this
Agreement). Each such Borrowing Request may be revocable and shall be made by
(x) telecopy or e-mail, in each case with telephone confirmation or (y) hand
delivery, to the Administrative Agent. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04 Reserved.

 

SECTION 2.05 Borrowing Base Properties.

 

(a) Borrowing Base Properties. The Real Properties identified on Schedule 2.05
shall, on the Effective Date, be Borrowing Base Properties.

 

34

 

 

(b) Request to Include Additional Borrowing Base Properties. If after the
Effective Date the Borrower desires that the Lenders include any additional
Eligible Property as a Borrowing Base Property, the Borrower shall so notify the
Administrative Agent in writing and deliver to the Administrative Agent the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i) if available, a copy of a pro forma ALTA Owner Policy of Title Insurance
(“Owner’s Policy”) covering such Eligible Property, together with copies of any
Schedule A or Schedule B items set forth therein, as may be requested by the
Administrative Agent and made available by the title company issuing such
Owner’s Policy;

 

(ii) if an Owner’s Policy is unavailable, a title report for such Eligible
Property evidencing that such Eligible Property is not encumbered by any
Indebtedness (unless such Indebtedness will be repaid in full in connection with
a Borrowing to be made on the date such Eligible Property is included as a
Borrowing Base Property) or any other Lien other than Permitted Encumbrances;

 

(iii) copies of the insurance certificates in respect of insurance required by
Section 5.05(b) covering such Eligible Property;

 

(iv) copies of all Organizational Documents with respect to each Subsidiary that
directly or indirectly owns or will directly or indirectly own such Eligible
Property;

 

(v) a copy of the Postal Lease for one hundred percent (100%) of the square
footage of such Eligible Property and an estoppel from the United States Postal
Service to the extent requested by Administrative Agent;

 

(vi) if available, evidence of historical operating expenses for such Eligible
Property for the three (3) year period immediately preceding the Borrower’s
request to include such Eligible Property as a Borrowing Base Property;

 

(vii) UCC search report with respect to the direct and indirect Equity Interests
owned by the Borrower in the Subsidiary that will directly own such Eligible
Property; and

 

(viii) an Environmental Report with respect to such Eligible Property prepared
or updated not more than six (6) months prior to the date such Eligible Property
is included as a Borrowing Base Property.

 

If, after receipt and review by the Administrative Agent of the foregoing
documents and information, the Administrative Agent is prepared to accept such
Eligible Property (an “Approved Eligible Property”) as a Borrowing Base
Property, the Administrative Agent shall so notify the Borrower and each Lender
promptly after receipt and completion of review of all of such documents and
information.

 

(c) Conditions to Addition of an Approved Eligible Property as a Borrowing Base
Property. Each of the following conditions must be satisfied prior to any
Approved Eligible Property becoming a Borrowing Base Property hereunder:

 

(i) no Default and no Event of Default shall exist and be continuing, except to
the extent that such Default would be cured by the inclusion of such Approved
Eligible Property as a Borrowing Base Property and, if applicable, the making of
any prepayment or the removal of one or more other properties as Borrowing Base
Properties at or prior to the time such Approved Eligible Property becomes a
Borrowing Base Property hereunder;

 

35

 

 

(ii) the Borrower shall deliver, or caused to be delivered, to the
Administrative Agent, at the Borrower’s sole expense, (A) if each Subsidiary
that will directly or indirectly own such Approved Eligible Property is not
already a Subsidiary Guarantor, (1) a Joinder Agreement duly executed by each
such Subsidiary, whereby each such Subsidiary would become a Subsidiary
Guarantor; (2) the items that would have been delivered under Section 4.01(c) if
such Subsidiary had been a Subsidiary Guarantor on the Effective Date and
assuming that such Approved Eligible Property is a Borrowing Base Property as of
the effective date of the Joinder Agreement executed by each such Subsidiary,
and (3) all documentation and other information that the Administrative Agent or
any Lender (through the Administrative Agent) reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations (provided that the documentation and
information required pursuant to this clause (A)(3) shall be provided at least
five (5) days prior to the date on which such Approved Eligible Property is
treated as a Borrowing Base Property), and (B) such updates to the Schedules
attached hereto as would be required to reflect the addition of such Approved
Eligible Property as a Borrowing Base Property and the addition of each such
Subsidiary as a Subsidiary Guarantor;

 

(iii) unless previously delivered pursuant to Section 2.05(b)(i), the
Administrative Agent shall have received a copy of the Owner’s Policy for such
Approved Eligible Property ;

 

(iv) the Borrower shall have provided, or caused to be provided, to the
Administrative Agent certificates of insurance evidencing the insurance policies
required for such Approved Eligible Property meeting the requirements of the
certificates of insurance previously approved by the Administrative Agent for
such Approved Eligible Policy, together with evidence of the payment of premiums
therefor that are then due and payable;

 

(v) the Borrower shall have delivered to the Administrative Agent one or more
legal opinions of counsel as to each Subsidiary Guarantor that will directly or
indirectly own such Approved Eligible Property, such opinion(s) of counsel to be
consistent with the type and form of legal opinion(s) delivered on the Effective
Date with respect to the Subsidiary Guarantors as of the Effective Date;
provided that if such Subsidiary Guarantor is covered by such a legal opinion
previously delivered to Administrative Agent and, subsequent to the delivery of
that legal opinion, has not been released from the Guaranty nor changed its
jurisdiction of formation, then a new legal opinion covering such Subsidiary
Guarantor shall not be required under this Section 2.05(c)(v);

 

(vi) the Borrower shall have delivered to the Administrative Agent a certificate
of a Financial Officer certifying (A) that the conditions set forth in this
Section 2.05(c) have been satisfied; (B) that all financial and operating
information delivered to the Administrative Agent pursuant to this Agreement in
connection with such Approved Eligible Property is complete and correct in all
material respects; (C) that all representations and warranties relating to a
Subsidiary Guarantor and a Borrowing Base Property set forth in this Agreement
are true and correct in all material respects (or, if any such representation or
warranty is already qualified by materiality or material effect, then such
representation or warranty shall be true and correct in all respects taking into
account such qualification) as to each Subsidiary that is or will be the direct
or indirect owner of such Approved Eligible Property and as to such Approved
Eligible Property as of the date on which it is to be included as a Borrowing
Base Property (except that if any such representation and warranty expressly
relates to an earlier date, then such representation and warranty shall be true
and correct in all material respects as of such earlier date (or, if any such
representation or warranty is already qualified by materiality or material
effect, then such representation or warranty shall be true and correct in all
respects as of such earlier date taking into account such qualification)); (D)
that such Approved Eligible Property complies with all covenants set forth in
the Loan Documents as of such date; and (E) if applicable, the Net Purchase
Price for such Approved Eligible Property, upon which the Administrative Agent
and the Lenders shall be entitled to rely;

 

36

 

 

(vii) the Borrower shall have delivered a Compliance Certificate executed by a
Financial Officer demonstrating, compliance with the financial covenants
contained in Section 6.07 as of the most recently ended calendar quarter as to
which financial statements have been delivered to the Administrative Agent and
after giving effect to such request and any prepayment to be made and/or the
acceptance of any Approved Eligible Property as an additional or replacement
Borrowing Base Property to be given concurrently with such request;

 

(viii) the Subsidiary that will directly own such Approved Eligible Property
shall have executed and delivered to the tenant under the Postal Lease with
respect to such Approved Eligible Property a Tenant Direction Notice, and shall
have provided the Administrative Agent with a copy of such Tenant Direction
Notice;

 

(ix) to the extent such Equity Interests are not already subject to the Pledge
Agreement, the Borrower shall deliver, or caused to be delivered, to the
Administrative Agent, at the Borrower’s sole expense, (A) a supplement to the
Pledge Agreement (in accordance with Section 5.1 of the Pledge Agreement), duly
executed by the Borrower or the applicable Subsidiary, pursuant to which it
shall pledge to the Administrative Agent, for the ratable benefit of the
Lenders, all of its Equity Interests in such Subsidiary, (B) a Pledge Joinder,
duly executed by each Subsidiary that indirectly owns such Approved Eligible
Property, pursuant to which such Subsidiary shall pledge to the Administrative
Agent, for the ratable benefit of the Lenders, all of its Equity Interests
(whether direct or indirect) in the Subsidiary that directly owns such Approved
Eligible Property and (C) an issuer’s acknowledgment to the Pledge Agreement in
the form of Exhibit 1 to the Pledge Agreement, duly executed by each Subsidiary
in which Equity Interests are pledged pursuant to the immediately preceding
clauses (A) and (B); and

 

(x) the Borrower shall have paid all reasonable and documented out-of-pocket
costs and expenses incurred and invoiced by the Administrative Agent in
reviewing the due diligence materials described above, and in connection with
the consideration of such Approved Eligible Property, and in documenting the
addition of such Approved Eligible Property as a Borrowing Base Property.

 

Upon the satisfaction of the foregoing conditions, such Approved Eligible
Property shall become a “Borrowing Base Property” hereunder.

 

37

 

 

(d) Disqualification of a Borrowing Base Property. Notwithstanding anything
contained herein to the contrary, if (1) any Borrowing Base Property ceases to
meet the criteria for an Eligible Property, as determined by the Borrower or the
Administrative Agent acting reasonably in good faith, with such criteria being
subject to retest by Administrative Agent as of each day since such Borrowing
Base Property initially qualified as a Borrowing Base Property, (2) there has
occurred a material adverse change in the environmental condition of any
Borrowing Base Property since it initially qualified as a Borrowing Base
Property, except for such changes that are not individually and collectively
material to the profitable operation of such Borrowing Base Property, (3) any
Borrowing Base Property fails to comply with the covenants applicable to such
Real Property under the terms of this Agreement, (4) there has occurred a
material adverse effect on the ability of any Borrowing Base Entity directly or
indirectly owning any Borrowing Base Property to perform any of its obligations
under the Guaranty, (5) an Involuntary Insolvency Default has occurred with
respect to the Borrowing Base Entity directly or indirectly owning any Borrowing
Base Property, (6) the Borrower has knowledge that a Borrowing Base Property has
been “dark” (i.e., not being operated by the applicable tenant, whether or not
the applicable tenant is paying in full the rent and other amounts due under its
Postal Lease for such Borrowing Base Property) for more than six (6) months
(other than as a result of a casualty loss for which the provisions of clause
(1) above shall apply) or (7) any Borrowing Base Property is no longer 100%
occupied by a single tenant pursuant to a Postal Lease that is a Qualifying
Lease (a “Disqualification Event”), then in any such event such Borrowing Base
Property shall be removed from all Borrowing Base Property related calculations
contained herein and from all financial covenants herein as a Borrowing Base
Property (but such previously qualifying Borrowing Base Property may be a
Non-Borrowing Base Property or may, notwithstanding any provision of the Loan
Documents to the contrary, be transferred to a Person outside the Borrower Group
Entities altogether and in any and all cases shall be released in accordance
with Section 2.05(e) below) effective as of the date such Disqualification Event
occurred. As of the effective date of such removal, any such removed Borrowing
Base Property shall cease to be a “Borrowing Base Property” hereunder, Schedule
2.05 shall be deemed to have been immediately amended to remove such Borrowing
Base Property from the list of Borrowing Base Properties and the Borrower shall
be required, within ten (10) days after such effective date, to make a
prepayment of the Loans to the extent the aggregate Credit Exposure of all of
the Lenders exceeds the Maximum Loan Amount after giving effect to such removal.

 

(e) Removal of Borrowing Base Properties from Borrowing Base; Release of
Subsidiary Guarantor.

 

(i) At any time following the Effective Date, the Borrower on one or more
occasions may (x) remove, and the Administrative Agent shall take such actions
as are necessary to effectuate pursuant to this Section 2.05(e) the removal of,
any Borrowing Base Property from the Borrowing Base (such removal resulting in
the applicable Borrowing Base Property becoming a Non-Borrowing Base Property or
being sold) and the release of each Subsidiary Guarantor that directly or
indirectly owns such Borrowing Base Property from the Guaranty and the release
of the Equity Interests in such Subsidiary Guarantor from the Lien of the Pledge
Agreement, together with the release of such Subsidiary Guarantor from it
obligations as a pledgor thereunder if such Subsidiary Guarantor indirectly owns
such Borrowing Base Property (in the case of such release, only to the extent
that such Subsidiary Guarantor does not directly or indirectly own any other
Borrowing Base Property and does not directly or indirectly own any
Non-Borrowing Base Property) or (y) obtain a release of, and the Administrative
Agent shall take such actions as are necessary to effectuate pursuant to this
Section 2.05(e) the release of, any Subsidiary Guarantor from its obligations
under the Guaranty and its obligations as a pledgor under the Pledge Agreement
and the Equity Interests in such Subsidiary Guarantor from the Lien of the
Pledge Agreement (but only if such Subsidiary Guarantor owns (whether directly
or indirectly) only one or more Non-Borrowing Base Properties and all such
Non-Borrowing Base Properties will, concurrently with such release, be
encumbered by mortgage Indebtedness), in either case, upon satisfaction of each
of the following conditions:

 

(A) The Borrower shall submit to the Administrative Agent (on behalf of the
Lenders), by 12:00 noon New York time, at least five (5) days prior to the date
of the proposed removal and/or release, (x) written notice of its election to
obtain such removal and/or release (which notice shall include a certification
by a Financial Officer that the proposed removal and/or release complies with
all of the conditions set forth in this Section 2.05(e)), (y) a duly completed
Compliance Certificate with respect to such removal and/or release after giving
effect to such removal and/or release demonstrating compliance with the
financial covenants set forth in Section 6.07 after giving effect to such
removal and/or release and (z) (1) if applicable, a release of such Subsidiary
Guarantor from its obligations under the Guaranty and (2) if applicable, a
release of the Equity Interests in such Subsidiary Guarantor from the Pledge
Agreement, together with a release of such Subsidiary Guarantor from its
obligations as a pledgor under the Pledge Agreement (if any), in each case in a
form reasonably acceptable to the Administrative Agent, which the Administrative
Agent shall execute and deliver to such Subsidiary Guarantor along with any
original certificates evidencing Equity Interests that have been released, in
each case upon satisfaction of all conditions set forth in this Section 2.05(e);

 

38

 

 

(B) After giving effect to such release, the aggregate Credit Exposure of all of
the Lenders shall not exceed the Maximum Loan Amount, or the Borrower shall,
prior to or contemporaneous with, the effectiveness of such release, make a
prepayment in the amount of such excess pursuant to Section 2.11(b);

 

(C) No Default and no Event of Default shall have occurred and be continuing at
the time of the Borrower’s request or on the date of the proposed release or
after giving effect thereto (other than a Default or an Event of Default that
would be cured by effectuating such release and making any associated
prepayment); and

 

(D) The Borrower shall pay the Administrative Agent’s reasonable and documented
out-of-pocket costs and expenses in connection with such release (including,
without limitation, reasonable fees of the Administrative Agent’s attorneys).

 

(ii) Upon a removal of a Borrowing Base Property or a release of a Subsidiary
Guarantor in accordance with Section 2.05(e)(i), (A) in the case of a removal of
a Borrowing Base Property, Schedule 2.05 shall be deemed to have been
immediately amended to remove such Real Property from the list of Borrowing Base
Properties, such Real Property shall no longer be considered a “Borrowing Base
Property” for purposes of this Agreement or the other Loan Documents and the
income from such Real Property shall no longer be required to be deposited
directly into the Operating Account; and (B) in the case of a release of a
Subsidiary Guarantor, such Subsidiary Guarantor shall no longer be a Subsidiary
Guarantor hereunder and the income from the Real Properties directly or
indirectly owned by such Subsidiary shall no longer be required to be deposited
directly into the Operating Account, unless such Real Properties subsequently
become Borrowing Base Properties. It is understood and agreed that, without
prejudice to the effectiveness of such removal and/or release and any
corresponding discharge of the obligations of such Subsidiary Guarantor under
the Guaranty and, if applicable, under the Pledge Agreement, no such removal or
release shall affect any covenants or other provisions of the Loan Documents
that apply to the Borrower with respect to such released Subsidiary as a
“Subsidiary” or “Affiliate” of the Borrower or impair or otherwise adversely
affect the Liens, security interests and other rights of the Administrative
Agent or the Lenders under the Loan Documents not being released (or as to the
parties to the Loan Documents and Borrowing Base Properties subject to the Loan
Documents not being removed or released); provided that nothing in this Section
2.05(e) or elsewhere in this Agreement shall prevent the Borrower from
dissolving or otherwise terminating the existence of any such released
Subsidiary.

 

SECTION 2.06 Reserved.

 

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Operating Account or such other account designated by the Borrower in the
applicable Borrowing Request delivered pursuant to Section 2.03.

 

39

 

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.07(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and
shall be made by hand delivery, e-mail or telecopy to the Administrative Agent
of a written Interest Election Request in a form reasonable acceptable to the
Administrative Agent (it being agreed that any Interest Election Request in a
form previously approved by the Administrative Agent shall be reasonably
acceptable) and signed by the Borrower.

 

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

40

 

 

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall automatically be continued
as a Eurocurrency Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (A) no outstanding Borrowing by Borrower may be converted to or
continued as a Eurocurrency Borrowing and (B) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period therefor.

 

SECTION 2.09 Termination, Reduction and Extension of Commitments.

 

(a) Scheduled Termination. Unless previously terminated in accordance with the
terms hereof, the Commitments shall terminate on the Maturity Date.

 

(b) Voluntary Termination or Reduction. The Borrower may at any time, without
premium or penalty, terminate, or from time to time reduce, the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $5,000,000 and not less than $15,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
sum of the Credit Exposures would exceed the total Commitments.

 

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under Section 2.09(b) at least five (5) Business Days (or such later date as is
acceptable to the Administrative Agent in its sole discretion) prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.
Notwithstanding the foregoing, any notice of termination or reduction of the
Commitments delivered in connection with any refinancing of the Loans with the
proceeds of such refinancing or of any other incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such contingency is not met.

 

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

41

 

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Promissory Notes.

 

(i) Notes. If requested by any Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower substantially in the form
of Exhibit B, which promissory note shall be delivered by the Borrower promptly
following receipt of such request.

 

(ii) Substitution, Exchange and Subdivision of Notes. No Lender shall be
entitled to have its Note substituted or exchanged for any reason, or subdivided
for promissory notes of lesser denominations, except in connection with a
permitted assignment of all or any portion of such Lender’s relevant Commitment,
Loans and Note pursuant to Section 9.04 (and, if requested by any Lender in
connection with such permitted assignment, the Borrower agrees to so exchange
any Note).

 

(iii) Loss, Theft, Destruction or Mutilation of Notes. In the event of the loss,
theft or destruction of any Note, upon the Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of the Borrower by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to the Borrower, the
Borrower shall execute and deliver to such holder a new replacement Note in lieu
of the lost, stolen, destroyed or mutilated Note.

 

SECTION 2.11 Prepayment of Loans.

 

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty (but subject to Section 2.16), subject to prior notice in accordance
with Section 2.11(c).

 

(b) Mandatory Prepayments. If, on any day, the aggregate Credit Exposure of all
Lenders exceeds the Maximum Loan Amount as of such day for any reason, then the
Borrower shall pay such excess to the Administrative Agent, for the benefit of
the Lenders, in immediately available funds within ten (10) days after written
notice from the Administrative Agent to prepay the Loans in an aggregate amount
equal to such excess.

 

42

 

 

(c) Manner of Prepayment. The Borrower shall notify the Administrative Agent by
telecopy or e-mail of any prepayment hereunder not later than 12:00 noon, New
York time, three (3) Business Days before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13. Notwithstanding the foregoing, including, without limitation,
Section 2.16, any notice of prepayment delivered in connection with any
refinancing of the Loans with the proceeds of such refinancing or of any other
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such other
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met.

 

(d) Effect on Swap Agreements. Any prepayment of a Borrowing shall be without
prejudice to the Borrower’s obligations under any Swap Agreement, which shall
remain in full force and effect subject to the terms of such Swap Agreement,
including provisions that may require a reduction, modification or early
termination of a swap transaction, in whole or in part, in the event of such
prepayment, and may require the Borrower to pay any fees or other amounts for
such reduction, modification or early termination, and no such fees or amounts
shall be deemed a penalty hereunder or otherwise.

 

SECTION 2.12 Fees. (a) On each Quarterly Date and on the date on which the
Commitments terminate, the Borrower agrees to pay to the Administrative Agent
for the pro rata account of the Lenders an unused facility fee, which shall be
equal to:

 

(i) for the period from the Effective Date through and including the calendar
quarter ending March 31, 2020, the sum of (x) for the first $100,000,000 of the
Commitments, the product of (A) the daily unused amount of such Commitments
during the calendar quarter immediately preceding the calendar quarter in which
such Quarterly Date occurs or during the calendar quarter in which such date on
which such Commitments terminate occurs, as the case may be, and (B) a rate per
annum of 0.75% plus (y) for the portion of the Commitments that exceeds
$100,000,000, the product of (A) the daily unused amount of such Commitments
during the calendar quarter immediately preceding the calendar quarter in which
such Quarterly Date occurs or during the calendar quarter in which such date on
which such Commitments terminate occurs, as the case may be, and (B) a rate per
annum of 0.25%; and

 

(As an example of the unused facility due pursuant to subsection (i) above:
Assuming total Commitments of $150,000,000 and a daily outstanding principal
balance for the quarter ending March 31, 2020 of $70,000,000, the unused
facility fee would be calculated as follows:

 

(x)daily unused amount of the first $100,000,000 of the Commitments equals
$30,000,000 (i.e. $100,000,000 - $70,000,000), multiplied by 0.75%, equals
$225,000

 

plus

 

(y)daily unused amount of the Commitments in excess of $100,000,000 equals
$50,000,000 (i.e. $50,000,000 - $0), multiplied by 0.25%, equals $125,000.

 

The sum of (x) and (y) equals a total unused facility fee of $350,000.)

 

43

 

 

(ii) thereafter, the product of (i) the daily unused amount of the Commitments
during the calendar quarter immediately preceding the calendar quarter in which
such Quarterly Date occurs or during the calendar quarter in which such date on
which the Commitments terminate occurs, as the case may be, and (ii) a rate per
annum of 0.25%.

 

All unused facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). All fees payable pursuant to this Section
2.12(a) shall be payable quarterly in arrears.

 

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

 

SECTION 2.13 Interest; Late Charge.

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurocurrency Borrowing shall bear at the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan (including the Applicable Rate) as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in Section
2.13(a).

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans, upon termination of the
Commitments; provided that (i) interest accrued pursuant to Section 2.13(c)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(f) If the Borrower shall fail to make any payment due hereunder or under the
terms of any Note (other than the payment of principal due at the maturity or
earlier acceleration of the Loans) within ten (10) days after the date such
payment is due, then the Borrower shall pay to Administrative Agent, for the
ratable benefit for the Lenders, on demand a late charge equal to three percent
(3.0%) of such payment; provided, however, no such late charge shall apply to
any payment for which sufficient funds were on deposit in the Operating Account
on the date such payment was due (or within ten (10) days after such due date)
if Administrative Agent was authorized to debit the Operating Account for such
payment pursuant to Section 2.18(a) and not otherwise prohibited by Applicable
Law from debiting the Operating Account for such payment. Such ten (10) day
period shall not be construed as in any way extending the due date of any
payment. The “late charge” is imposed for the purpose of defraying the expenses
of the Lenders incident to handling such defaulting payment. This charge shall
be in addition to, and not in lieu of, any other amount that the Lenders may be
entitled to receive or action that Administrative Agent and/or the Lenders may
be authorized to take as a result of such late payment, including any other
remedy Administrative Agent and/or the Lenders may have and any fees and charges
of any agents or attorneys which Administrative Agent and/or the Lenders may
employ upon the occurrence of an Event of Default, whether authorized herein or
by Applicable Law.

 

44

 

 

SECTION 2.14 Alternate Rate of Interest.

 

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period;

 

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period; or

 

(iii) the Administrative Agent is advised by a Lender that it has become
unlawful for such Lender to honor its obligation to make or maintain
Eurocurrency Loans hereunder;

 

then the Administrative Agent shall give notice thereof to the Borrower by
telephone or telecopy, and to the Lenders by Electronic System, as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective (in the case of clause (iii) above, only as to the affected
Lender), (y) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing (in the case of clause (iii) above,
only as to the affected Lender) and (z) if in accordance with clause (iii) above
any Lender determines that it is no longer lawful for such Lender or its
applicable lending office (subject to Section 2.19(a)) to maintain any existing
Eurocurrency Loans, or to continue to charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to continue
Eurocurrency Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and, in such event, all Eurocurrency Loans of such
Lender shall be converted to ABR Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans.

 

45

 

 

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document:

 

(i) Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Adjusted LIBO Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Adjusted LIBO Rate with a Benchmark Replacement
pursuant to this Section will occur prior to the applicable Benchmark Transition
Start Date.

 

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.

 

(iv) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of the Alternate Base Rate based upon LIBOR
will not be used in any determination of ABR.

 

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

46

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower shall
pay to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered; provided
that if such increased cost has not yet been incurred by such Lender or such
other Recipient (as the case may be) and will be avoided by a prepayment of the
Loans, then the Borrower may prepay the Loans in an amount that is sufficient to
avoid the incurrence of such cost so long as such prepayment is made prior to
the incurrence of such cost.

 

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided that
Borrower may at any time prepay the Loans in accordance with Section 2.11
(subject to any break funding payments required to be paid in accordance with
Section 2.16) in order to avoid payment of such additional amount or amounts to
such Lender.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the one hundred
eighty (180)-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any request or notice
delivered pursuant hereto (regardless of whether such request or notice may be
revoked under Section 2.03 or Section 2.11(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

47

 

 

SECTION 2.17 Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority or such other
documentation evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes payable or paid by such Recipient or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

48

 

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

49

 

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall
promptly pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

50

 

 

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i) Defined Terms. For purposes of this Section 2.17, the term “Applicable Law”
includes FATCA.

 

SECTION 2.18 Payments Generally; Auto-Debit Authorization; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. The
Borrower hereby authorizes the Administrative Agent to, and the Administrative
Agent agrees to, debit the Operating Account for all payments of principal,
interest and fees under Section 2.12(a) (or debit the Operating Account for so
much of such payments as the amounts in the Operating Account are sufficient to
pay) on the date such payments are due hereunder, without further notice to the
Borrower. If the amounts in the Operating Account at the time when such payments
are due hereunder are insufficient to pay in full such payments, then the
Borrower shall pay to the Administrative Agent at the Agent’s Account the amount
needed to make such payments in full after giving effect to the debit to the
Operating Account by the Administrative Agent authorized hereunder.
Notwithstanding the foregoing, if the Administrative Agent is prohibited by
Applicable Law from debiting the Operating Account as aforesaid for such
payments when due hereunder, then Borrower shall make such payments to the
Administrative Agent at the Agent’s Account when due hereunder. All payments
made pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All amounts owing under this Agreement (including facility fees) are payable in
Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, on a pari passu basis, towards payment of principal then due
hereunder, and the Specified Swap Obligations then due, ratably among the
parties entitled thereto in accordance with the amounts of principal and
Specified Swap Obligations then due to such parties. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or such Guarantor’s assets, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section 2.18(b).

 

51

 

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to promptly designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, (i) such designation or assignment would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) such designation or assignment would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

52

 

 

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 9.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then, in any such case, the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, and (D)
in the case of any such assignment resulting from a Lender’s refusal to consent
to a proposed amendment, modification, waiver, termination or consent, the
assignee shall approve the proposed amendment, modification, waiver, termination
or consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12; and

 

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.

 

SECTION 2.21 Additional Commitments. The Borrower shall have the right from time
to time to cause the Administrative Agent to increase the total Commitments by
up to $100,000,000, subject to satisfaction of the following terms and
conditions:

 

(a) Any request for increase in the total Commitments shall be by the Borrower
giving written notice (the “Additional Commitment Notice”) to the Administrative
Agent at least ten (10) Business Days prior to the date upon which the Borrower
shall desire such increase to become effective, and shall set forth (1) the
requested amount of the additional commitment (the “Additional Commitment
Amount”), which Additional Commitment Amount shall be in the minimum amount of
$5,000,000 and an integral multiple of $5,000,000 in excess thereof and (2) such
details with respect thereto as are reasonably requested by the Administrative
Agent.

 

(b) The aggregate amount of the Lenders’ Commitments after giving effect to the
Additional Commitment Amount shall not exceed $200,000,000.

 

53

 

 

(c) Upon receipt of the Additional Commitment Notice, the Administrative Agent
shall notify the then existing Lenders of the terms of such Additional
Commitment Notice and each Lender’s pro rata share of the proposed Additional
Commitment Amount. If any Lender rejects the offer to increase its respective
Commitment or accepts only a portion thereof, which each Lender may do in its
sole and absolute discretion, the Administrative Agent shall further offer the
rejected shares (or rejected portions thereof) to the Lenders that have accepted
the proposed increase in their Commitments (each an “Accepting Lender”), pro
rata based on the sum of their then existing Commitments plus any additional
portion of the Additional Commitment Amount which they have previously accepted.
If any Lender shall not respond to a request by the Administrative Agent
pursuant to this clause (c) within ten (10) Business Days after receipt of an
offer (including any offer for a portion of the Additional Commitment Amount
rejected by another Lender), such Lender shall be deemed to have rejected such
offer. The Administrative Agent shall notify the Borrower of all acceptances and
rejections with respect to the Additional Commitment Amount by the Lenders. If
such acceptances are satisfactory to the Borrower, the Commitments of the
Accepting Lenders shall be increased by their respective portions of the
Additional Commitment Amount without the consent of any other Lender, subject,
however, to (i) no Default and no Event of Default being in existence at such
time, (ii) the Borrower issuing substitute Notes to the Lenders whose
Commitments have changed (if requested by such Lender(s)), (iii) the Accepting
Lenders paying to the Administrative Agent (on behalf of the other Lenders) the
aggregate amount determined by the Administrative Agent to be necessary so that
each Accepting Lender’s pro rata share of outstanding Loans matches the ratio of
its increased Commitment to the aggregate amount of all revised Commitments
after giving effect to the Additional Commitment Amount, (iv) the Loan Parties,
the Accepting Lenders and the Administrative Agent (on behalf of the Lenders)
executing such other documents evidencing such adjustments in the Commitments
and the Loans as shall be reasonably acceptable to the Loan Parties, the
Accepting Lenders and the Administrative Agent, (v) the Borrower paying the
Administrative Agent for the account of each Accepting Lender such upfront fees
as shall be agreed to by the Borrower and the Administrative Agent prior to the
Administrative Agent commencing its efforts under this paragraph (c), and (vi)
the Borrower paying all of the Administrative Agent’s reasonable and documented
out-of-pocket expenses in connection with the foregoing.

 

(d) In the event that the Additional Commitment Amount is not achieved pursuant
to paragraph (c) above, Administrative Agent shall use commercially reasonable
efforts, with the assistance of the Borrower, to arrange for additional lenders
with Commitments aggregating up to the Additional Commitment Amount.
Administrative Agent shall submit a list of additional proposed syndicate
members to the Borrower for its review and approval. If any such proposed
lenders are so approved by the Borrower, such lenders shall become additional
Lenders under this Agreement in accordance with their respective Commitments
without the consent of any other Lenders, subject, however, to (i) no Default
and no Event of Default being in existence at such time, (ii) the Borrower
issuing Notes to the new Lenders (if so requested by such new Lender(s)), (iii)
such new Lenders paying to the Administrative Agent (on behalf of the other
Lenders) the aggregate amount determined by the Administrative Agent to be
necessary so that each new Lender’s pro rata share of outstanding Loans matches
the ratio of its Commitment to the aggregate amount of all Commitments after
giving effect to the Additional Commitment Amount, (iv) the Borrower paying to
the Lenders the amounts payable, if any, to such Lenders pursuant to Section
2.16 as a result of the prepayment of any such Loans, (v) the Loan Parties, the
new Lenders and the Administrative Agent (on behalf of the Lenders) executing
such other documents evidencing their addition as Lenders hereunder and the
adjustment of the Commitments and Loans as shall be reasonably acceptable to the
Borrower and the Administrative Agent, (vi) the Borrower paying the
Administrative Agent for the account of each new Lender such upfront fees as
shall be agreed to by the Borrower prior to Administrative Agent commencing its
efforts under this paragraph (d), and (vii) the Borrower paying all of the
Administrative Agent’s reasonable and documented out-of-pocket expenses in
connection with the foregoing.

 

54

 

 

(e) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, each Lender hereby authorizes the Borrower and the
Administrative Agent (on behalf of the Lenders) to enter into amendments and
modifications of this Agreement and the other Loan Documents to the extent
necessary to reflect the adjustment of the Commitments and the Loans
contemplated by this Section.

 

SECTION 2.22 Additional Subsidiary Guarantors. Subject to the last sentence of
this Section 2.22, within forty-five (45) days after a Subsidiary which does not
own any Real Property acquires a direct or indirect ownership interest in a Real
Property and within forty-five (45) days after acquisition by the Borrower of a
new Subsidiary which directly or indirectly owns a Real Property (in either
case, without limiting the requirements of Section 2.05(c) in the event the
Borrower desires to add a Real Property directly or indirectly owned by such
Subsidiary as a Borrowing Base Property):

 

(a) unless the Borrower shall have delivered evidence to the Administrative
Agent that such Subsidiary either no longer directly or indirectly owns any Real
Property or all Real Property directly or indirectly owned by such Subsidiary is
encumbered by Indebtedness, the Borrower shall deliver, or cause to be
delivered, to the Administrative Agent, at the Borrower’s sole expense:

 

(i) (A) a Joinder Agreement duly executed by the Subsidiary, whereby such
Subsidiary becomes a Subsidiary Guarantor; (B) the items that would have been
delivered under Section 4.01(c) if such Subsidiary had been a Subsidiary
Guarantor on the Effective Date; and (C) all documentation and other information
that the Administrative Agent or any Lender (through the Administrative Agent)
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and
regulations;.

 

(ii) one or more legal opinions of counsel as to such Subsidiary, such
opinion(s) of counsel to be consistent with the type and form of legal
opinion(s) delivered on the Effective Date with respect to the Subsidiary
Guarantors as of the Effective Date; and

 

(iii) (A) a supplement to the Pledge Agreement (in accordance with Section 5.1
of the Pledge Agreement), duly executed by the Borrower or the applicable
Subsidiary, pursuant to which it shall pledge to the Administrative Agent, for
the ratable benefit of the Lenders, all of its Equity Interests in the
Subsidiary that directly owns such Real Property, (B) a Pledge Joinder, duly
executed by such Subsidiary if it indirectly owns Real Property, pursuant to
which such Subsidiary shall pledge to the Administrative Agent, for the ratable
benefit of the Lenders, all of its Equity Interests (whether direct or indirect)
in the Subsidiary that directly owns such Real Property and (C) an issuer’s
acknowledgment to the Pledge Agreement in the form of Exhibit 1 to the Pledge
Agreement, duly executed by each Subsidiary in which Equity Interests are
pledged pursuant to the immediately preceding clauses (A) and (B); and

 

(b) the Borrower shall have paid all reasonable and documented out-of-pocket
costs and expenses incurred and invoiced by the Administrative Agent in
reviewing the materials described above.

 

Notwithstanding the foregoing, if the Borrower delivers evidence to the
Administrative Agent within the forty-five (45) day time period specified above
that it has obtained a binding commitment from a third party lender to provide
mortgage financing for such Real Property, then the Borrower shall be given an
additional forty-five (45) days to comply with the requirements of this Section
2.22 with respect to the Subsidiary that owns such Real Property.

 

55

 

 

SECTION 2.23 Special Subsidiaries. Notwithstanding anything to the contrary
contained in this Agreement, but without in any way limiting the requirements of
Section 2.05(c) in the event the Borrower desires to add a Real Property
directly or indirectly owned by a Special Subsidiary as a Borrowing Base
Property, the Borrower is not obligated to deliver, or cause to be delivered, to
Administrative Agent any of the following with respect to a Special Subsidiary
prior to the thirtieth (30th) day after the Effective Date, but not later than
such thirtieth (30th) day the Borrower shall deliver, or cause to be delivered,
to Administrative Agent (at the Borrower’s sole expense) each of the following
with respect to each Special Subsidiary (unless otherwise agreed to by
Administrative Agent):

 

(a) (i) a Joinder Agreement duly executed by such Special Subsidiary, whereby
such Special Subsidiary becomes a Subsidiary Guarantor; (ii) the items described
under Section 4.01(c); and (iii) all documentation and other information that
the Administrative Agent or any Lender (through the Administrative Agent)
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations;

 

(b) one or more legal opinions of counsel as to such Special Subsidiary, such
opinion(s) of counsel to be consistent with the type and form of legal
opinion(s) delivered on the Effective Date with respect to the Subsidiary
Guarantors as of the Effective Date;

 

(c) (i) a supplement to the Pledge Agreement (in accordance with Section 5.1 of
the Pledge Agreement), duly executed by the Borrower, pursuant to which the
Borrower shall pledge to the Administrative Agent, for the ratable benefit of
the Lenders, all of its Equity Interests (whether direct or indirect) in the
Subsidiary that directly owns such Real Property, (ii) a Pledge Joinder, duly
executed by such Subsidiary if it indirectly owns Real Property, pursuant to
which such Subsidiary shall pledge to the Administrative Agent, for the ratable
benefit of the Lenders, all of its Equity Interests (whether direct or indirect)
in the Subsidiary that directly owns such Real Property and (C) an issuer’s
acknowledgment to the Pledge Agreement in the form of Exhibit 1 to the Pledge
Agreement, duly executed by each Subsidiary in which Equity Interests are
pledged pursuant to the immediately preceding clauses (i) and (ii); and

 

(d) payment of all reasonable and documented out-of-pocket costs and expenses
incurred and invoiced by the Administrative Agent in reviewing the materials
described above.

 

SECTION 2.24 Foreign Jurisdiction Qualification Certificates. Within thirty (30)
days after the Effective Date, the Borrower shall deliver to the Administrative
Agent the certificates of authority to do business (or the equivalent) listed on
Schedule 2.24 attached hereto, in each case, certified by the Secretary of State
of each state in which such Subsidiary owns Real Property, as indicated on
Schedule 2.24 attached hereto.

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

SECTION 3.01 Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate, partnership or limited liability
company power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

56

 

 

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers of each Loan Party
and have been duly authorized by all necessary corporate, partnership or limited
liability company action under their respective Organizational Documents. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents to has been duly executed and delivered by
each Loan Party which is a party thereto, and the Loan Documents will
constitute, a legal, valid and binding obligation of the applicable Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect, (ii) filings and recordings in respect
of the Liens created pursuant to the Security Documents and (iii) filings
required under the Federal securities laws, (b) do not violate any Applicable
Law or regulation or the Organizational Documents of any Loan Party or any order
of any Governmental Authority, (c) do not violate or result in a default under
any material indenture, agreement or other material instrument binding upon any
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of any Loan Party.

 

SECTION 3.04 Financial Condition; No Material Adverse Change.

 

(a) The Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby; and (ii) fairly
present the financial condition of the Consolidated Entities as of the date
thereof and their results of operations for each period covered thereby in
accordance with GAAP consistently applied throughout the each period covered
thereby.

 

(b) From and after the date of the most recent Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would have a Material Adverse Effect.

 

SECTION 3.05 Properties.

 

(a) Property Generally. Each of the Borrowing Base Entities has fee simple title
to all its Real Property and personal property material to its business, subject
only to Permitted Encumbrances, Liens securing Indebtedness to the extent not
prohibited hereunder, and other defects in title that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b) Rent Roll; Leases. As of the Effective Date, (i) the rent roll attached
hereto as Schedule 3.05(b) (the “Rent Roll”) is true, complete and correct as of
the Effective Date and (ii) the Borrowing Base Properties are not subject to any
Leases other than the Leases described in the Rent Roll.  Each Postal Lease for
each Borrowing Base Property is a Qualifying Lease.  No Person has any
possessory interest in, or right to occupy, any Borrowing Base Property except
under the terms of the Postal Lease.   No Postal Lease for any Borrowing Base
Property, nor the rents payable thereunder, have been assigned or pledged to any
Person except to Administrative Agent.  As of the Effective Date, the Borrower
has delivered to Administrative Agent true, correct and complete copies of all
Postal Leases in effect on the Effective Date.

 

(c) Property Management Agreements. As of the Effective Date, the Borrower has
provided Administrative Agent with a true, correct and complete copy of the
Property Management Agreements, each of which is in full force and effect. To
the Borrower’s knowledge, no default exists under any Property Management
Agreement on the part of any party thereto. Schedule 3.05(c) sets forth the
Property Management Agreements in effect as of the Effective Date.

 

57

 

 

(d) Intellectual Property. To the extent applicable, each of the Loan Parties
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and the use of any
trademarks, trade names, copyrights, patents and other intellectual property by
any Borrower Group Entity does not infringe upon the rights of any other Person,
except for any such failures to own or license to use or infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting any Borrower Group Entity (i) as to which there is a
reasonable possibility of an adverse determination and that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Borrower Group Entity (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

 

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

 

SECTION 3.07 Compliance with Laws and Agreements. Each of Borrower Group Entity
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08 Investment Company Status. No Borrower Group Entity is required to
be registered as an “investment company” as defined in the Investment Company
Act of 1940.

 

SECTION 3.09 Taxes. Each Borrower Group Entity has timely filed or caused to be
filed all federal, state and other tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower Group Entity has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10 ERISA; Plan Assets; Prohibited Transactions.

 

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

58

 

 

(b) No Borrower Group Entity is an entity deemed to hold “plan assets” (within
the meaning of the Plan Asset Regulations), and neither the execution, delivery
nor performance of the transactions contemplated under the Loan Documents,
including the making of any Loan hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
that could subject the Administrative Agent and/or the Lenders, on account of
any Loan or execution of the Loan Documents hereunder, to any tax or penalty on
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

 

SECTION 3.11 Disclosure. No reports, financial statements, certificates or other
written information (other than projections and other forward-looking
information and information of a general economic or industry-specific nature)
furnished by or on behalf of the Borrower Group Entities to the Administrative
Agent, on behalf of the Lenders, in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that any
such projected financial information are not to be viewed as facts, are subject
to uncertainties and contingencies, many of which are beyond your control, and
that no assurance can be given that any such projected financial information
will be realized and that actual results may differ from such projected
financial information and that such differences may be material).

 

SECTION 3.12 Sanctions Laws and Regulations. No Loan Party or, to the knowledge
of the Borrower, any of their respective directors, officers, brokers or other
agents acting or benefiting in any capacity in connection with this Agreement or
any other capital raising transaction involving any Lender, or any of its
Affiliates is a Designated Person.

 

SECTION 3.13 Indebtedness. As of the Effective Date, no Subsidiary has incurred
any Indebtedness other than as permitted under Section 6.01.

 

SECTION 3.14 Capitalization; Beneficial Ownership. The REIT is the only general
partner of the Borrower. As of the Effective Date (a) the only limited partners
of the Borrower are Andrew Spodek, Spodek 2016 Family Trust, Nationwide Postal
Management Holdings, Inc., Blaine Willenborg and Texas Family GP, Inc., (b)
except as set forth in the partnership agreement of the Borrower, there are no
outstanding Equity Rights with respect to Equity Interests in the Borrower and
(c) there are no outstanding obligations, excluding any Equity Interests, of any
Borrower Group Entity to repurchase, redeem, or otherwise acquire any Equity
Interests in any Borrower Group Entity. As of the Closing Date, the information
included in any Beneficial Ownership Certification delivered to Administrative
Agent is true and correct in all respects.

 

SECTION 3.15 Subsidiaries. As of the Effective Date, set forth on Schedule 3.15
is a complete and correct list of each Person owning direct and indirect Equity
Interests in the Subsidiaries, together with, for each such Person, (i) the
jurisdiction of organization of such Person and (ii) the nature of the ownership
interests held by each such Person and (iii) whether such Equity Interests are
subject to any Lien or Negative Pledge (other than the Lien of the Equity Pledge
and the Negative Pledge set forth in this Agreement).

 

SECTION 3.16 Real Property. As of the Effective Date, set forth on Schedule 3.16
is a list of each Real Property owned or leased by each Borrower Group Entity,
indicating in each case whether such Real Property is owned or leased, the
identity of the owner or lessee and the location of such Real Property.

 

59

 

 

SECTION 3.17 Solvency. On the Effective Date and after giving effect to the
Loans occurring on the Effective Date, and the disbursement of the proceeds of
such Loans pursuant to the Borrower’s instructions, the Borrower is,
individually and the Loan Parties, taken as a whole, are Solvent.

 

SECTION 3.18 No Defaults and Events of Default. No Default and no Event of
Default has occurred and is continuing hereunder.

 

SECTION 3.19 Insurance. Each Real Property is insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Real Property is located, including, without limitation,
flood insurance for any Real Property that is located in an area that has been
identified as an area having special flood hazards.

 

SECTION 3.20 Security Interests and Liens. The Security Documents create, as
security for the Obligations, valid and enforceable, perfected (assuming that
the UCC-1 financing statements required to be filed in connection with the
Security Documents are filed in the applicable filing office as provided by law
and all applicable filing fees are paid), first priority security interests in
and Liens on all of the Collateral, in favor of the Administrative Agent as
agent for the ratable benefit of the Lenders, and subject to no other Liens
other than Permitted Encumbrances.

 

SECTION 3.21 Executive Offices; Places of Organization. As of the Effective
Date, the principal offices, chief executive offices and principal places of
business of the Borrower Group Entities are located at 75 Columbia Avenue,
Cedarhurst, New York 11516.

 

SECTION 3.22 Securities Act. No Borrower Group Entity has issued any
unregistered securities in violation of the registration requirements of
Section 5 of the Securities Act of 1933 (as amended from time to time) or any
other law, nor are they in violation of any rule, regulation or requirement
under such act, or the Securities Exchange Act of 1934 (as amended from time to
time). No Borrower Group Entity is required to qualify an indenture under the
Trust Indenture Act of 1939 (as amended from time to time) in connection with
its execution and delivery of this Agreement or the incurrence of Indebtedness
hereunder.

 

SECTION 3.23 Brokers. No Borrower Group Entity has dealt with any broker or
finder with respect to the Transactions or otherwise in connection with this
Agreement.

 

SECTION 3.24 Anti-Corruption. Each Borrower Group Entity, each director, officer
and, to the knowledge of the Borrower, employee, agent and Affiliate thereof, is
in compliance in all material respects with all Anti-Corruption Laws.

 

ARTICLE IV

Conditions

 

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a) Administrative Agent shall have received an original counterpart of each
Loan Document signed on behalf of each Loan Party that is a party thereto.

 

60

 

 

(b) Administrative Agent shall have received a customary written opinion letter
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hunton Andrews Kurth LLP and/or such other counsel reasonably
acceptable to Administrative Agent, in form and substance acceptable to the
Administrative Agent, and covering the Loan Parties.

 

(c) Administrative Agent shall have received copies of (i) the formation
documents for each Borrower Group Entity, certified by the Secretary of State of
the state of formation of such Borrower Group Entity, (ii) the other
Organizational Documents for each Borrower Group Entity, (iii) a certificate of
good standing for each Borrower Group Entity, certified by the Secretary of
State of the state of formation of such Borrower Group Entity, (iv) a
certificate or certificates of authority to do business for each Borrower Group
Entity, certified by the Secretary of State of each state in which such Borrower
Group Entity owns Real Property and (v) the applicable resolutions authorizing
the delivery of the Loan Documents by each Loan Party, in each case, certified
by the Secretary, an Assistant Secretary or another authorized officer of such
Loan Party (or if such Person is a limited partnership or limited liability
company, an authorized representative of its general partner or manager or
managing member) as of the date of this Agreement as being accurate and
complete, all in form and substance satisfactory to the Administrative Agent.

 

(d) Administrative Agent shall have received a duly completed Compliance
Certificate, dated the Effective Date, confirming compliance with the conditions
set forth in Section 4.02 and the financial covenants set forth in Section 6.07
after giving effect to the Transactions to occur on the Effective Date.

 

(e) Administrative Agent shall have received copies of all executed Postal
Leases at the Borrowing Base Properties, which Postal Leases shall be in form
and substance acceptable to Administrative Agent.

 

(f) Administrative Agent shall have received copies of the insurance
certificates evidencing the existence of all insurance required to be maintained
by the Real Properties pursuant to Section 5.05 (or waiver of any non-conforming
insurance) and the designation of the Administrative Agent as the loss payee or
additional insured, as the case may be, thereunder.

 

(g) Administrative Agent shall have completed its review of all lien, judgment,
bankruptcy, litigation, tax and UCC searches, and all background checks with
respect to the Borrower Group Entities, and each of the foregoing shall be
satisfactory to Administrative Agent.

 

(h) Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
the Borrower hereunder.

 

(i) Borrower shall have delivered a Beneficial Ownership Certification in
relation to Borrower.

 

(j) Administrative Agent and its attorneys, accountants and advisors shall have
completed their respective due diligence to the satisfaction of Administrative
Agent.

 

(k) Administrative Agent shall be satisfied that the Borrower Group Entities and
the Real Properties are in compliance with all laws, rules, regulations and
orders of any Governmental Authority applicable to it and that the Borrower
Group Entities have obtained all licenses and approvals required to own and
operate the Real Properties.

 

61

 

 

(l) Administrative Agent shall have determined that no material adverse change
shall have occurred in or affecting the business, assets, operations or
financial condition of the Loan Parties, taken as a whole.

 

(m) For each Real Property to be included as a Borrowing Base Property as of the
Effective Date, Administrative Agent shall be satisfied that the conditions
hereunder to including such Real Property as a Borrowing Base Property have been
satisfied.

 

(n) Administrative Agent shall have received a projection model for the Borrower
Group Entities, including a pro forma balance sheet for the Consolidated
Entities as of the Effective Date, all in form and substance satisfactory to
Administrative Agent.

 

(o) Administrative Agent shall be satisfied with the documents governing the
initial public offering for the REIT that have been delivered by the Borrower.

 

(p) Administrative Agent shall be satisfied that there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against any Borrower Group Entity (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan is
subject to the satisfaction of the following conditions:

 

(a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, if any such
representation or warranty is already qualified by materiality or material
effect, then such representation or warranty shall be true and correct in all
respects taking into account such qualification) on and as of the date of such
Loan (except that if any such representation and warranty expressly relates to
an earlier date, then such representation and warranty shall be true and correct
in all material respects as of such earlier date (or, if any such representation
or warranty is already qualified by materiality or material effect, then such
representation or warranty shall be true and correct in all respects as of such
earlier date taking into account such qualification)), as applicable;

 

(b) at the time of and immediately after giving effect to such Loan, no Default
and no Event of Default shall have occurred and be continuing;

 

(c) the Loans being requested will be used for an Approved Purpose; and

 

(d) Administrative Agent shall have received (i) a duly completed Property
Worksheet dated as of the date of delivery of the applicable Borrowing Request,
(ii) a supplement to the then most recent Compliance Certificate delivered to
the Administrative Agent pursuant to this Agreement, which supplement shall
reasonably demonstrate, on a pro forma basis, compliance with the financial
covenants set forth in Section 6.07 and shall be executed by a Financial Officer
and dated as of the date of delivery of the applicable Borrowing Request and
(iii) a duly completed Borrowing Base Certificate dated as of the date of
delivery of the applicable Borrowing Request and based on then most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
this Agreement, but updated if and to the extent required to reflect
acquisitions and dispositions of Real Properties (including any acquisition to
be made with the proceeds of such Loan) and any Loans made (including the Loan
to be made contemporaneously with the delivery of such certificate) since such
Borrowing Base Certificate was delivered, which updates shall be shown in the
Property Worksheet.

 

62

 

 

Each making of a Loan shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the Obligations (other
than unasserted contingent obligations) shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower shall furnish to the Administrative Agent (for distribution to the
Lenders):

 

(a) within ninety (90) days after the end of each calendar year, commencing with
the calendar year ending December 31, 2019, a consolidated balance sheet of the
Consolidated Entities as at the last day of such calendar year, and consolidated
statements of income, changes in equity and of cash flows of the Consolidated
Entities for such calendar year, each prepared in accordance with GAAP, in
reasonable detail, and audited by BDO USA LLP or other independent certified
public accountant of national standing or otherwise reasonably satisfactory to
the Administrative Agent, together with any management letters of BDO USA LLP or
such other independent certified public account addressed to any of the
Consolidated Entities;

 

(b) within sixty (60) days after the end of each of the first three calendar
quarters of each calendar year, commencing with the calendar quarter ending
September 30, 2019, a consolidated balance sheet of the Consolidated Entities as
at the last day of such calendar quarter, and consolidated statements of income,
changes in equity and of cash flows of the Consolidated Entities for such
calendar quarter, prepared in accordance with GAAP (except for the omission of
notes and subject to year-end adjustments);

 

(c) within sixty (60) days after the end of each calendar year, commencing with
the calendar year ending December 31, 2019, an annual consolidated operating
budget for such calendar year with respect to all Real Properties and presented
on a monthly basis, certified as true and complete by a Financial Officer;

 

(d) within sixty (60) days after the end of the first three calendar quarters of
each calendar year, commencing with the calendar quarter ending September 30,
2019, and within ninety (90) days after the end of each calendar year,
commencing with the calendar year ending December 31, 2019, (i) a duly completed
Compliance Certificate and Borrowing Base Certificate, in each case, for the
period then ending and (ii) a duly completed Property Worksheet as of the last
day of such calendar quarter or calendar year, as applicable; and

 

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of one or more of the
Consolidated Entities (including but not limited to Property Financial
Statements), or compliance with the terms of this Agreement, or the ownership
and organizational structure of the Consolidated Entities (other than ownership
of the REIT) as the Administrative Agent may reasonably request.

 

63

 

 

SECTION 5.02 Notices of Material Events. The Borrower shall furnish to the
Administrative Agent (for itself and on behalf of the Lenders), upon obtaining
actual knowledge thereof, prompt written notice of the following:

 

(a) the occurrence of any Event of Default or any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower Group
Entity that could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in any
liability of any Borrower Group Entity;

 

(d) the assertion in writing of a claim of any Environmental Liability by any
Person against, or with respect to any activities of, any Borrower Group Entity,
and any written alleged violation of or non-compliance by or on behalf of any
Borrower Group Entity with any Environmental Laws or any permits, licenses or
authorizations, other than any claim of Environmental Liability or alleged
violation that could not (both individually and in the aggregate) reasonably be
expected to result in a Material Adverse Effect;

 

(e) the acquisition or Disposition of any Real Property or the occurrence of any
Disqualification Event, together with (i) a description of such event in
reasonable detail and (ii) such other materials reasonably requested by the
Administrative Agent;

 

(f) the occurrence of any Event of Loss aggregating $1,000,000 or more;

 

(g) any material change in accounting policies or financial reporting practices
by any of the Consolidated Entities;

 

(h) the creation or acquisition of a Subsidiary;

 

(i) any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and

 

(j) any event or development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03 Existence; Conduct of Business. The Borrower shall, and shall cause
each Borrower Group Entity to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary for the conduct
of its business except, in each case (other than in the case of the maintenance
of existence of each Loan Party), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution not prohibited by Section 6.03 or any disposition not prohibited by
Section 6.13.

 

SECTION 5.04 Payment of Obligations. The Borrower shall, and shall cause each
Borrower Group Entity to, pay its obligations, including Tax liabilities, that,
if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Borrower
Group Entity has set aside on its books adequate reserves with respect thereto
in accordance GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

64

 

 

SECTION 5.05 Maintenance of Properties; Insurance.

 

(a) Except to the extent required to be complied with by the tenant under a
Postal Lease, the Borrower shall, and shall cause each of the Borrower Group
Entities to, keep and maintain Real Property in good working order and
condition, ordinary wear and tear and casualty losses excepted and make all
necessary repairs thereto and renewals and replacements thereof, except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b) Except to the extent required to be complied with by the tenant under a
Postal Lease, the Borrower shall, and shall cause each Borrower Group Entity to,
insure the Real Properties with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Real
Property is located.

 

SECTION 5.06 Books and Records; Inspection Rights. The Borrower shall, and shall
cause each of the Borrower Group Entities to, keep proper books of record and
account in which full, true and correct, in all material respects, entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower shall, and shall cause each of the Borrower Group
Entities to, permit any representatives designated by the Administrative Agent
or any Lender (provided that, at Borrower’s request, the Administrative Agent or
such Lender must be accompanied by a representative of Borrower), upon
reasonable prior notice and subject to the rights of tenants on such properties,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided, that so long as no Event of Default shall
have occurred and be continuing, only one such visit per calendar year by the
Administrative Agent or any Lender (or their representatives) shall be at the
expense of the Borrower. Notwithstanding anything to the contrary in this
Section 5.06, no Borrower Group Entity will be required to disclose or permit
the inspection or discussion of, any document, information or other matter (i)
in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives or contractors) would be in breach of any
confidentiality obligations, fiduciary duty or law or (ii) that is subject to
attorney client or similar privilege or constitutes attorney work product;
provided that in the event that a Borrower Group Entity does not provide
information in reliance on the exclusions in this sentence, it shall use its
commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions.

 

SECTION 5.07 Compliance with Laws. The Borrower shall, and shall cause each of
the Borrower Group Entities to comply with, or cause the applicable tenant to
comply with, all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower shall, and shall cause the Borrower
Group Entities to, obtain and maintain in full force and effect all
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of the Borrowing Base Properties for their intended use,
except to the extent that the failure of the same to be obtained or to remain in
full force and effect does not, individually or in the aggregate, have a
Material Adverse Effect.

 

65

 

 

SECTION 5.08 Use of Proceeds. The proceeds of the Loans shall be used only for
Approved Purposes. No part of the proceeds of any Loan shall be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

 

SECTION 5.09 Reserved.

 

SECTION 5.10 Further Assurances. The Borrower shall, and shall cause each of the
other Borrower Group Entities to, promptly upon request by the Administrative
Agent or the Required Lenders, execute any and all further documents, agreements
and instruments, and take all such further actions which may be required under
any Applicable Law, or which either the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the Transactions, the reasonable
expenses of which shall be paid by the Borrower.

 

SECTION 5.11 Reserved.

 

SECTION 5.12 Environmental Laws. The Borrower shall, and shall cause each of the
Borrower Group Entities to, keep and maintain all Real Properties in compliance
with all Environmental Laws, except where the failure could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.13 Collateral Matters; Operating Account.

 

(a) The Borrower shall cause all of the Collateral to, in each case, be subject
at all times to first priority, perfected Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the terms and conditions of the
Security Documents.

 

(b) [reserved]

 

(c) Within one hundred eighty (180) days following the Effective Date (with
respect to each initial Borrowing Base Property) and, thereafter, within sixty
(60) days following the addition of a Borrowing Base Property pursuant to
Section 2.05, the Borrower shall cause the tenant of each Borrowing Base
Property to deposit into the Operating Account all rents and other fees payable
pursuant to the applicable Postal Lease relating to such Borrowing Base
Property. To facilitate the foregoing, within the applicable time periods noted
in the immediately preceding sentence, the Borrower shall, and shall cause each
other Borrowing Base Entity to, deliver Tenant Direction Notices to tenants
under Postal Leases of the Borrowing Base Properties. Without limiting the
foregoing, to the extent that any Borrower Group Entity receives revenue
generated by a Borrowing Base Property, Borrower shall, or shall cause such
Borrower Group Entity (if not the Borrower) to, promptly deposit such revenue
into the Operating Account. So long as no Event of Default exists, sums on
deposit in the Operating Account shall be available to the REIT for the payment
of operating expenses of the Borrowing Base Properties, for corporate general
and administrative expenses and for dividends to the extent necessary for the
REIT to maintain its qualification as a “real estate investment trust” under
Sections 856 through 860 of the Code, and for avoiding, to the extent possible,
the imposition of income tax under Section 857(b) of the Code and the imposition
of excise tax under Section 4981 of the Code (the payment of such amounts,
collectively, the “Permitted Payments”) and for any other purpose not prohibited
under the Loan Documents; provided, however, (x) during the continuance of an
Event of Default (other than a payment Event of Default or an Event of Default
arising out of a Bankruptcy Event) but prior to the acceleration of the Maturity
Date by Administrative Agent in connection with its exercise of remedies
hereunder or under any Loan Document, the Borrower shall be entitled to receive
disbursements of sums on deposit in the Operating Account to make Permitted
Payments following delivery to Administrative Agent of a requisition therefor,
together with invoices or other reasonable backup establishing that such
Permitted Payments are then due and payable (it being agreed that following the
making of such Permitted Payments with such disbursements, at Administrative
Agent’s request, the Borrower shall provide Administrative Agent with evidence
reasonably satisfactory to Administrative Agent that such disbursements were
used for the purpose for which they were requisitioned) and (y) during the
continuance of a payment Event of Default, an Event of Default arising out of a
Bankruptcy Event or following acceleration of the Maturity Date by
Administrative Agent in connection with its exercise of remedies hereunder or
under any Loan Document, sums on deposit in the Operating Account shall no
longer be available to the REIT for any purpose and Administrative Agent shall
have the right, in its sole and absolute discretion, to apply such sums to
repayment of amounts owing in respect of the Obligations or payment of expenses
in respect of the ownership and operation of any Real Property. Subject to the
foregoing, following the occurrence and during the continuance of an Event of
Default, amounts on deposit in the Operating Account shall be subject to the
sole dominion and control of Administrative Agent.

 

66

 

 

(d) As security for payment and performance of the Obligations, the Borrower
hereby pledges and assigns to the Administrative Agent on behalf of the Lenders,
and grants to the Administrative Agent (on behalf of the Lenders) a security
interest in, all the Borrower’s right, title and interest in and to the
Operating Account and in and to all payments to or monies held in the Operating
Account. The Borrower shall not, without obtaining the prior express written
consent of the Administrative Agent, further pledge, assign or grant any
security interest in the Operating Account, or permit any Lien to attach
thereto, or any levy to be made thereon, or authorize any UCC financing
statements, except those naming the Administrative Agent as the secured party,
to be filed with respect thereto. This Agreement is, among other things,
intended by the parties to be a security agreement for purposes of the Uniform
Commercial Code. Upon repayment in full of the Obligations and expiration or
termination of the Commitments, all remaining funds held in the Operating
Account shall be promptly disbursed to the Borrower.

 

SECTION 5.14 Accounts. The Borrower shall cause all deposit accounts of each
Borrower Group Entity related to the Borrowing Base Properties, including
operating, lease security and property management accounts, to be held with
People’s United Bank, National Association.

 

SECTION 5.15 Single Purpose. The Borrower shall cause each Subsidiary Guarantor
to maintain itself as a Single Purpose Entity.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or been terminated and the Obligations (other
than unasserted contingent obligations) shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01 Indebtedness. The Borrower shall not, nor shall it permit any other
Borrower Group Entity to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness created under the Loan Documents;

 

(b) any Subsidiary may incur (x) Indebtedness secured by any Non-Borrowing Base
Property (or, solely to the extent such Subsidiary is not a Loan Party, the
Equity Interests of such Subsidiary) or (y) unsecured Indebtedness to finance
the acquisition of a Non-Borrowing Base Property, and any refinancings thereof;

 

67

 

 

(c) Guarantees by the Borrower of Indebtedness of any Subsidiary, by the REIT of
Indebtedness of the Borrower or any Subsidiary, and by any Subsidiary of
Indebtedness of the Borrower or any other Subsidiary;

 

(d) trade payables and accrued expenses incurred in the ordinary course of
business that are not outstanding for more than ninety (90) days from the date
such amounts are due and payable, provided such ninety (90) day limitation shall
not apply for any such payable or expense that is less than $10,000,
individually, or otherwise being contested in good faith;

 

(e) the Indebtedness existing as of the Effective Date that is set forth on
Schedule 6.01, and any refinancings thereof;

 

(f) obligations (contingent or otherwise) existing or arising under any Swap
Agreement entered into for the purpose of mitigating risks associated with
fluctuation in interest rates (including both fixed to floating and floating to
fixed contracts), foreign exchange rates or commodity price fluctuations in a
non-speculative manner;

 

(g) (i) Capital Leases and (ii) Indebtedness secured by purchase money Liens, in
an aggregate outstanding principal amount for clauses (i) and (ii) on a combined
basis not to exceed $5,000,000 at any time;

 

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, commercial credit cards, stored
value cards, purchasing cards and treasury management services, including any
obligations pursuant to agreements to provide cash management services, and
other netting services, overdraft protections, automated clearing-house
arrangements, employee credit card programs, controlled disbursement, ACH
transactions, return items, interstate depository network service, Society for
Worldwide Interbank Financial Telecommunication transfers, cash pooling and
operational foreign exchange management, and in each case, similar arrangements
and otherwise in connection with cash management, including cash management
arrangements among the Borrower and its Subsidiaries;

 

(i) contractual indemnity obligations entered into in the ordinary course of
business; and

 

(j) other additional Indebtedness (and refinancings thereof) of any Borrower
Group Entity that is not a Loan Party.

 

SECTION 6.02 Liens. The Borrower will not, and will not permit any of the Loan
Parties to, create, incur, assume or permit to exist any Lien on all or any
portion of the Collateral or any proceeds therefrom, except Permitted
Encumbrances.

 

SECTION 6.03 Fundamental Changes.

 

(a) The Borrower shall not, nor shall it permit any other Borrower Group Entity
to, directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or effect a disposition (whether in one transaction or in a
series of transactions) of all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except (i) any
Disposition of any Real Property that is a Permitted Disposition, (ii) mergers,
consolidations and combinations of any Borrower Group Entity (other than the
REIT) with another Borrower Group Entity (other than the REIT), provided that
(A) if the Borrower is a party to such transaction, then the Borrower is the
surviving Person and (B) otherwise, if a Subsidiary Guarantor is a party to such
transaction, then a Subsidiary Guarantor is the surviving Person, (iii)
Permitted Acquisitions and (iv) Permitted Dispositions of Equity Interests in
Subsidiaries which are not Loan Parties.

 

68

 

 

(b) The Borrower shall not, nor shall it permit any other Borrower Group Entity
to, engage in any business other than businesses of the type conducted by the
Borrower Group Entities on the Effective Date and businesses reasonably related
thereto, ancillary thereto or reasonable extensions thereof.

 

(c) Except as disclosed to the Administrative Agent in writing prior to the
Effective Date with respect to the Special Subsidiaries, the Borrower shall not
effect any change in (i) the Borrower’s legal name, (ii) the location of the
Borrower’s chief executive office or principal place of business, (iii) the
Borrower’s identity or organizational structure, (iv) the Borrower’s Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) the Borrower’s jurisdiction of organization (in each case, including by
merging with or into any other Person, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (without limiting
any of the provisions of this Agreement) (A) it shall have given the
Administrative Agent not less than thirty (30) days’ prior written notice, or
such lesser notice period agreed to by the Administrative Agent, of its
intention so to do, clearly describing such change and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (B) it shall promptly take all action reasonably requested by the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent in the Collateral.

 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower shall not, nor shall it permit any other Borrower Group Entity to, make
or permit to remain outstanding any Investments except:

 

(a) Investments in Real Properties (including fee interests and leases), Real
Estate Assets, Equity Interests of owners of Real Properties and Real Estate
Assets, and operating deposit accounts with banks in connection therewith;

 

(b) with respect to the Borrower and/or the REIT only, marketable securities
available for sale;

 

(c) Investments in Cash and Cash Equivalents;

 

(d) Investments in (i) another Borrower Group Entity, provided that no more than
$5,000,000 of cash Investments in Borrower Group Entities under this clause (i)
that are not Loan Parties can be outstanding at any time and (ii) the Property
Manager in the ordinary course of business;

 

(e) Permitted Acquisitions;

 

(f) Subject to the limitations imposed by Section 6.04(d), Investments in the
form of Guarantees permitted under Section 6.01;

 

(g) Investments in the form of promissory notes held by, and owing to, a
Borrower Group Entity on account of deferred purchase price obligations owing to
such Borrower Group Entity on account of a Disposition of Real Property
permitted hereunder; and

 

(h) Investments consisting of loans and advances to officers, directors and
employees for business-related travel expenses, moving expenses, payroll
expenses and other similar expenses, in each case incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests in the REIT.

 

69

 

 

SECTION 6.05 Swap Agreements. The Borrower shall not, nor shall it permit any
other Borrower Group Entity to, enter into any Swap Agreement, except Swap
Agreements entered into for non-speculative purposes; provided that such Swap
Agreements do not cause non-compliance with the financial covenants set forth in
Section 6.07 or cause a Borrowing Base Property to fail to meet the criteria for
an Eligible Property.

 

SECTION 6.06 Restricted Payments. The Borrower shall not, nor shall it permit
any other Borrower Group Entity to, declare or make, directly or indirectly, any
Restricted Payment if there has occurred an Event of Default; provided, however,
(a) in no event (including under the circumstances described in the immediately
succeeding clause (b)) shall any Borrower Group Entity declare or make, directly
or indirectly, any Restricted Payment that would violate the financial covenants
set forth in Section 6.07(e); (b) if an Event of Default has occurred, then the
REIT may nevertheless declare or make, directly or indirectly, Restricted
Payments to the extent necessary for the REIT to (i) maintain its qualification
as a “real estate investment trust” under Sections 856 through 860 of the Code
and (ii) avoid, to the extent possible, the imposition of income tax under
Section 857(b) of the Code and the imposition of excise tax under Section 4981
of the Code, but only so long as an acceleration of the Maturity Date by
Administrative Agent in connection with its exercise of remedies hereunder or
under any Loan Document has not occurred, and, if no such acceleration has
occurred, then only if such Event of Default is not a payment Event of Default
and not an Event of Default arising out of a Bankruptcy Event; (c) any Borrower
Group Entity (other than the REIT) may declare and make any Restricted Payment
to any other Borrower Group Entity; and (d) any Borrower Group Entity may pay
any dividend or distribution within sixty (60) days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement.

 

SECTION 6.07 Certain Financial Covenants. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower shall not permit:

 

(a) Maximum Consolidated Secured Indebtedness Ratio. The Consolidated Secured
Indebtedness Ratio to exceed forty percent (40%) as of the last day of each
calendar quarter.

 

(b) Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio to
exceed sixty percent (60%) as of the last day of each calendar quarter.

 

(c) Minimum Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed
Charge Coverage Ratio to be less 1.50 to 1.00 as of the last day of each
calendar quarter.

 

(d) Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth
to be less than (i) as of the last day of each calendar quarter ending September
30, 2019 and December 31, 2019, $50,000,000 and (ii) as of the last day of the
calendar quarter ending March 31, 2020 and the last day of each calendar quarter
thereafter, the sum of (x) $75,000,000 plus (y) seventy-five percent (75%) of
the aggregate net proceeds received by any Borrower Group Entity in connection
with any offering of Equity Interests in the REIT after the Effective Date.

 

(e) Maximum Dividend Payout Ratio. The Maximum Dividend Payout Ratio to exceed
ninety-five percent (95%) unless, so long as no Event of Default has occurred
and is continuing, a higher Maximum Dividend Payout Ratio is necessary for the
REIT to maintain its status as a “real estate investment trust” under the Code;
provided, that if the REIT issues any public Equity Interests through an
offering of Equity Interests at any time while the Obligations are unpaid or the
Commitments have not been terminated or expired, the Maximum Dividend Payout
Ratio shall not be tested for both the calendar quarter in which such issuance
of Equity Interest is made and the immediately following calendar quarter.

 

70

 

 

(f) Maximum Consolidated Unsecured Leverage Ratio. The Consolidated Unsecured
Leverage Ratio to exceed sixty percent (60%) as of the last day of each calendar
quarter.

 

(g) Minimum Debt Service Coverage Ratio. The Consolidated Debt Service Coverage
Ratio to be less than 1.75:1.00 as of the last day of each calendar quarter
based on the preceding three (3) month period ending on such day.

 

SECTION 6.08 Transactions with Affiliates. Except as set forth on Schedule 6.08
attached hereto, the Borrower shall not, nor shall it permit any other Borrower
Group Entity to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower Group Entity than could be obtained on an
arm’s-length basis from unrelated third parties and (b) transactions between or
among the Borrowing Base Entities.

 

SECTION 6.09 Restrictive Agreements. The Borrower shall not, nor shall it permit
any other Borrower Group Entity to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Borrower Group Entity to create,
incur or permit to exist any Lien upon any Real Property or Equity Interests in
any Borrower Group Entity; provided that the foregoing shall not apply to (a)
restrictions and conditions imposed by law or by the Loan Documents, (b)
restrictions and conditions applicable solely to a Non-Borrowing Base Property
or Equity Interests in a Subsidiary that is not a Loan Party which are contained
in documents evidencing mortgage Indebtedness relating to such Non-Borrowing
Base Property that is permitted hereunder, (c) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (d)
customary provisions in leases and other contracts restricting the assignment
thereof and (e) provisions conditioning a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios so long as such
provision does not generally prohibit the encumbrance of such Person’s assets or
the encumbrance of specific assets.

 

SECTION 6.10 Sanctions Laws and Regulations.

 

(a) The Borrower shall not, nor shall it permit any other Borrower Group Entity
to, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any Person (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any Borrower
Group Entity.

 

(b) None of the funds or assets of any Loan Party that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions Laws and Regulations.

 

SECTION 6.11 Organizational Documents. Without the prior written consent of
Administrative Agent, the Borrower shall not, nor shall it permit any other
Borrower Group Entity to, modify any of the terms or provisions in its
Organizational Documents, except: (a) modifications necessary to clarify
existing provisions of such Organizational Documents; (b) modifications which
would have no material adverse, substantive effect on the rights or interests of
the Administrative Agent and the Lenders in conjunction with the Loans or under
the Loan Documents and (c) modifications in connection with mergers,
consolidations, Investments, Permitted Dispositions and other transactions not
otherwise prohibited by the other provisions of this Agreement.

 

71

 

 

SECTION 6.12 Fiscal Year. None of the Loan Parties will change its fiscal year
for accounting or tax purposes from a period consisting of the twelve (12)-month
period ending on December 31 of each calendar year.

 

SECTION 6.13 Dispositions. The Borrower shall not, nor shall it permit any other
Borrower Group Entity to, allow any Disposition to occur except for Permitted
Dispositions and any merger, consolidation, sale, liquidation or dissolution not
prohibited by Section 6.03. Notwithstanding anything to contrary contained in
this Agreement, no consent of the Administrative Agent or the Lenders shall be
required with respect to Permitted Dispositions and Permitted Dispositions
themselves shall not constitute an Event of Default.

 

SECTION 6.14 Reserved.

 

SECTION 6.15 Accounting. The Borrower shall not, nor shall it permit any other
Borrower Group Entity to, make any material change in accounting policies or
reporting practices, except as required or permitted by GAAP, FASB, the
Securities and Exchange Commission or another Governmental Authority.

 

SECTION 6.16 Sale Leasebacks. The Borrower shall not, nor shall it permit any
other Borrower Group Entity to, enter into any sale and leaseback transaction
with respect to any Real Property, other than as the purchaser-lessor at the
time of the acquisition thereof.

 

SECTION 6.17 Reserved.

 

SECTION 6.18 Reserved.

 

SECTION 6.19 Anti-Corruption. The Borrower shall not request any Borrowing, and
no Borrower Group Entity shall use the proceeds of any Borrowing, in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

 

SECTION 6.20 ERISA. Neither the REIT nor the Borrower shall take any action, or
omit to take any action, which would (a) cause the assets of any Borrower Group
Entity to constitute “plan assets” of any plan subject to Title I of ERISA for
purposes of ERISA or the Code, or (b) cause the Transactions to be a non-exempt
prohibited transaction (as such term is defined in Section 4975 of the Code or
Section 406 of ERISA) that could subject the Administrative Agent and/or the
Lenders, on account of any Loan or execution of the Loan Documents hereunder, to
any tax or penalty on prohibited transactions imposed under Section 4975 of the
Code or Section 502(i) of ERISA.

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any scheduled principal of any Loan as and
when the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

72

 

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of the
Loan Parties) or 5.08 or in Article VI (other than Section 6.07);

 

(e) the Borrower shall fail to comply with any of the financial covenants set
forth in Section 6.07; provided, however, if prepaying a portion of the
outstanding principal amount of the Loans in accordance with this Agreement
and/or delivering to the Administrative Agent for the benefit of the Lenders
additional collateral acceptable to the Administrative Agent would bring the
Borrower into compliance with the financial covenants set forth in Section 6.07
that the Borrower failed to comply with, such failure shall not be an Event of
Default hereunder so long as within thirty (30) days after the Borrower becomes
aware of such failure, Borrower makes such prepayment of the Loans and/or
delivers such additional collateral to the Administrative Agent for the benefit
of the Lenders, in the aggregate amount reasonably determined by Administrative
Agent to result in compliance with the failed financial covenant;

 

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b), (c), (d) or (e) of this Article), and such
failure shall continue unremedied for a period of thirty (30) days after the
Borrower becomes aware of such failure; provided that if such failure cannot be
remedied within such thirty (30)-day period and such failure is susceptible of
remedy and such Loan Party is proceeding with diligence and in good faith to
remedy such failure, then such thirty (30)-day cure period shall be extended for
an additional sixty (60) days;

 

(g) any event or condition occurs that results in any Material Indebtedness
(other than Non-Recourse Indebtedness) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of one or more Loan Parties or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Loan Party or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

73

 

 

(i) one or more Loan Parties shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, or (v) make a general assignment for
the benefit of creditors;

 

(j) one or more Loan Parties shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against one or more of the Borrower Group
Entities and the same shall remain undischarged for a period of sixty (60)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Borrower Group Entity to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m) [reserved];

 

(n) [reserved];

 

(o) a Change in Control shall occur, unless such Change in Control is approved
in advance by the Lenders;

 

(p) any Loan Party shall be terminated, dissolved or liquidated (as a matter of
law or otherwise) or proceedings shall be commenced by any Loan Party seeking
its termination, dissolution or liquidation;

 

(q) any Guarantor shall (i) rescind or revoke its obligations under any Loan
Document to which it is a party, with respect to future transactions or
otherwise, or (ii) at any time fail to make a payment pursuant to the terms of,
or otherwise breach the obligations of, Section 2 of the Guaranty; or

 

(r) the Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on the Collateral intended to be covered thereby (to
the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Administrative Agent (on behalf of
the Lenders), free and clear of all other Liens (other than Permitted
Encumbrances), or, except for expiration in accordance with its terms or release
in accordance with the terms of the Loan Documents, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Borrower
Group Entity;

 

74

 

 

then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations (other than the Specified Swap Obligations) of the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand or otherwise of any kind, all of which are hereby waived by
the Borrower.

 

In addition to any other rights and remedies granted to them in the Loan
Documents, the Administrative Agent on behalf of the Lenders may exercise all
rights and remedies of a secured party under the New York Uniform Commercial
Code or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Borrower or any other
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Borrower or any other Borrower Group
Entity of any cash collateral arising in respect of the Collateral on such terms
as the Administrative Agent deems reasonable, and/or may forthwith sell, lease,
assign give option or options to purchase or otherwise dispose of and deliver,
or acquire by credit bid on behalf of the Lenders, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Borrower Group Entity, which right or
equity is hereby waived and released. The Borrower further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at the Borrower’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Article VII, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Lenders hereunder, including,
without limitation, reasonable and documented out-of-pocket attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law, including, without limitation, Section 9-615(a)(3) of the Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to the Borrower or any other Borrower Group Entity. To the extent permitted by
Applicable Law, the Borrower waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights granted to the Administrative Agent or any Lender
pursuant to this Agreement or any other Loan Document after the occurrence and
during the continuation of an Event of Default. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such sale
or other disposition.

 

75

 

 

ARTICLE VIII

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, the other Loan Parties or any of
their subsidiaries or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower
Group Entities that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower Group Entity), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

76

 

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
providing thirty (30) days prior written notice to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, with the
written consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) so long as no Event of Default has occurred and is continuing, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and, to the extent required, consented to by the Borrower, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service or mailed by
certified or registered mail, as follows:

 

(i) if to the Borrower, to it at 75 Columbia Avenue, Cedarhurst, New York 11516,
Attention of Jeremy Garber; with a copy to Hunton Andrews Kurth LLP, 951 East
Byrd Street, Richmond, Virginia 23219, Attention of Eric J. Nedell, Esq.;

 

77

 

 

(ii) if to the Administrative Agent, to People’s United Bank, National
Association, 250 Park Avenue, Suite 905, New York, New York 10177, Attention:
Jason Bishop; with a copy to People’s United Bank, National Association, Agency
Services BC5- 1357, 850 Main Street, Bridgeport, Connecticut 06604, REF: Postal
Realty Trust, and to Morrison & Foerster LLP, 250 West 55th Street, New York,
New York 10019, Attention: Keith M. Print, Esq.; and

 

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

(d) Electronic Systems.

 

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar, DebtX
or a substantially similar Electronic System.

 

78

 

 

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any other Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender by means of electronic communications pursuant
to this Section, including through an Electronic System.

 

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower Group Entity therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b) Neither any Loan Document nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Loan Party(ies) party thereto and the Required Lenders or by the
Loan Party(ies) party thereto and the Administrative Agent with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision of the Loan
Documents specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder or thereunder, without the written consent of each
Lender, (vi) release all or substantially all of the value of the Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted in accordance with this Agreement or the Guaranty (in
which case such release may be made by Administrative Agent acting alone), or
(vii) release all or any material portion of the Collateral, or all or any
material portion of the Liens created by the Security Documents, without the
written consent of each Lender, except to the extent such release is permitted
in accordance with this Agreement or the Security Documents (in which case such
release may be made by Administrative Agent acting alone); provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the Borrower and the Administrative Agent,
without the consent of any Lender, may enter into any waiver, amendment or
modification to cure ambiguities, omissions, mistakes or defects in the Loan
Documents.

 

79

 

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of Administrative Agent, including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent, in connection with the due diligence related to the
Transactions, the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iii) and all costs, out-of-pocket expenses, assessments and
other charges (other than taxes) incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials in, on, under, or from any Real Property, or any
Environmental Liability related in any way to any Borrower Group Entity, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

 

(d) To the extent permitted by Applicable Law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

 

80

 

 

(e) All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

 

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee (other than
an Ineligible Institution); and

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under the Loan
Documents;

 

(C) any Lender that is a party to such assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and

 

81

 

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower Group
Entities and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

82

 

 

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under the Loan Documents (including all or
a portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under the Loan Documents shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under 2.17(f) and (g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
2.17(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to any
Borrower Group Entity or any of their Affiliates without the prior consent of
each Lender.

 

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

 

83

 

 

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any Swap Agreement (other than with respect to
Excluded Swap Obligations) and although such Obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

84

 

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (but not to an Ineligible
Institution) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations
(but not to an Ineligible Institution), (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from or on behalf of the Borrower relating to the
Borrower Group Entities or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

85

 

 

SECTION 9.13 Material Non-Public Information.

 

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.14 Joint and Several Liability. The Obligations constitute the joint
and several obligation of the Persons making up the Borrower and the
Administrative Agent and the Lenders may at their option enforce the entire
amount of the Obligations against any one or more of such Persons.

 

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

86

 

 

SECTION 9.17 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its Affiliates, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Borrower Group Entity, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-subsection (i) in the immediately preceding
subsection (a) is true with respect to a Lender or such Lender has provided
another representation, warranty and covenant as provided in sub-subsection (iv)
in the immediately preceding subsection (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Borrower Group Entity, that none
of the Administrative Agent or any of its Affiliates is a fiduciary with respect
to the Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

87

 

 

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

88

 

 

SECTION 9.20 Division. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

SECTION 9.21 Titled Agent. The Syndication Agent named on the cover page to this
Agreement assumes no responsibility or obligation hereunder or under any other
Loan Document, including, without limitation, for servicing, enforcement or
collection of the Loans, nor any duties as an agent under the Loan Documents.
The title given to the Syndication Agent named on the cover page to this
Agreement is solely honorific and implies no fiduciary responsibility on the
part of such Syndication Agent to Administrative Agent, any Lender or any Loan
Party and the use of such title does not impose on such Syndication Agent any
duties or obligations or entitle such Syndication Agent to any rights under the
Loan Documents.

 

[remainder of page intentionally left blank]

 

89

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:       POSTAL REALTY LP, a Delaware limited partnership           By:
Postal Realty Trust, Inc.,     its general partner           By: /s/ Jeremy
Garber     Name: Jeremy Garber     Title: President, Treasurer and Secretary

 

[signatures continue on following page]

 

Signature Page – Credit Agreement

 

 

 

 

  ADMINISTRATIVE AGENT:       PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION        
  By: /s/ Jason Bishop     Name:   Jason Bishop     Title: Senior Vice President

 

[signatures continue on following page]

 

Signature Page – Credit Agreement

 

 

 

 

  LENDERS:       PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION           By: /s/
Jason Bishop     Name:   Jason Bishop     Title: Senior Vice President

 

[signatures continue on following page]

 

Signature Page – Credit Agreement

 

 

 

 

  BMO HARRIS BANK N.A.           By: /s/ Aaron Lanski     Name: Aaron Lanski    
Title: Managing Director

 

[signatures continue on following page]

 

Signature Page – Credit Agreement

 

 

 

 

  STIFEL BANK & TRUST           By: /s/ Joseph L. Sooter, Jr.     Name: Joseph
L. Sooter, Jr.     Title: Senior Vice President

 

[end of signatures]

 

Signature Page – Credit Agreement

 

 

 

 

SCHEDULE 1.01 -- INITIAL SUBSIDIARY GUARANTORS

 

1. A and J Assets LLC, a Delaware limited liability company

 

2. Alabama Postal Holdings, LLC, a Delaware limited liability company

 

3. Arkansas Postal Holdings LLC, a Delaware limited liability company

 

4. Asset 20024, L.L.C., a Delaware limited liability company

 

5. Gary Glen Park Realty, LLC, a Delaware limited liability company

 

6. Harbor Station, LLC, a Delaware limited liability company

 

7. Hiler Buffalo LLC, a Delaware limited liability company

 

8. Illinois Postal Holdings, LLC, a Delaware limited liability company

 

9. Iowa Postal Holdings, LLC, a Delaware limited liability company

 

10. Louisiana Postal Holdings LLC, a Delaware limited liability company

 

11. Mass Postal Holdings LLC, a Delaware limited liability company

 

12. Michigan Postal Holdings LLC, a Delaware limited liability company

 

13. Missouri & Minnesota Postal Holdings, LLC, a Delaware limited liability
company

 

14. Ohio Postal Holdings, LLC, a Delaware limited liability company

 

15. Pennsylvania Postal Holdings, LLC, a Delaware limited liability company

 

16. Postal Holdings LLC, a Delaware limited liability company

 

17. PPP Assets, LLC, a Delaware limited liability company

 

18. South Carolina Postal Holdings LLC, a Delaware limited liability company

 

19. Tennessee Postal Holdings, LLC, a Delaware limited liability company

 

20. United Post Office Investments, LLC, a Delaware limited liability company

 

21. UPH Merger Sub LLC, a Delaware limited liability company

 

22. Wisconsin Postal Holdings, LLC, a Delaware limited liability company

 

 

 

 

SCHEDULE 2.01 – COMMITMENTS

 

Lender  Commitment  People’s United Bank, National Association  $55,000,000.00 
BMO Harris Bank N.A.  $35,000,000.00  Stifel Bank & Trust  $10,000,000.00  Total
Commitments  $100,000,000.00 

 

Signature Page – Credit Agreement

 

 

 

 

SCHEDULE 2.05 -- INITIAL BORROWING BASE PROPERTIES

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   1. Auburn, MA - MPO   Mass Postal Holdings LLC   United
States Postal Service   Mass Postal Holdings LLC   Mass Postal Holdings LLC    
                2. Camden, OH - MPO   Ohio Postal Holdings, LLC   United States
Postal Service   Ohio Postal Holdings, LLC   Ohio Postal Holdings, LLC          
          3. Cedar Bluff, AL - MPO   Alabama Postal Holdings, LLC   United
States Postal Service   Alabama Postal Holdings, LLC   Alabama Postal Holdings,
LLC                     4. Chattanooga, TN - Highland Park Station   Tennessee
Postal Holdings, LLC   United States Postal Service   Tennessee Postal Holdings,
LLC   Tennessee Postal Holdings, LLC                     5. Cincinnati, OH -
Taft Branch   Ohio Postal Holdings, LLC   United States Postal Service   Ohio
Postal Holdings, LLC   Ohio Postal Holdings, LLC                     6. Corpus
Christi, TX - Stonewall Mall Station   Postal Realty LP   United States Postal
Service   Postal Realty LP   Postal Realty LP                     7. Dallas, TX
- A Station   Postal Realty LP   United States Postal Service   Postal Realty LP
  Postal Realty LP                     8. Dallas, TX - A Station-Parking  
Postal Realty LP   United States Postal Service   Postal Realty LP   Postal
Realty LP                     9. East Weymouth, MA - MPO   Mass Postal Holdings
LLC   United States Postal Service   Mass Postal Holdings LLC   Mass Postal
Holdings LLC                     10. Lindale, TX - MPO   Postal Realty LP  
United States Postal Service   Postal Realty LP   Postal Realty LP              
      11. Marinette, WI - MPO   Wisconsin Postal Holdings, LLC   United States
Postal Service   Wisconsin Postal Holdings, LLC   Wisconsin Postal Holdings, LLC
                    12. Maynard, MA - MPO   Mass Postal Holdings LLC   United
States Postal Service   Mass Postal Holdings LLC   Mass Postal Holdings LLC    
                13. Milwaukee, WI - Bay View Station   Wisconsin Postal
Holdings, LLC   United States Postal Service   Wisconsin Postal Holdings, LLC  
Wisconsin Postal Holdings, LLC                     14. Milwaukee, WI - Harbor
Station   Harbor Station, LLC   United States Postal Service   Harbor Station,
LLC   Harbor Station, LLC                     15. Milwaukee, WI - Parklawn
Station   Wisconsin Postal Holdings. LLC   United States Postal Service  
Wisconsin Postal Holdings. LLC   Wisconsin Postal Holdings, LLC                
    16. Muleshoe, TX - MPO   Postal Realty LP   United States Postal Service  
Postal Realty LP   Postal Realty LP

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   17. Nescopeck, PA - MPO   Pennsylvania Postal Holdings,
LLC   United States Postal Service   Pennsylvania Postal Holdings, LLC  
Pennsylvania Postal Holdings, LLC                     18. North Quincy, MA - MPO
(Retail)   Mass Postal Holdings LLC   United States Postal Service   Mass Postal
Holdings LLC   Mass Postal Holdings LLC                     19. North Weymouth,
MA - MPO   Mass Postal Holdings LLC   United States Postal Service   Mass Postal
Holdings LLC   Mass Postal Holdings LLC                     20. Norwood, OH -
MPO   Ohio Postal Holdings, LLC   United States Postal Service   Ohio Postal
Holdings, LLC,   Ohio Postal Holdings, LLC                     21. Portland, MI
- MPO   Michigan Postal Holdings LLC   United States Postal Service   Michigan
Postal Holdings LLC   Michigan Postal Holdings, LLC                     22.
Rittman, OH - MPO   Ohio Postal Holdings, LLC   United States Postal Service  
Ohio Postal Holdings, LLC   Ohio Postal Holdings, LLC                     23.
San Antonio, TX - Hackberry Station   Postal Realty LP   United States Postal
Service   Postal Realty LP   Postal Realty LP                     24. San
Antonio, TX - Highland Hills Station   Postal Realty LP   United States Postal
Service   Postal Realty LP   Postal Realty LP                     25. Sharon, MA
- MPO   Mass Postal Holdings LLC   United States Postal Service   Mass Postal
Holdings LLC   Mass Postal Holdings LLC                     26. Shepherd, MI -
MPO   Michigan Postal Holdings LLC   United States Postal Service   Michigan
Postal Holdings LLC   Michigan Postal Holdings LLC                     27.
Sinton, TX - MPO   Postal Realty LP   United States Postal Service   Postal
Realty LP   Postal Realty LP                     28. Stevens Point, WI - MPO  
Wisconsin Postal Holdings, LLC   United States Postal Service   Wisconsin Postal
Holdings, LLC   Wisconsin Postal Holdings, LLC                     29.
Williamsburg, PA - MPO   Pennsylvania Postal Holdings, LLC   United States
Postal Service   Pennsylvania Postal Holdings, LLC   Pennsylvania Postal
Holdings, LLC                     30. La Grange, MO - MPO   Missouri & Minnesota
Postal Holdings, LLC   United States Postal Service   Missouri & Minnesota
Postal Holdings, LLC   Missouri & Minnesota Postal Holdings, LLC                
    31. Trenton, IL - MPO   Illinois Postal Holdings, LLC   United States Postal
Service   Illinois Postal Holdings, LLC   Illinois Postal Holdings, LLC        
            32. Saint Ann, MO - MPO   Missouri & Minnesota Postal Holdings, LLC
  United States Postal Service   Missouri & Minnesota Postal Holdings, LLC  
Missouri & Minnesota Postal Holdings, LLC

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   33. Fairview OK - MPO   Postal Holdings LLC   United
States Postal Service   Postal Holdings LLC   Postal Holdings LLC              
      34. Detroit, MI   Michigan Postal Holdings LLC   United States Postal
Service   Michigan Postal Holdings LLC   Michigan Postal Holdings LLC          
          35. Woodbury, TN - MPO   Tennessee Postal Holdings, LLC   United
States Postal Service   Tennessee Postal Holdings, LLC   Tennessee Postal
Holdings, LLC                     36. Galena, AK - MPO   Postal Holdings LLC  
United States Postal Service   Postal Holdings LLC   Postal Holdings LLC        
            UPOI (140 Props)       United States Postal Service                
          37. Adrian, PA - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     38. Akron, MI - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     39.
Albany, LA - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     40. Amelia, LA - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     41. Amoret, MO - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        42. Arcadia, OK - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     43. Archer, IA - MPO   United Post
Office Investments, Inc..   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     44.
Barton City, MI - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     45. Basalt, ID - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     46.
Beach, ND - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     47. Blanco, OK - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     48. Blandon, PA - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        49. Boswell, PA - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   50. Briscoe, TX - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     51. Brownfield, PA - MPO
  United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        52. Camp Crook, SD - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     53. Caney, OK – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     54.
Carencro, LA - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     55. Castlewood, SD – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     56.
Cedarville, AR – MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     57. Chalk Hill, PA – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     58.
Clancy, MT – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     59. Cochranville, PA - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     60.
Cortland, NE – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     61. De Witt, MO - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     62. Dewar, OK - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        63. Dracut, MA – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     64. Dunlap, TN – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     65.
Eagle, WI – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     66. Eden Valley, MN – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     67.
Exline, IA – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC

 

Signature Page – Credit Agreement

 



 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   68. Falcon, MO – MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     69. Flippin, AR - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        70. Folsom, LA – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     71. Fountain, MI – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     72.
Foyil, OK – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     73. Fruitland, ID - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     74.
Gallitzin, PA - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     75. Gillett, TX – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     76.
Glenmora, LA – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     77. Grand Cane, LA - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     78.
Grantville, KS – MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     79. Guy, TX – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     80.
Hadley, MA – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     81. Halls, TN – MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     82. Hallsville, TX – MPO
  United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        83. Hamer, ID – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     84. Harris, MN – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     85.
Hartland, MI – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                     86. Herminie, PA – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     87.
Hillsdale, OK – MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     88. Hulbert, MI – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     89.
Huntington, MA – MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     90. Iroquois, SD – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     91.
Island Park, ID - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     92. Jackson Center, PA – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     93.
Julian, PA – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     94. Kansas, OK – MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     95. Ketchum, OK – MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        96. Knobel, AR – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     97. Lake Andes, SD – MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  98. Lake Cormorant, MS - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     99. Lake Nebagamon, WI – MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        100. Lake, MI – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     101. Langley, OK – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     102.
Le Center, MN – MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     103. Liberty, MS – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC

 

Signature Page – Credit Agreement

 



 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   104. Lincoln, AR – MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     105. Luther, OK – MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        106. Maiden Rock, WI – MPO   United Post Office Investments, Inc.  
United States Postal Service   United Post Office Investments, Inc.   United
Post Office Investments, LLC                     107. Malone, FL – MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  108. Manvel, TX – MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     109. Marietta, IL – MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     110.
Marvell, AR – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     111. Maysville, NC – MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     112.
Meeker, OK – MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     113. Midvale, ID – MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     114. Mill Creek, OK –
MPO   United Post Office Investments, Inc.   United States Postal Service  
United Post Office Investments, Inc.   United Post Office Investments, LLC      
              115. Monroe, OK – MPO   United Post Office Investments, Inc.  
United States Postal Service   United Post Office Investments, Inc.   United
Post Office Investments, LLC                     116. Montello, WI – MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        117. Monterey, LA – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     118. Monteview, ID – MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  119. Mooringsport, LA – MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     120. Morganton, GA - MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  121. Morrisdale, PA - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                     122. Mount Washington, KY - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     123.
New Haven, MI - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     124. New Salem, PA - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     125.
New Waverly, TX - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     126. Newcastle, OK - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     127.
Noble, LA - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     128. Nolensville, TN - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     129.
North Waterboro, ME - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     130. Oakland, ME - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     131.
Ola, AR - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     132. Paris, ID - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     133. Parsons, TN - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        134. Pewaukee, WI - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     135. Pilot Knob, MO - MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  136. Plainview, AR - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     137. Powersville, MO - MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  138. Prue, OK - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC

 

Signature Page – Credit Agreement

 



 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   139. Raymond, SD - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     140. Richey, MT - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        141. Ridgetop, TN - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     142. Rozet, WY - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     143.
Saint Charles, ID - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     144. Sand Creek, MI - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     145.
Saucier, MS - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     146. Saxton, PA - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     147. Sheldon, ND - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        148. Shell, WY - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     149. Sherburn, MN - MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC                  
  150. Shirley, AR - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     151. Slippery Rock, PA - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     152.
Smokerun, PA - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     153. Snow Hill, MD - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     154.
Somers, CT - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     155. Spavinaw, OK - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     156.
Spencer, OK - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                     157. Sprague, NE - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     158.
Storden, MN - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     159. Strong, AR - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     160. Stuart, OK - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        161. Tetonia, ID - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     162. Towner, ND - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     163.
Trego, MT - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     164. Troy, TX - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     165. Turtletown, TN -
MPO   United Post Office Investments, Inc.   United States Postal Service  
United Post Office Investments, Inc.   United Post Office Investments, LLC      
              166. Vici, OK - MPO   United Post Office Investments, Inc.  
United States Postal Service   United Post Office Investments, Inc.   United
Post Office Investments, LLC                     167. Wadsworth, NV - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        168. Warden, WA - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     169. Waskom, TX - MPO   United Post
Office Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     170.
West, MS - MPO   United Post Office Investments, Inc.   United States Postal
Service   United Post Office Investments, Inc.   United Post Office Investments,
LLC                     171. White, GA - MPO   United Post Office Investments,
Inc.   United States Postal Service   United Post Office Investments, Inc.  
United Post Office Investments, LLC                     172. Wilmer, AL - MPO  
United Post Office Investments, Inc.   United States Postal Service   United
Post Office Investments, Inc.   United Post Office Investments, LLC            
        173. Wilson, MI - MPO   United Post Office Investments, Inc.   United
States Postal Service   United Post Office Investments, Inc.   United Post
Office Investments, LLC                     174. Winburne, PA - MPO   United
Post Office Investments, Inc.   United States Postal Service   United Post
Office Investments, Inc.   United Post Office Investments, LLC

 

Signature Page – Credit Agreement

 



 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   175. Woodbine, KY - MPO   United Post Office
Investments, Inc.   United States Postal Service   United Post Office
Investments, Inc.   United Post Office Investments, LLC                     176.
Yeagertown, PA - MPO   United Post Office Investments, Inc.   United States
Postal Service   United Post Office Investments, Inc.   United Post Office
Investments, LLC                     177. Abington, MA - MPO   Asset 20024,
L.L.C.   United States Postal Service   Asset 20024, L.L.C.   Asset 20024,
L.L.C.                     178. Aurora, CO - Fletcher Station   Postal Realty LP
  United States Postal Service   Postal Realty LP   Postal Realty LP            
        179. Barstow, IL - MPO   Postal Realty LP   United States Postal Service
  Postal Realty LP   Postal Realty LP                     180. Barton, VT - MPO
  Asset 20024, L.L.C   United States Postal Service   Asset 20024, L.L.C   Asset
20024, L.L.C.                     181. Brockway, PA - MPO   PPP Assets, LLC  
United States Postal Service   PPP Assets, LLC   PPP Assets, LLC                
    182. Buffalo, NY - Hiler Branch   Hiler Buffalo LLC   United States Postal
Service   Hiler Buffalo LLC   Hiler Buffalo LLC                     183. Byron,
MI - MPO   Asset 20024, L.L.C.   United States Postal Service   Asset 20024,
L.L.C.   Asset 20024, L..L.C.                     184. Cadwell, GA - MPO  
Postal Realty LP   United States Postal Service   Postal Realty LP   Postal
Realty LP                     185. Carbon Cliff, IL - MPO   Postal Realty LP  
United States Postal Service   Postal Realty LP   Postal Realty LP              
      186. Castleton on Hudson, NY - MPO   PPP Assets, LLC   United States
Postal Service   PPP Assets, LLC   PPP Assets, LLC                     187.
Chester, WV - MPO   Hiler Buffalo LLC   United States Postal Service   Hiler
Buffalo LLC   Hiler Buffalo LLC                     188. Chicago, IL - Austin
Station (RMB Bldg)   Hiler Buffalo LLC   United States Postal Service   Hiler
Buffalo LLC   Hiler Buffalo LLC                     189. Chicago, IL - Hegewisch
Station   Hiler Buffalo LLC   United States Postal Service   Hiler Buffalo LLC  
Hiler Buffalo LLC                     190. Colquitt, GA - MPO   Postal Realty LP
  United States Postal Service   Postal Realty LP   Postal Realty LP            
        191. Deltaville, VA - MPO   A&J Assets LLC   United States Postal
Service   A&J Assets LLC   A&J Assets LLC

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                     192. Dobson, NC - MPO   Hiler Buffalo LLC   United
States Postal Service   Hiler Buffalo LLC   Hiler Buffalo LLC                  
  193. East Liverpool, OH - MPO   Asset 20024, L.L.C.   United States Postal
Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.                     194.
Edina, MO - MPO   Hiler Buffalo LLC   United States Postal Service   Hiler
Buffalo LLC   Hiler Buffalo LLC                     195. Elba, NY - MPO   Postal
Realty LP   United States Postal Service   Postal Realty LP   Postal Realty LP  
                  196. Enosburg Falls, VT - MPO   Asset 20024, L.L.C.   United
States Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.              
      197. Fabius, NY - MPO   A and J Assets LLC   United States Postal Service
  A and J Assets LLC   A and J Assets LLC                     198. Fairlee, VT -
MPO   Asset 20024, L.L.C.   United States Postal Service   Asset 20024, L.L.C.  
Asset 20024, L.L.C.                     199. Frackville, PA - MPO   PPP Assets,
LLC   United States Postal Service   PPP Assets, LLC   PPP Assets, LLC          
          200. Gary, IN - Glen Park Station   Gary Glen Park Realty, LLC  
United States Postal Service   Gary Glen Park Realty, LLC   Gary Glen Park
Realty, LLC                     201. Girardville, PA - MPO   PPP Assets, LLC  
United States Postal Service   PPP Assets, LLC   PPP Assets, LLC                
    202. Glasgow, VA - MPO   Hiler Buffalo LLC   United States Postal Service  
Hiler Buffalo LLC   Hiler Buffalo LLC                     203. Groton, VT - MPO
  Asset 20024, L.L.C.   United States Postal Service   Asset 20024, L.L.C.  
Asset 20024, L.L.C.                     204. Hancock, NY - MPO   Postal Realty
LP   United States Postal Service   Postal Realty LP   Postal Realty LP        
            205. Hillsdale, IL - MPO   Postal Realty LP   United States Postal
Service   Postal Realty LP   Postal Realty LP                     206. Indian
Rocks Beach, FL - MPO   Asset 20024, L.L.C.   United States Postal Service  
Asset 20024, L.L.C.   Asset 20024, L.L.C.                     207. Knox, PA -
MPO   PPP Assets, LLC   United States Postal Service   PPP Assets, LLC   PPP
Assets, LLC                     208. Leola, PA - MPO   PPP Assets, LLC   United
States Postal Service   PPP Assets, LLC   PPP Assets, LLC                    
209. Leslie, MI - MPO   Postal Realty LP   United States Postal Service   Postal
Realty LP   Postal Realty LP

 

Signature Page – Credit Agreement

 



 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                   210. Little York, IL - MPO   Postal Realty LP   United
States Postal Service   Postal Realty LP   Postal Realty LP                    
211. Lynn Center, IL - MPO   Postal Realty LP   United States Postal Service  
Postal Realty LP   Postal Realty LP                     212. Marlborough, NH -
MPO   Asset 20024, L.L.C.   United States Postal Service   Asset 20024, L.L.C.  
Asset 20024, L.L.C.                     213. Meansville, GA - MPO   Postal
Realty LP   United States Postal Service   Postal Realty LP   Postal Realty LP  
                  214. Memphis, TN - Lamar St. Carrier Training Station   A and
J Assets LLC   United States Postal Service   A and J Assets LLC   A and J
Assets LLC                     215. Memphis, TN - Lamar Station   A and J Assets
LLC   United States Postal Service   A and J Assets LLC   A and J Assets LLC    
                216. Mount Vernon, IL - Carrier Annex   A and J Assets LLC  
United States Postal Service   A and J Assets LLC   A and J Assets LLC          
          217. New Philadelphia, PA - MPO   PPP Assets, LLC   United States
Postal Service   PPP Assets, LLC   PPP Assets, LLC                     218. New
Windsor, IL - MPO   Postal Realty LP   United States Postal Service   Postal
Realty LP   Postal Realty LP                     219. Oakdale, PA - MPO   Postal
Realty LP   United States Postal Service   Postal Realty LP   Postal Realty LP  
                  220. Orion, IL - MPO   Postal Realty LP   United States Postal
Service   Postal Realty LP   Postal Realty LP                     221.
Orwigsburg, PA - MPO   PPP Assets, LLC   United States Postal Service   PPP
Assets, LLC   PPP Assets, LLC                     222. Pompey, NY - MPO   A and
J Assets LLC   United States Postal Service   A and J Assets LLC   A and J
Assets LLC                     223. Port Henry, NY - MPO   Asset 20024, L.L.C.  
United States Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.        
            224. Poseyville, IN - MPO   Asset 20024, L.L.C.   United States
Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.                    
225. Princess Anne, MD - MPO   Postal Realty LP   United States Postal Service  
Postal Realty LP   Postal Realty LP

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                     226. Rapids City, IL - MPO   Postal Realty LP   United
States Postal Service   Postal Realty LP   Postal Realty LP                    
227. Ringtown, PA - MPO   PPP Assets, LLC   United States Postal Service   PPP
Assets, LLC   PPP Assets, LLC                     228. Seatonville, IL - MPO  
Postal Realty LP   United States Postal Service   Postal Realty LP   Postal
Realty LP                     229. Shoemakersville, PA - MPO   PPP Assets, LLC  
United States Postal Service   PPP Assets, LLC   PPP Assets, LLC                
    230. South Royalton, VT - MPO   Asset 20024, L.L.C.   United States Postal
Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.                     231.
Spring Grove, PA - MPO   PPP Assets, LLC   United States Postal Service   PPP
Assets, LLC   PPP Assets, LLC                     232. Springport, MI - MPO  
Postal Realty LP   United States Postal Service   Postal Realty LP   Postal
Realty LP                     233. Sundown, TX - MPO   Asset 20024, L.L.C.  
United States Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.        
            234. Tacoma, WA - MLK JR. Way Station   Postal Realty LP   United
States Postal Service   Postal Realty LP   Postal Realty LP                    
235. Tower City, PA - MPO   PPP Assets, LLC   United States Postal Service   PPP
Assets, LLC   PPP Assets, LLC                     236. Tulsa, OK - Northside
Station   Postal Realty LP   United States Postal Service   Postal Realty LP  
Postal Realty LP                     237. Vanndale, AR - MPO   Postal Realty LP
  United States Postal Service   Postal Realty LP   Postal Realty LP            
        238. Wadesville, IN - MPO   Asset 20024, L.L.C.   United States Postal
Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.                     239.
West Sacramento, CA - MPO   Postal Realty LP   United States Postal Service  
Postal Realty LP   Postal Realty LP                     240. Williamstown, PA -
MPO   PPP Assets, LLC   United States Postal Service   PPP Assets, LLC   PPP
Assets, LLC                     241. Pelahatchie, MS - MPO   Asset 20024, L.L.C.
  United States Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.      
              242. Edgewood, IA - MPO   Asset 20024, L.L.C.   United States
Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.

 

Signature Page – Credit Agreement

 

 

 

 

Property Name   Landlord   Tenant   Legal Title Holder   Borrower/Subsidiary
Owner                     243. Winamac, IN - MPO   Asset 20024, L.L.C.   United
States Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.              
      244. El Paso, TX – Five Points Station   A and J Assets LLC   United
States Postal Service   A and J Assets LLC   A and J Assets LLC                
    245. El Paso, TX – Five Points Additional Parking   A and J Assets LLC  
United States Postal Service   A and J Assets LLC   A and J Assets LLC          
          246. Kimball, NE - MPO   Asset 20024, L.L.C.   United States Postal
Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.                     247.
Stinnett, TX - MPO   A and J Assets LLC   United States Postal Service   A and J
Assets LLC   A and J Assets LLC                     248. Ralls, TX - MPO   Asset
20024, L.L.C.   United States Postal Service   Asset 20024, L.L.C.   Asset
20024, L.L.C.                     249. Deville, LA - MPO   Gary Glen Park
Realty, LLC   United States Postal Service   Gary Glen Park Realty, LLC   Gary
Glen Park Realty, LLC                     250. Scotland, SD - Main Office   Gary
Glen Park Realty, LLC   United States Postal Service   Gary Glen Park Realty,
LLC   Gary Glen Park Realty, LLC                     251. Toledo, OH - West
Toledo Station   Ohio Postal Holdings, LLC   United States Postal Service   Ohio
Postal Holdings, LLC   Ohio Postal Holdings, LLC                     252. Lake
Charles, LA   Louisiana Postal Holdings LLC   United States Postal Service  
Louisiana Postal Holdings LLC   Louisiana Postal Holdings LLC                  
  253. Little Rock, AR   Arkansas Postal Holdings LLC   United States Postal
Service   Arkansas Postal Holdings LLC   Arkansas Postal Holdings LLC

 

Signature Page – Credit Agreement

 

 

 

 

SCHEDULE 2.23 – SPECIAL SUBSIDIARIES

 

1.Indiana Postal Realty Holdings, LLC

2.New Mexico Postal Realty Holdings, LLC

3.Georgia Postal Realty Holdings, LLC

4.Eastern Postal Realty Holdings, LLC

5.Midwestern Postal Realty Holdings, LLC

6.Southern Postal Realty Holdings, LLC

7.Western Postal Realty Holdings, LLC

 

 

 

 

SCHEDULE 2.24 – FOREIGN JURISDICTION OPERATING SUBSIDIARIES

 

Subsidiary   Foreign Jurisdiction Qualification (for each State in which Real
Property is owned)       A and J Assets LLC   VA, TX, NY, TN, IL       Alabama
Postal Holdings, LLC   AL       Arkansas Postal Holdings LLC   AR       Asset
20024, L.L.C.   MA, VT, MI, OH, IA, FL, NE, NH, MS, NY, IN, TX       Gary Glen
Park Realty, LLC   LA, IN, SD       Harbor Station, LLC   WI       Hiler Buffalo
LLC   NY, WV, IL, NC, MO, IN, VA       Illinois Postal Holdings, LLC   IL      
Iowa Postal Holdings, LLC   IA       Louisiana Postal Holdings LLC   LA      
Mass Postal Holdings LLC   MA       Michigan Postal Holdings LLC   MI      
Missouri & Minnesota Postal Holdings, LLC   MN, MO       Ohio Postal Holdings,
LLC   OH       Pennsylvania Postal Holdings, LLC   PA       Postal Holdings LLC
  OK, AK       Postal Realty LP   MI, NY, OK, PA, TX, WA, AR, CA, CO, GA, IL, MD
      PPP Assets, LLC   PA, NY       South Carolina Postal Holdings LLC   SC    
  Tennessee Postal Holdings, LLC   TN       United Post Office Investments, LLC
  PA, MI, LA, MO, OK, IA, ND, TX, SD, AR, MT, NE, MA, TN, WI, MN, KS, MS, FL,
IL, NC, GA, KY, ME, WY, CT, NV, WA, AL       Wisconsin Postal Holdings, LLC   WI

 

Signature Page – Credit Agreement

 

 

 

 

SCHEDULE 3.05(b) – RENT ROLL

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Abington, MA - MPO 
4/1/2017  3/31/2027  2027.00  $99,500.00   $8,291.67  Adrian, PA - MPO 
3/1/1997  2/28/2022  2022.00  $8,760.00   $730.00  Akron, MI - MPO  3/1/1997 
2/28/2022  2022.00  $15,015.00   $1,251.25  Albany, LA - MPO  3/1/1997 
2/28/2022  2022.00  $17,572.50   $1,464.38  Alpha, IL - MPO  Holdover 
6/30/2019  2019.00  $9,840.00   $820.00  Amelia, LA - MPO  3/1/1997  2/28/2022 
2022.00  $20,880.00   $1,740.00  Amoret, MO - MPO  3/1/1997  2/28/2022  2022.00 
$4,417.50   $368.13  Arcadia, OK - MPO  3/1/1997  2/28/2022  2022.00 
$29,520.00   $2,460.00  Archer, IA - MPO  3/1/1997  2/28/2022  2022.00 
$4,417.50   $368.13  Auburn, MA - MPO  4/1/2015  3/31/2020  2020.00 
$141,872.50   $11,822.71  Aurora, CO - Fletcher Station  12/1/2016  11/30/2021 
2021.00  $102,025.00   $8,502.08  Barstow, IL - MPO  2/1/2016  1/31/2021 
2021.00  $5,376.00   $448.00  Barton City, MI - MPO  3/1/1997  2/28/2022 
2022.00  $15,015.00   $1,251.25  Barton, VT - MPO  11/1/2016  10/31/2026 
2026.00  $28,031.00   $2,335.92  Basalt, ID - MPO  3/1/1997  2/28/2022  2022.00 
$3,945.00   $328.75  Beach, ND - MPO  3/1/1997  2/28/2022  2022.00  $15,015.00  
$1,251.25  Blanco, OK - MPO  3/1/1997  2/28/2022  2022.00  $5,437.50   $453.13 
Blandon, PA - MPO  3/1/1997  2/28/2022  2022.00  $12,615.00   $1,051.25 
Boswell, PA - MPO  3/1/1997  2/28/2022  2022.00  $19,200.00   $1,600.00 
Briscoe, TX - MPO  3/1/1997  2/28/2022  2022.00  $8,002.50   $666.88  Brockway,
PA - MPO  11/1/2017  10/31/2022  2022.00  $38,000.00   $3,166.67  Brownfield, PA
- MPO  3/1/1997  2/28/2022  2022.00  $4,620.00   $385.00  Buffalo, NY - Hiler
Branch  7/22/2016  7/21/2026  2026.00  $64,969.00   $5,414.08  Butterfield, MN -
MPO  12/1/2016  11/30/2021  2021.00  $12,600.00   $1,050.00  Byron, MI - MPO 
9/1/2017  8/31/2027  2027.00  $13,920.00   $1,160.00  Cadwell, GA - MPO 
2/1/2015  1/31/2020  2020.00  $9,030.00   $752.50  Camden, OH - MPO  11/1/2015 
10/31/2020  2020.00  $18,090.00   $1,507.50  Camp Crook, SD - MPO  3/1/1997 
2/28/2022  2022.00  $6,495.00   $541.25  Caney, OK - MPO  3/1/1997  2/28/2022 
2022.00  $8,002.50   $666.88  Carbon Cliff, IL - MPO  11/1/2011  10/31/2021 
2021.00  $7,176.00   $598.00  Carencro, LA - MPO  3/1/1997  2/28/2022  2022.00 
$31,365.00   $2,613.75  Castleton on Hudson, NY - MPO  6/1/2018  5/31/2023 
2023.00  $39,309.00   $3,275.75  Castlewood, SD - MPO  3/1/1997  2/28/2022 
2022.00  $8,760.00   $730.00  Cedar Bluff, AL - MPO  3/1/2018  2/28/2023 
2023.00  $18,786.00   $1,565.50 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Cedarville, AR -
MPO  3/1/1997  2/28/2022  2022.00  $10,312.50   $859.38  Chalk Hill, PA - MPO 
3/1/1997  2/28/2022  2022.00  $6,960.00   $580.00  Chattanooga, TN - Highland
Park Station  3/1/2017  2/28/2022  2022.00  $15,711.00   $1,309.25  Chesaning,
MI - MPO  Holdover  8/31/2019  2019.00  $22,427.00   $1,868.92  Chester, WV -
MPO  8/1/2015  7/31/2020  2020.00  $35,000.00   $2,916.67  Chicago, IL - Austin
Station (Rev Milton Brunson Bldg)  10/1/2016  9/30/2026  2026.00  $103,000.00  
$8,583.33  Chicago, IL - Hegewisch Station  1/1/2016  12/31/2020  2020.00 
$32,640.00   $2,720.00  Cincinnati, OH - Taft Branch  5/1/2016  4/30/2026 
2026.00  $104,000.00   $8,666.67  Clancy, MT - MPO  3/1/1997  2/28/2022 
2022.00  $14,340.00   $1,195.00  Cochranville, PA - MPO  3/1/2017  2/28/2027 
2027.00  $17,240.00   $1,436.67  Colquitt, GA - MPO  1/1/2015  12/31/2019 
2019.00  $35,703.00   $2,975.25  Corpus Christi, TX - Stonewall Mall Station 
5/1/2016  4/30/2026  2026.00  $65,400.00   $5,450.00  Cortland, NE - MPO 
3/1/1997  2/28/2022  2022.00  $4,620.00   $385.00  Dallas, TX - A Station 
7/16/2015  7/15/2020  2020.00  $130,695.00   $10,891.25  Dallas, TX - A
Station-Parking  7/16/2015  7/15/2020  2020.00  $14,940.00   $1,245.00  De Witt,
MO - MPO  3/1/1997  2/28/2022  2022.00  $4,200.00   $350.00  Deltaville, VA -
MPO  1/11/2000  1/10/2020  2020.00  $61,430.70   $5,119.23  Denver, PA - MPO 
11/1/2000  10/31/2020  2020.00  $92,000.00   $7,666.67  Detroit, MI - P & DC
Warehouse SP EMG  7/1/2019  6/30/2024  2024.00  $114,004.00   $9,500.33 
DEVILLE, LA - MPO  8/1/2016  7/31/2021  2021.00  $31,752.00   $2,646.00  Dewar,
OK - MPO  3/1/1997  2/28/2022  2022.00  $17,400.00   $1,450.00  Dillsburg, PA -
MPO  9/1/2015  8/31/2020  2020.00  $45,620.10   $3,801.68  Dobson, NC - MPO 
2/1/2016  1/31/2021  2021.00  $31,707.00   $2,642.25  Dracut, MA - MPO 
3/1/2017  2/28/2022  2022.00  $121,612.50   $10,134.38  Dunlap, TN - MPO 
3/1/1997  2/28/2022  2022.00  $34,725.00   $2,893.75  Eagle, WI - MPO  3/1/1997 
2/28/2022  2022.00  $19,200.00   $1,600.00  East Liverpool, OH - MPO  12/1/2018 
11/30/2023  2023.00  $149,999.00   $12,499.92  East Weymouth, MA - MPO 
7/1/2016  6/30/2026  2026.00  $94,000.00   $7,833.33  Eden Valley, MN - MPO 
3/1/1997  2/28/2022  2022.00  $10,560.00   $880.00  EDGEWOOD, IA - MPO 
6/1/2015  5/31/2020  2020.00  $13,248.00   $1,104.00  Edina, MO - MPO  1/1/2017 
12/31/2026  2026.00  $25,005.00   $2,083.75  EL PASO, TX - FIVE POINTS ADDL PKG 
8/16/2017  7/31/2022  2022.00  $6,930.00   $577.50  EL PASO, TX - FIVE POINTS
STATION  8/16/2017  7/31/2022  2022.00  $45,714.00   $3,809.50  Elba, NY - MPO 
12/1/2016  11/30/2026  2026.00  $9,332.00   $777.67  Elizabeth, PA - MPO 
Holdover  8/25/2019  2019.00  $53,690.00   $4,474.17 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Enosburg Falls, VT
- MPO  6/1/2015  5/31/2020  2020.00  $26,600.00   $2,216.67  Exline, IA - MPO 
3/1/1997  2/28/2022  2022.00  $4,800.00   $400.00  Fabius, NY - MPO  9/1/2015 
8/31/2020  2020.00  $15,780.00   $1,315.00  Fairlee, VT - MPO  10/1/2015 
9/30/2020  2020.00  $22,304.00   $1,858.67  FAIRVIEW, OK - MPO  1/1/2019 
12/31/2023  2023.00  $24,696.00   $2,058.00  Falcon, MO - MPO  3/1/1997 
2/28/2022  2022.00  $3,847.50   $320.63  Flippin, AR - MPO  3/1/1997  2/28/2022 
2022.00  $24,075.00   $2,006.25  Flora, IN - MPO  Holdover  8/31/2019  2019.00 
$21,612.50   $1,801.04  Folsom, LA - MPO  3/1/2017  2/28/2027  2027.00 
$38,598.00   $3,216.50  Fountain, MI - MPO  3/1/1997  2/28/2022  2022.00 
$12,615.00   $1,051.25  Foyil, OK - MPO  3/1/1997  2/28/2022  2022.00 
$10,500.00   $875.00  Frackville, PA - MPO  1/1/2016  12/31/2019  2019.00 
$36,560.76   $3,046.73  Fruitland, ID - MPO  3/1/1997  2/28/2022  2022.00 
$39,720.00   $3,310.00  Fulda, MN - MPO  12/1/2016  11/30/2021  2021.00 
$14,351.00   $1,195.92  GALENA, AK - MPO  6/1/2017  5/31/2022  2022.00 
$11,100.00   $925.00  Gallitzin, PA - MPO  3/1/1997  2/28/2022  2022.00 
$10,560.00   $880.00  Gary, IN - Glen Park Station  12/1/2016  11/30/2026 
2026.00  $78,825.00   $6,568.75  Gillett, TX - MPO  3/1/1997  2/28/2022 
2022.00  $7,755.00   $646.25  Girardville, PA - MPO  10/1/2018  9/30/2019 
2019.00  $25,361.04   $2,113.42  Glasgow, VA - MPO  8/1/2018  7/31/2023 
2023.00  $37,900.00   $3,158.33  Glen Rock, PA - MPO  4/1/2016  3/31/2026 
2026.00  $47,073.00   $3,922.75  Glenmora, LA - MPO  3/1/1997  2/28/2022 
2022.00  $20,707.50   $1,725.63  Grand Cane, LA - MPO  3/1/1997  2/28/2022 
2022.00  $13,740.00   $1,145.00  Grantville, KS - MPO  3/1/1997  2/28/2022 
2022.00  $3,600.00   $300.00  Groton, VT - MPO  1/1/2018  12/31/2022  2022.00 
$13,230.00   $1,102.50  Guy, TX - MPO  3/1/1997  2/28/2022  2022.00 
$10,500.00   $875.00  Hadley, MA - MPO  3/1/1997  2/28/2022  2022.00 
$31,080.00   $2,590.00  Halls, TN - MPO  3/1/1997  2/28/2022  2022.00 
$20,707.50   $1,725.63  Hallsville, TX - MPO  3/1/1997  2/28/2022  2022.00 
$25,200.00   $2,100.00  Hamer, ID - MPO  3/1/1997  2/28/2022  2022.00 
$5,835.00   $486.25  Hancock, NY - MPO  10/17/2017  10/16/2022  2022.00 
$28,080.00   $2,340.00  Harris, MN - MPO  3/1/1997  2/28/2022  2022.00 
$8,760.00   $730.00  Hartford, VT - MPO  10/1/2014  9/30/2019  2019.00 
$17,952.00   $1,496.00  Hartland, MI - MPO  3/1/1997  2/28/2022  2022.00 
$19,200.00   $1,600.00  Herminie, PA - MPO  3/1/1997  2/28/2022  2022.00 
$15,015.00   $1,251.25 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Hillsdale, IL -
MPO  7/1/2017  6/30/2027  2027.00  $8,970.00   $747.50  Hillsdale, OK - MPO 
3/1/1997  2/28/2022  2022.00  $5,437.50   $453.13  Hulbert, MI - MPO  3/1/1997 
2/28/2022  2022.00  $12,615.00   $1,051.25  Huntington, MA - MPO  3/1/1997 
2/28/2022  2022.00  $13,440.00   $1,120.00  Indian Rocks Beach, FL - MPO 
10/1/2018  9/30/2023  2023.00  $88,200.00   $7,350.00  Iroquois, SD - MPO 
3/1/1997  2/28/2022  2022.00  $8,760.00   $730.00  Island Park, ID - MPO 
3/1/1997  2/28/2022  2022.00  $13,695.00   $1,141.25  Jackson Center, PA - MPO 
3/1/1997  2/28/2022  2022.00  $8,760.00   $730.00  Julian, PA - MPO  3/1/1997 
2/28/2022  2022.00  $6,960.00   $580.00  Kansas, OK - MPO  3/1/1997  2/28/2022 
2022.00  $20,880.00   $1,740.00  Ketchum, OK - MPO  3/1/1997  2/28/2022 
2022.00  $17,400.00   $1,450.00  KIMBALL, NE - MPO  9/1/2016  8/31/2021 
2021.00  $25,640.00   $2,136.67  Knobel, AR - MPO  3/1/1997  2/28/2022  2022.00 
$10,312.50   $859.38  Knox, PA - MPO  12/18/2015  12/17/2020  2020.00 
$25,182.00   $2,098.50  LA GRANGE, MO - MPO  11/1/2017  10/31/2020  2020.00 
$15,000.00   $1,250.00  Lake Andes, SD - MPO  3/1/1997  2/28/2022  2022.00 
$17,415.00   $1,451.25  Lake Cormorant, MS - MPO  3/1/1997  2/28/2022  2022.00 
$10,500.00   $875.00  Lake Nebagamon, WI - MPO  3/1/1997  2/28/2022  2022.00 
$12,615.00   $1,051.25  Lake, MI - MPO  3/1/1997  2/28/2022  2022.00 
$21,855.00   $1,821.25  Langley, OK - MPO  3/1/1997  2/28/2022  2022.00 
$18,900.00   $1,575.00  Le Center, MN - MPO  3/1/1997  2/28/2022  2022.00 
$25,200.00   $2,100.00  Leola, PA - MPO  3/17/2018  3/16/2023  2023.00 
$42,100.00   $3,508.33  Leslie, MI - MPO  2/1/2016  1/31/2021  2021.00 
$21,071.00   $1,755.92  Liberty, MS - MPO  3/1/1997  2/28/2022  2022.00 
$27,570.00   $2,297.50  Lincoln, AR - MPO  3/1/1997  2/28/2022  2022.00 
$34,725.00   $2,893.75  Lindale, TX - MPO  12/1/2018  11/30/2023  2023.00 
$115,273.00   $9,606.08  Little York, IL - MPO  9/1/2015  8/31/2020  2020.00 
$9,504.00   $792.00  Luther, OK - MPO  3/1/1997  2/28/2022  2022.00 
$29,520.00   $2,460.00  Lynn Center, IL - MPO  9/1/2011  8/31/2021  2021.00 
$6,826.00   $568.83  Maiden Rock, WI - MPO  3/1/1997  2/28/2022  2022.00 
$8,760.00   $730.00  Malone, FL - MPO  3/1/1997  2/28/2022  2022.00 
$13,740.00   $1,145.00  Manvel, TX - MPO  3/1/1997  2/28/2022  2022.00 
$33,300.00   $2,775.00  Marietta, IL - MPO  3/1/1997  2/28/2022  2022.00 
$6,960.00   $580.00  Marinette, WI - MPO  2/1/2010  1/31/2020  2020.00 
$101,014.00   $8,417.83  Marlborough, NH - MPO  12/1/2016  11/30/2026  2026.00 
$36,551.00   $3,045.92 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Marvell, AR - MPO 
3/1/1997  2/28/2022  2022.00  $27,570.00   $2,297.50  Maynard, MA - MPO 
3/1/2018  2/28/2023  2023.00  $130,000.00   $10,833.33  Maysville, NC - MPO 
3/1/1997  2/28/2022  2022.00  $24,075.00   $2,006.25  Meansville, GA - MPO 
11/1/2015  10/31/2020  2020.00  $11,737.00   $978.08  Meeker, OK - MPO 
3/1/1997  2/28/2022  2022.00  $29,520.00   $2,460.00  Memphis, TN - Lamar St.
Carrier Training Station  8/1/2015  7/31/2020  2020.00  $2,250.00   $187.50 
Memphis, TN - Lamar Station  8/1/2015  7/31/2020  2020.00  $55,820.40  
$4,651.70  Middleburg, PA - MPO  9/1/2015  8/31/2020  2020.00  $41,910.00  
$3,492.50  Midvale, ID - MPO  3/1/1997  2/28/2022  2022.00  $9,705.00   $808.75 
Mill Creek, OK - MPO  3/1/1997  2/28/2022  2022.00  $8,002.50   $666.88 
Milwaukee, WI - Bay View Station  4/1/2015  3/31/2020  2020.00  $146,202.00  
$12,183.50  Milwaukee, WI - Harbor Station  1/1/2018  12/31/2022  2022.00 
$87,036.00   $7,253.00  Milwaukee, WI - Parklawn Station  12/1/2016  11/30/2026 
2026.00  $130,267.00   $10,855.58  Monroe, OK - MPO  3/1/1997  2/28/2022 
2022.00  $5,437.50   $453.13  Montello, WI - MPO  3/1/1997  2/28/2022  2022.00 
$22,680.00   $1,890.00  Monterey, LA - MPO  3/1/1997  2/28/2022  2022.00 
$13,740.00   $1,145.00  Monteview, ID - MPO  3/1/1997  2/28/2022  2022.00 
$5,835.00   $486.25  Mooringsport, LA - MPO  3/1/1997  2/28/2022  2022.00 
$20,707.50   $1,725.63  Morganton, GA - MPO  3/1/1997  2/28/2022  2022.00 
$17,572.50   $1,464.38  Morrisdale, PA - MPO  3/1/1997  2/28/2022  2022.00 
$10,560.00   $880.00  Mount Vernon, IL - Carrier Annex  10/1/2017  9/30/2022 
2022.00  $18,500.00   $1,541.67  Mount Washington, KY - MPO  3/1/1997 
2/28/2022  2022.00  $35,280.00   $2,940.00  Mountain Lake, MN - MPO  3/1/2016 
2/28/2021  2021.00  $13,304.00   $1,108.67  Muleshoe, TX - MPO  5/1/2017 
4/30/2022  2022.00  $57,048.00   $4,754.00  Nescopeck, PA - MPO  9/1/2016 
8/31/2021  2021.00  $17,100.00   $1,425.00  New Haven, MI - MPO  3/1/1997 
2/28/2022  2022.00  $22,680.00   $1,890.00  New Philadelphia, PA - MPO 
5/1/2019  4/30/2020  2020.00  $29,514.72   $2,411.34  New Salem, PA - MPO 
3/1/1997  2/28/2022  2022.00  $10,560.00   $880.00  New Waverly, TX - MPO 
3/1/1997  2/28/2022  2022.00  $33,300.00   $2,775.00  New Windsor, IL - MPO 
12/1/2015  11/30/2020  2020.00  $10,672.00   $889.33  Newcastle, OK - MPO 
3/1/1997  2/28/2022  2022.00  $37,492.50   $3,124.38  Noble, LA - MPO  3/1/1997 
2/28/2022  2022.00  $10,312.50   $859.38  Nolensville, TN - MPO  3/1/1997 
2/28/2022  2022.00  $34,725.00   $2,893.75  North Quincy, MA - MPO (Retail) 
7/1/2015  6/30/2025  2025.00  $85,450.00   $7,120.83  North Waterboro, ME - MPO 
3/1/2017  2/28/2027  2027.00  $11,136.00   $928.00 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  North Weymouth, MA
- MPO  5/1/2015  4/30/2020  2020.00  $53,200.00   $4,433.33  Norwood, OH - MPO 
10/16/2018  10/15/2023  2023.00  $289,776.00   $24,148.00  Oakdale, PA - MPO 
10/1/2018  9/30/2023  2023.00  $30,374.00   $2,531.17  Oakland, ME - MPO 
3/1/1997  2/28/2022  2022.00  $22,680.00   $1,890.00  Ola, AR - MPO  3/1/1997 
2/28/2022  2022.00  $13,740.00   $1,145.00  Orion, IL - MPO  10/1/2015 
9/30/2020  2020.00  $19,200.00   $1,600.00  Orwigsburg, PA - MPO  10/10/2018 
10/9/2019  2019.00  $30,313.20   $2,526.10  Paris, ID - MPO  3/1/1997 
2/28/2022  2022.00  $8,182.50   $681.88  Parsons, TN - MPO  3/1/1997  2/28/2022 
2022.00  $31,365.00   $2,613.75  PELAHATCHIE, MS - MPO  9/1/2015  8/31/2020 
2020.00  $16,464.00   $1,372.00  Peru, IN - MPO  Holdover  8/31/2019  2019.00 
$155,169.00   $12,930.75  Pewaukee, WI - MPO  3/1/1997  2/28/2022  2022.00 
$43,650.00   $3,637.50  Pilot Knob, MO - MPO  3/1/1997  2/28/2022  2022.00 
$8,077.50   $673.13  Plainview, AR - MPO  3/1/1997  2/28/2022  2022.00 
$13,740.00   $1,145.00  Pompey, NY - MPO  9/1/2015  8/31/2020  2020.00 
$13,428.00   $1,119.00  Port Henry, NY - MPO  12/1/2016  11/30/2026  2026.00 
$22,750.00   $1,895.83  Portland, MI - MPO  11/1/2016  10/31/2026  2026.00 
$41,933.00   $3,494.42  Poseyville, IN - MPO  10/1/2016  9/30/2026  2026.00 
$14,108.00   $1,175.67  Powersville, MO - MPO  3/1/1997  2/28/2022  2022.00 
$4,800.00   $400.00  Princess Anne, MD - MPO  8/1/2015  7/31/2020  2020.00 
$43,335.00   $3,611.25  Prue, OK - MPO  3/1/1997  2/28/2022  2022.00 
$10,500.00   $875.00  RALLS, TX - MPO  1/1/2018  12/31/2022  2022.00 
$17,754.00   $1,479.50  Rapids City, IL - MPO  4/1/2017  3/31/2027  2027.00 
$7,356.00   $613.00  Raymond, SD - MPO  3/1/2017  2/28/2027  2027.00 
$4,080.00   $340.00  Reynoldsburg, OH - MPO  8/1/2016  7/31/2021  2021.00 
$96,317.00   $8,026.42  Reynoldsville, PA - MPO  1/17/2015  1/16/2020  2020.00 
$56,163.75   $4,680.31  Richey, MT - MPO  3/1/1997  2/28/2022  2022.00 
$12,465.00   $1,038.75  Ridgetop, TN - MPO  3/1/1997  2/28/2022  2022.00 
$13,920.00   $1,160.00  Ringtown, PA - MPO  11/1/2018  10/31/2019  2019.00 
$34,007.64   $2,833.97  Rittman, OH - MPO  12/1/2016  11/30/2026  2026.00 
$33,271.00   $2,772.58  Rozet, WY - MPO  3/1/1997  2/28/2022  2022.00 
$15,397.50   $1,283.13  SAINT ANN, MO - MPO  3/1/2019  2/29/2024  2024.00 
$68,357.00   $5,696.42  Saint Charles, ID - MPO  3/1/1997  2/28/2022  2022.00 
$6,480.00   $540.00  San Antonio, TX - Hackberry Station  8/1/2016  7/31/2026 
2026.00  $82,752.00   $6,896.00  San Antonio, TX - Highland Hills Station 
7/1/2016  6/30/2026  2026.00  $85,000.00   $7,083.33 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Sand Creek, MI -
MPO  3/1/1997  2/28/2022  2022.00  $8,760.00   $730.00  Saucier, MS - MPO 
3/1/1997  2/28/2022  2022.00  $31,365.00   $2,613.75  Saxton, PA - MPO 
3/1/1997  2/28/2022  2022.00  $19,200.00   $1,600.00  SCOTLAND, SD - MAIN
OFFICE  5/1/2016  4/30/2021  2021.00  $12,334.00   $1,027.83  Seatonville, IL -
MPO  2/1/2018  1/31/2023  2023.00  $7,296.00   $608.00  Sharon, MA - MPO 
7/1/2015  6/30/2020  2020.00  $112,476.00   $9,373.00  Sheffield, VT - MPO 
Holdover  5/31/2019  2019.00  $8,415.00   $701.25  SHELBINA, MO - MPO 
10/1/2014  9/30/2019  2019.00  $27,277.00   $2,273.08  Sheldon, ND - MPO 
3/1/1997  2/28/2022  2022.00  $4,710.00   $392.50  Shell, WY - MPO  3/1/1997 
2/28/2022  2022.00  $7,410.00   $617.50  Shepherd, MI - MPO  2/1/2016 
1/21/2021  2021.00  $23,465.00   $1,955.42  Sherburn, MN - MPO  3/1/1997 
2/28/2022  2022.00  $17,415.00   $1,451.25  Shirley, AR - MPO  3/1/1997 
2/28/2022  2022.00  $20,707.50   $1,725.63  Shoemakersville, PA - MPO  4/1/2016 
3/31/2026  2026.00  $19,872.00   $1,656.00  Sinton, TX - MPO  8/1/2017 
7/31/2022  2022.00  $76,000.00   $6,333.33  Slippery Rock, PA - MPO  3/1/1997 
2/28/2022  2022.00  $31,080.00   $2,590.00  Smokerun, PA - MPO  3/1/1997 
2/28/2022  2022.00  $6,960.00   $580.00  Snow Hill, MD - MPO  3/1/1997 
2/28/2022  2022.00  $16,125.00   $1,343.75  Somers, CT - MPO  3/1/1997 
2/28/2022  2022.00  $39,112.50   $3,259.38  South Royalton, VT - MPO  12/1/2018 
11/30/2023  2023.00  $43,622.00   $3,635.17  Spavinaw, OK - MPO  3/1/1997 
2/28/2022  2022.00  $13,920.00   $1,160.00  Spencer, OK - MPO  3/1/1997 
2/28/2022  2022.00  $37,492.50   $3,124.38  Spirit Lake, IA - MPO  11/1/2017 
10/31/2022  2022.00  $51,832.00   $4,319.33  Sprague, NE - MPO  3/1/1997 
2/28/2022  2022.00  $4,200.00   $350.00  Spring Grove, PA - MPO  4/1/2017 
3/31/2027  2027.00  $30,892.00   $2,574.33  Springport, MI - MPO  2/1/2017 
1/31/2022  2022.00  $16,160.00   $1,346.67  Stevens Point, WI - MPO  1/1/2017 
12/31/2026  2026.00  $149,995.00   $12,499.58  STINNETT, TX - MPO  6/1/2016 
5/31/2021  2021.00  $16,740.00   $1,395.00  Storden, MN - MPO  3/1/1997 
2/28/2022  2022.00  $8,760.00   $730.00  Strong, AR - MPO  3/1/1997  2/28/2022 
2022.00  $20,707.50   $1,725.63  Stuart, OK - MPO  3/1/1997  2/28/2022  2022.00 
$17,400.00   $1,450.00  Sundown, TX - MPO  8/1/2017  7/31/2022  2022.00 
$23,556.00   $1,963.00  Tacoma, WA - MLK JR. Way Station  9/1/2015  8/31/2020 
2020.00  $30,572.52   $2,547.71  Tetonia, ID - MPO  3/1/1997  2/28/2022 
2022.00  $11,475.00   $956.25  TOLEDO, OH - WEST TOLEDO STA  2/1/2019 
1/31/2024  2024.00  $63,000.00   $5,250.00 

  

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  Tower City, PA -
MPO  8/22/2016  8/21/2026  2026.00  $33,163.00   $2,763.58  Towner, ND - MPO 
3/1/1997  2/28/2022  2022.00  $12,615.00   $1,051.25  Trego, MT - MPO  3/1/1997 
2/28/2022  2022.00  $10,290.00   $857.50  TRENTON, IL - MPO  11/1/2016 
10/31/2021  2021.00  $3,338.00   $278.17  Trimont, MN - MPO  5/1/2016 
4/30/2021  2021.00  $10,750.00   $895.83  Troy, TX - MPO  3/1/1997  2/28/2022 
2022.00  $20,880.00   $1,740.00  Tulsa, OK - Northside Station  1/9/2015 
1/8/2020  2020.00  $124,509.00   $10,375.75  Turtletown, TN - MPO  3/1/1997 
2/28/2022  2022.00  $10,312.50   $859.38  Vanndale, AR - MPO  9/1/2018 
8/31/2023  2023.00  $6,804.00   $567.00  Vici, OK - MPO  3/1/1997  2/28/2022 
2022.00  $25,200.00   $2,100.00  Wadesville, IN - MPO  2/1/2016  1/31/2021 
2021.00  $17,005.00   $1,417.08  Wadsworth, NV - MPO  3/1/1997  2/28/2022 
2022.00  $16,147.50   $1,345.63  Warden, WA - MPO  3/1/1997  2/28/2022  2022.00 
$20,317.50   $1,693.13  Waskom, TX - MPO  3/1/1997  2/28/2022  2022.00 
$33,300.00   $2,775.00  West Sacramento, CA - MPO  6/16/2015  6/15/2020 
2020.00  $102,338.50   $8,528.21  West, MS - MPO  3/1/1997  2/28/2022  2022.00 
$13,920.00   $1,160.00  WESTMINSTER, TX - MPO  12/1/2014  11/30/2019  2019.00 
$7,655.00   $637.92  White, GA - MPO  3/1/1997  2/28/2022  2022.00  $17,572.50  
$1,464.38  Williamsburg, PA - MPO  4/1/2017  3/31/2022  2022.00  $20,580.00  
$1,715.00  Williamstown, PA - MPO  8/6/2018  8/5/2019  2019.00  $26,475.60  
$2,206.30  Wilmer, AL - MPO  3/1/1997  2/28/2022  2022.00  $31,365.00  
$2,613.75  Wilson, MI - MPO  3/1/1997  2/28/2022  2022.00  $6,367.50   $530.63 
WINAMAC, IN - MPO  1/1/2015  12/31/2019  2019.00  $19,600.00   $1,633.33 
Winburne, PA - MPO  3/1/1997  2/28/2022  2022.00  $4,620.00   $385.00  Woodbine,
KY - MPO  3/1/1997  2/28/2022  2022.00  $8,760.00   $730.00  Little Rock, AR -
Customer Services  10/6/2014  10/5/2019  2019.00  $228,361.00   $19,030.08  Lake
Charles, LA - Moss Bluff Station  6/26/2018  6/25/2023  2023.00  $125,415.00  
$10,451.25  Laurens, SC - MPO  9/1/2015  8/31/2020  2020.00  $71,744.00  
$5,978.67  WOODBURY, TN - MPO  7/1/2016  6/30/2021  2021.00  $23,300.00  
$1,941.67  EAST SAINT LOUIS, IL - EDGEMONT STATION  5/30/2017  5/29/2022 
2022.00  $13,524.00   $1,127.00  MASCOUTAH, IL - MAIN OFFICE  11/1/2018 
10/31/2023  2023.00  $34,502.00   $2,875.17  SLATINGTON, PA - MAIN OFFICE 
1/1/2018  12/31/2022  2022.00  $33,000.00   $2,750.00  HASTINGS, PA - MAIN
OFFICE  12/1/2017  11/30/2022  2022.00  $20,388.00   $1,699.00  MOORE, SC - MAIN
OFFICE  12/1/2017  11/30/2022  2022.00  $28,639.00   $2,386.58  EUNICE, NM -
MAIN OFFICE  6/1/2016  5/31/2021  2021.00  $45,526.00   $3,793.83 

 

 

 

 

PropName  EffDate  ExpDate  Year  AnnualRent   Monthly Rent  BOGART, GA - MAIN
OFFICE  2/1/2017  1/31/2022  2022.00  $33,024.00   $2,752.00  OJO CALIENTE, NM -
MAIN OFFICE  12/1/2016  11/30/2021  2021.00  $21,156.00   $1,763.00  RAYMOND, IL
- MAIN OFFICE  9/1/2017  8/31/2022  2022.00  $13,629.00   $1,135.75  WAVERLY, IL
- MAIN OFFICE  9/1/2017  8/31/2022  2022.00  $15,676.00   $1,306.33  WAKARUSA,
IN - MAIN OFFICE  4/1/2016  3/31/2021  2021.00  $18,681.00   $1,556.75  NEW
FLORENCE, PA - MAIN OFFICE  6/1/2017  5/31/2022  2022.00  $21,242.00  
$1,770.17  MANITOWOC, WI - MAIN OFFICE  4/1/2016  3/31/2021  2021.00 
$127,149.00   $10,595.75  Greenwood, MS - Leflore Station  2/8/2000  2/8/2020 
2020.00  $96,187.00   $8,015.58  Henderson, NC - MPO  9/1/2017  8/31/2022 
2022.00  $96,000.00   $8,000.00  Yeagertown, PA - MPO  3/1/1997  2/28/2022 
2022.00  $8,385.00   $698.75 

 

 

 



 

SCHEDULE 3.05(c) – INITIAL PROPERTY MANAGEMENT AGREEMENTS

 

1.Third Party Property Management Agreement, dated as of May 17, 2019, by and
among Andrew Spodek and Postal Realty Management TRS, LLC

 

2.Third Party Property Management Agreement, dated as of May 17, 2019, by and
among Rosalind T. Spodek and Postal Realty Management TRS, LLC

 

 

 

 

SCHEDULE 3.06 -- DISCLOSED MATTERS

 

None.

 

 

 

 

SCHEDULE 3.15 – INITIAL SUBSIDIARIES

 

    Entity Owned   Record Owner   Jurisdiction of Record Owner   Ownership
Interest   Subject to Lien or Negative Pledge                       1.   Postal
Realty LP   Postal Realty Trust, Inc.   Maryland   78.6%; general partner   No  
                    2.   Postal Realty LP   Spodek 2016 Family Trust   New York
  16.0%; limited partner   No                       3.   Postal Realty LP  
Texas Family GP Incorporated   Texas   0.0% limited partner   No                
      4.   Postal Realty LP   Nationwide Postal Management Holdings, Inc.  
Delaware   3.7% limited partner   No                       5.   Postal Realty LP
  Andrew Spodek   N/A   1.7% limited partner   No                       6.  
Postal Realty LP   Blaine Willenborg   N/A   0.0% limited partner   No          
            7.   UPH Merger Sub LLC   Postal Realty LP   Delaware   100%   No  
                    8.   Alabama Postal Holdings, LLC   Postal Realty LP  
Delaware   100%   No                       9.   Harbor Station, LLC   Postal
Realty LP   Delaware   100%   No                       10.   Illinois Postal
Holdings, LLC   Postal Realty LP   Delaware   100%   No                      
11.   Iowa Postal Holdings, LLC   Postal Realty LP   Delaware   100%   No      
                12.   Mass Postal Holdings LLC   Postal Realty LP   Delaware  
100%   No                       13.   Michigan Postal Holdings LLC   Postal
Realty LP   Delaware   100%   No                       14.   Missouri &
Minnesota Postal Holdings, LLC   Postal Realty LP   Delaware   100%   No        
              15.   Ohio Postal Holdings, LLC   Postal Realty LP   Delaware  
100%   No                       16.   Pennsylvania Postal Holdings, LLC   Postal
Realty LP   Delaware   100%   No                       17.   Postal Holdings LLC
  Postal Realty LP   Delaware   100%   No                       18.   Tennessee
Postal Holdings, LLC   Postal Realty LP   Delaware   100%   No                  
    19.   Wisconsin Postal Holdings, LLC   Postal Realty LP   Delaware   100%  
No                       20.   A and J Assets LLC   Postal Realty LP   Delaware
  100%   No

 

Signature Page – Credit Agreement

 



 

 

 

    Entity Owned   Record Owner   Jurisdiction of Record Owner   Ownership
Interest   Subject to Lien or Negative Pledge                       21.   Asset
20024, L.L.C.   Postal Realty LP   Delaware   100%   No                      
22.   Gary Glen Park Realty, LLC   Postal Realty LP   Delaware   100%   No      
                23.   Hiler Buffalo LLC   Postal Realty LP   Delaware   100%  
No                       24.   PPP Assets, LLC   Postal Realty LP   Delaware  
100%   No                       25.   South Carolina Postal Holdings LLC  
Postal Realty LP   Delaware   100%   No                       26.   Louisiana
Postal Holdings LLC   Postal Realty LP   Delaware   100%   No                  
    27.   Arkansas Postal Holdings LLC   Postal Realty LP   Delaware   100%   No
                      28.   Postal Realty Management TRS, LLC   Postal Realty LP
  Delaware   100%   No                       29.   United Post Office
Investments, LLC   UPH Merger Sub LLC   Delaware   100%   No                    
  30.   Georgia Postal Realty Holdings LLC   Postal Realty LP   Delaware   100%
  No                       31.   Indiana Postal Realty Holdings LLC   Postal
Realty LP   Delaware   100%   No                       32.   New Mexico Postal
Realty Holdings LLC   Postal Realty LP   Delaware   100%   No                  
    33.   Eastern Postal Realty Holdings, LLC   Postal Realty LP   Delaware  
100%   No                       34.   Midwestern Postal Realty Holdings, LLC  
Postal Realty LP   Delaware   100%   No                       35.   Southern
Postal Realty Holdings, LLC   Postal Realty LP   Delaware   100%   No          
            36.   Western Postal Realty Holdings, LLC   Postal Realty LP  
Delaware   100%   No

 

Signature Page – Credit Agreement

 

 

 

 

SCHEDULE 3.16 – INITIAL REAL PROPERTIES

 

1.The properties listed on Schedule 2.05.

 

2.The properties listed on the chart below.

 

Property Name   Landlord   Tenant   Legal Title
Holder   Borrower/Subsidiary
Owner                   1. Butterfield, MN - MPO   Missouri & Minnesota Postal
Holdings, LLC   United States Postal Service   Missouri & Minnesota Postal
Holdings, LLC   Missouri & Minnesota Postal Holdings, LLC                     2.
Denver, PA - MPO   Pennsylvania Postal Holdings, LLC   United States Postal
Service   Pennsylvania Postal Holdings, LLC   Pennsylvania Postal Holdings, LLC
                    3. Dillsburg, PA - MPO   Pennsylvania Postal Holdings, LLC  
United States Postal Service   Pennsylvania Postal Holdings, LLC   Pennsylvania
Postal Holdings, LLC                     4. Fulda, MN - MPO   Missouri &
Minnesota Postal Holdings, LLC   United States Postal Service   Missouri &
Minnesota Postal Holdings, LLC   Missouri & Minnesota Postal Holdings, LLC      
              5. Glen Rock, PA - MPO   Pennsylvania Postal Holdings, LLC  
United States Postal Service   Pennsylvania Postal Holdings, LLC   Pennsylvania
Postal Holdings, LLC                     6. Middleburg, PA - MPO   Pennsylvania
Postal Holdings, LLC   United States Postal Service   Pennsylvania Postal
Holdings, LLC   Pennsylvania Postal Holdings, LLC                     7.
Mountain Lake, MN - MPO   Missouri & Minnesota Postal Holdings, LLC   United
States Postal Service   Missouri & Minnesota Postal Holdings, LLC   Missouri &
Minnesota Postal Holdings, LLC                     8. Reynoldsburg, OH - MPO  
Ohio Postal Holdings, LLC   United States Postal Service   Ohio Postal Holdings,
LLC   Ohio Postal Holdings, LLC                     9. Reynoldsville, PA - MPO  
Pennsylvania Postal Holdings, LLC   United States Postal Service   Pennsylvania
Postal Holdings, LLC   Pennsylvania Postal Holdings, LLC                     10.
Trimont, MN - MPO   Missouri & Minnesota Postal Holdings, LLC   United States
Postal Service   Missouri & Minnesota Postal Holdings, LLC   Missouri &
Minnesota Postal Holdings, LLC

 

Signature Page – Credit Agreement 

 

 

 

 

Property Name   Landlord   Tenant   Legal Title
Holder   Borrower/Subsidiary
Owner                     11. Shelbina, MO - MPO   Missouri & Minnesota Postal
Holdings, LLC   United States Postal Service   Missouri & Minnesota Postal
Holdings, LLC   Missouri & Minnesota Postal Holdings, LLC                    
12. Westminster, TX - MPO   Postal Realty LP   United States Postal Service  
Postal Realty LP   Postal Realty LP                     13. Alpha, IL - MPO  
Postal Realty LP   United States Postal Service   Postal Realty LP   Postal
Realty LP                     14. Chesaning, MI - MPO   Postal Realty LP  
United States Postal Service   Postal Realty LP   Postal Realty LP              
      15. Elizabeth, PA - MPO   Postal Realty LP   United States Postal Service
  Postal Realty LP   Postal Realty LP                     16. Flora, IN - MPO  
Hiler Buffalo LLC   United States Postal Service   Hiler Buffalo LLC   Hiler
Buffalo LLC                     17. Hartford, VT - MPO   Asset 20024, L.L.C.  
United States Postal Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.        
            18. Peru, IN - MPO   Gary Glen Park Realty, LLC   United States
Postal Service   Gary Glen Park Realty, LLC   Gary Glen Park Realty, LLC        
            19. Sheffield, VT - MPO   Asset 20024, L.L.C.   United States Postal
Service   Asset 20024, L.L.C.   Asset 20024, L.L.C.                     20.
Laurens, SC – MPO   South Carolina Postal Holdings LLC   United States Postal
Service   South Carolina Postal Holdings LLC   South Carolina Postal Holdings
LLC                     21. East Saint Louis, IL – MPO   Illinois Postal
Holdings, LLC   United States Postal Service   Illinois Postal Holdings, LLC  
Illinois Postal Holdings, LLC                     22. Mascoutah, IL – MPO  
Illinois Postal Holdings, LLC   United States Postal Service   Illinois Postal
Holdings, LLC   Illinois Postal Holdings, LLC                     23.
Slatington, PA – MPO   Pennsylvania Postal Holdings, LLC   United States Postal
Service   Pennsylvania Postal Holdings, LLC   Pennsylvania Postal Holdings, LLC
                    24. Hastings, PA – MPO   Pennsylvania Postal Holdings, LLC  
United States Postal Service   Pennsylvania Postal Holdings, LLC   Pennsylvania
Postal Holdings, LLC                     25. Moore, SC – MPO   South Carolina
Postal Holdings, LLC   United States Postal Service   South Carolina Postal
Holdings, LLC   South Carolina Postal Holdings, LLC

 

Signature Page – Credit Agreement 

 

 

 

 

Property Name   Landlord   Tenant   Legal Title
Holder   Borrower/Subsidiary
Owner                     26. Eunice, NM – MPO   New Mexico Postal Realty
Holdings, LLC   United States Postal Service   New Mexico Postal Realty
Holdings, LLC   New Mexico Postal Realty Holdings, LLC                     27.
Bogart, GA – MPO   Georgia Postal Realty Holdings, LLC   United States Postal
Service   Georgia Postal Realty Holdings, LLC   Georgia Postal Realty Holdings,
LLC                     28. Ojo Cliente, NM – MPO   New Mexico Postal Realty
Holdings, LLC   United States Postal Service   New Mexico Postal Realty
Holdings, LLC   New Mexico Postal Realty Holdings, LLC                     29.
Raymond, IL – MPO   Illinois Postal Holdings, LLC   United States Postal Service
  Illinois Postal Holdings, LLC   Illinois Postal Holdings, LLC                
    30. Waverly, IL –  MPO   Illinois Postal Holdings, LLC   United States
Postal Service   Illinois Postal Holdings, LLC   Illinois Postal Holdings, LLC  
                  31. Wakarusa, IN – MPO   Indiana Postal Realty Holdings, LLC  
United States Postal Service   Indiana Postal Realty Holdings, LLC   Indiana
Postal Realty Holdings, LLC                     32. New Florence, PA – MPO  
Pennsylvania Postal Holdings, LLC   United States Postal Service   Pennsylvania
Postal Holdings, LLC   Pennsylvania Postal Holdings, LLC                     33.
Manitowoc, WI – MPO   Wisconsin Postal Holdings LLC   United States Postal
Service   Wisconsin Postal Holdings LLC   Wisconsin Postal Holdings LLC        
            34. Greenwood, MS – MPO   Southern Postal Realty Holdings, LLC  
United States Postal Service   Southern Postal Realty Holdings, LLC   Southern
Postal Realty Holdings, LLC                     35. Henderson, NC – MPO  
Southern Postal Realty Holdings, LLC   United States Postal Service   Southern
Postal Realty Holdings, LLC   Southern Postal Realty Holdings, LLC              
      36. Spirit Lake, IA – MPO   Iowa Postal Realty Holdings, LLC   United
States Postal Service   Iowa Postal Realty Holdings, LLC   Iowa Postal Realty
Holdings, LLC

 

Signature Page – Credit Agreement

 

 

 

 

SCHEDULE 6.01 – existing indebtedness

 

Borrowing Group Entity  Real Property(ies) Encumbered  Amount of Indebtedness  
Lender Ohio Postal Holdings, LLC  Reyonldsburg, OH  $915,648   Vision Bank
Pennsylvania Postal Holdings, LLC  Denver, PA
Dillsburg, PA
Glen Rock, PA
Middleburg, PA
Reynoldsville, PA  $1,553,317   Vision Bank Missouri & Minnesota Postal
Holdings, LLC  Butterfield, MN
Fulda, MN
Mountain Lake, MN
Trimont, MN
Shelbina, MO  $384,690   First Oklahoma Bank

 

 

 

 

SCHEDULE 6.08 – TRANSACTIONS WITH AFFILIATES

 

None.

 

 

 

 

EXHIBIT A – FORM of ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such rights and
obligations of the Assignor and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.Assignor:______________________________

 

2.Assignee:______________________________
[and is an Affiliate of [identify Lender]1]

 

3.Borrower:Postal Realty LP, a Delaware limited partnership

 

4.Administrative Agent:People’s United Bank, National Association

 

5.Credit Agreement:The Credit Agreement dated as of September 27, 2019 among
Borrower, the lenders party thereto and Administrative Agent

 

 

 

 

 



1Select as applicable.

 

 

 

 

6.Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders   Amount of
Commitment/Loans Assigned   Percentage Assigned of
Commitment/Loans2  $    $      %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower Group Entities and their related
parties or or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

[remainder of page intentionally left blank]

 

 

 

 

 



2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Signature Page – Credit Agreement

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]

 

  By:                     Name:     Title:

 

  ASSIGNEE       [NAME OF ASSIGNEE]

 

  By:                     Name:     Title:

 

[Consented to and]3 Accepted:

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

By:       Title:     Name:  

 

[Consented to and]4 Accepted:

 

POSTAL REALTY LP, a Delaware limited partnership

 

By:       Title:   Name:

 

 

 

 

 



3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any collateral thereunder,
(iii) the financial condition of any Borrower Group Entity or any other Person
obligated in respect of the Agreement or (iv) the performance or observance by
any Loan Party or any other Person of any of their respective obligations under
the Agreement.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 

 

EXHIBIT B – FORM OF NOTE

 

PROMISSORY NOTE

 

$______________ __________, 20__

 

FOR VALUE RECEIVED, POSTAL REALTY LP, a Delaware limited partnership
(collectively, the “Maker”), hereby promises to pay to
__________________________ (the “Lender”), in accordance with the Credit
Agreement (as hereinafter defined), the principal sum of _______________ Dollars
(or such lesser amount as shall equal the aggregate unpaid principal amount of
all Loans made to it by the Lender from time to time pursuant to the Credit
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 27, 2019 (as modified and supplemented and in effect from time to
time, the “Credit Agreement”) among Maker, the lenders party thereto (including
the Lender) and People’s United Bank, National Association, as Administrative
Agent, and evidences Loans made by the Lender thereunder. Each initially
capitalized term used but not defined in this Note has the meaning assigned to
such term in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

Except as permitted by Section 9.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, Maker has executed this Note as of the date first above
written.

 

  MAKER:       POSTAL REALTY LP, a Delaware limited partnership

 

  By:            Name:     Title:

 

 

 

 

EXHIBIT C – FORM OF GUARANTY

 

[see attached]

 

 

 

 

EXHIBIT D – FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

_____________________, 20__

 

People’s United Bank, National Association

250 Park Avenue, Suite 905

New York, New York 10177

Attention: [_________]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto (the “Lenders”) and
People’s United Bank, National Association, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). Each
initially capitalized term used herein, and not otherwise defined herein, has
meaning given it in the Credit Agreement.

 

Pursuant to Section [2.05(c)(vii)] [2.05(e)(i)(A)] [4.01(d)] [5.01(e)] of the
Credit Agreement, the undersigned, as a Financial Officer of the Borrower,
acting solely in such person’s capacity as a Financial Officer of the Borrower
and not in such person’s individual capacity, hereby certifies to the
Administrative Agent and the Lenders as of the date hereof that:

 

1. The undersigned is a Financial Officer.

 

2. The undersigned has reviewed the Loan Documents and the books and records of
the Consolidated Entities and has conducted such other examinations and
investigations as are reasonably necessary to provide reasonable detail of the
transactions and financial conditions of the Consolidated Entities as provided
in this Compliance Certificate.

 

3. No Default and no Event of Default exists and no condition or event which
constitutes a mandatory prepayment event has occurred. [if such is not the case,
specify the nature of such Default or Event of Default or mandatory prepayment
event, when it occurred, whether it is continuing and the steps being taken by
the Borrower Group Entities with respect to such Default, Event of Default or
mandatory prepayment event].

 

4. Except as set forth on Schedule 1 attached hereto, no change in GAAP or in
the application thereof has occurred since the date of the Financial Statements.
[if such is not the case, specify the effect of such change on the financial
statements].

 

5. The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (or, if any such
representation or warranty is already qualified by materiality or material
effect, then such representation or warranty is true and correct in all respects
taking into account such qualification) on and as of the date hereof (except
that if any such representation and warranty expressly relates to an earlier
date, then such representation and warranty shall be true and correct in all
material respects as of such earlier date (or, if any such representation or
warranty is already qualified by materiality or material effect, then such
representation or warranty shall be true and correct in all respects as of such
earlier date taking into account such qualification)).

 

 

 

 

6. Attached hereto as Schedule ___ is a list of the Borrowing Base Properties.

 

7. Attached hereto as Schedule ___ is a list of the Non-Borrowing Base
Properties.

 

8. [In connection with the Borrower’s request that [_________________________]
be removed as a Borrowing Base Property and/or [___________] be released as a
Subsidiary Guarantor, attached hereto as Schedule ___ are reasonably detailed
calculations establishing that after giving effect to such removal and/or
release the financial covenants set forth in Section 6.07 of the Credit
Agreement will continue to be complied with.]5

 

[In connection with the Borrower’s request that [_________________________] be
included as a Borrowing Base Property, attached hereto as Schedule __ are
reasonably detailed calculations establishing that compliance with the financial
covenants set forth in Section 6.07 of the Credit Agreement as of the most
recently ended calendar quarter as to which financial statements have been
delivered to the Administrative Agent and after giving effect to such request
and any prepayment to be made and/or the acceptance of any Approved Eligible
Property as an additional or replacement Borrowing Base Property to be given
concurrently with such request.]6

 

9. As of the date of this Compliance Certificate, no material change in
accounting policies or financial reporting practices by the Consolidated
Entities has occurred since the date of the Financial Statements. [if such is
not the case, specify the effect of such change on the financial statements or
identify the disclosure in the attached financial statements where addressed]

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

      [INSERT FINANCIAL OFFICER’S NAME]

 

 

 

 

 



5Insert for Compliance Certificates given pursuant to Section 2.05(e)(i)(A).

6Insert for Compliance Certificates given pursuant to Section 2.05(c)(vii).

 

 

 

 

Schedule 1

 

Changes in GAAP

 

 

 

 

EXHIBIT E – PROPERTY WORKSHEET

 

People’s United Bank Real Estate Property Schedule

 

Company Name: Postal Realty Trust, Inc.

Date Prepared: 9/24/19

 

Property/
Entity   Entity   Property
Type   Purchase
Date   Purchase
Price   Lease
Expiration   Borrowing
Base
Eligible?   Reason   Occupancy   Square
Footage   Quarter
Revenue   Revenue
for
New
Acquisitions   Quarter
Expense   Expenses
for
New
Acquisitions   Quarter
NOI   NOI
for
New
Acquisitions   Covenant
Adjusted
NOI   Quarterized
for
New
Acquisitions   Cap
Rate
Used   Property
Value
at
8%
Cap
Rate   Property
Value
Used   6/30/19
Debt
Balance   LTV   Actual
Debt
Service   %
Owned   Debt
Maturity   Lender   Principal
Recourse                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                               

 

 

 

 

EXHIBIT F – FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT

 

To:People’s United Bank, National Association, as Administrative Agent

 

Re:Postal Realty LP

 

Date:_________________ ___, 201__

 

Ladies and Gentlemen:

 

This Joinder Agreement is made and delivered pursuant to Section [2.05(c)(ii)]
[2.22(a)(i)] [2.23(a)] of that certain Credit Agreement dated as of September
27, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto and People’s United
Bank, National Association, in its capacity as administrative agent for such
lenders. Each initially capitalized term used in this Joinder Agreement and not
otherwise defined herein has the meaning assigned to such term in the Credit
Agreement.

 

The undersigned, ___________________________ [insert name of joining Guarantor],
a ___________________________________________, is a Subsidiary, and hereby
acknowledges that the undersigned is a “Guarantor” for all purposes of the
Guaranty, and assumes all of the liabilities, duties and obligations of a
“Guarantor” thereunder, effective from the date hereof, jointly and severally
with each other “Guarantor” thereunder. The undersigned hereby agrees it will
perform all of the obligations of a “Guarantor” under, and that it is bound in
all respects by the terms of, the Guaranty to the same extent and with the same
force and effect as if the undersigned were an original signatory thereto.
Additionally, and without limitation of the foregoing, the undersigned expressly
consents to, ratifies and adopts for itself, all of the waivers set forth in the
Guaranty.

 

The undersigned confirms that the representations and warranties set forth in
the Guaranty are true and correct in all material respects (or, if any such
representation or warranty is already qualified by materiality or material
effect, then such representation or warranty shall be true and correct in all
respects taking into account such qualification) as to the undersigned as of the
date hereof (except that if any such representation and warranty expressly
relates to an earlier date, then such representation and warranty shall be true
and correct in all material respects as of such earlier date (or, if any such
representation or warranty is already qualified by materiality or material
effect, then such representation or warranty shall be true and correct in all
respects as of such earlier date taking into account such qualification)). In
addition to the foregoing, the undersigned confirms that the representations and
warranties that are set forth in Article III of the Credit Agreement and are
applicable to the undersigned are true and correct in all material respects (or,
if any such representation or warranty is already qualified by materiality or
material effect, then such representation or warranty shall be true and correct
in all respects taking into account such qualification) as to the undersigned as
of the date hereof (except that if any such representation and warranty
expressly relates to an earlier date, then such representation and warranty
shall be true and correct in all material respects as of such earlier date (or,
if any such representation or warranty is already qualified by materiality or
material effect, then such representation or warranty shall be true and correct
in all respects as of such earlier date taking into account such
qualification)).

 

This Joinder Agreement shall constitute a Loan Document.

 

 

 

 

THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of a signature page
of this Joinder Agreement by telecopy or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement, as of
the date first above written.

 

  _____________________, a ____________________________

 

  By:       Name:     Title:

 

 

 

 

EXHIBIT G – FORM OF BORROWING BASE CERTIFICATE

 

BORROWING BASE CERTIFICATE

 

_____________________, 20__

 

People’s United Bank, National Association

250 Park Avenue, Suite 905

New York, New York 10177

Attention: [_________]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto (the “Lenders”) and
People’s United Bank, National Association, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). Each
initially capitalized term used herein, and not otherwise defined herein, has
meaning given it in the Credit Agreement.

 

Pursuant to Section [4.02(d)] [5.01(e)] of the Credit Agreement, the undersigned
hereby certifies to the Administrative Agent and the Lenders that:

 

1. The undersigned is a Financial Officer.

 

2. The undersigned has reviewed the Loan Documents and the books and records of
the Consolidated Entities and has conducted such other examinations and
investigations as are reasonably necessary to provide reasonable detail of the
matters covered in this Borrowing Base Certificate.

 

3. As of the date of this Borrowing Base Certificate, no Default and no Event of
Default exists and no condition or event which constitutes a mandatory
prepayment event has occurred. [if such is not the case, specify the nature of
such Default or Event of Default or mandatory prepayment event, when it
occurred, whether it is continuing and the steps being taken by the Borrower
Group Entities with respect to such Default, Event of Default or mandatory
prepayment event].

 

4. Attached hereto as Schedule 1 is a list of the Borrowing Base Properties,
which list identifies, as to each Borrowing Base Property, each Subsidiary that
directly or indirectly owns such Borrowing Base Property.

 

5. Attached hereto as Schedule 2 is a list of the Non-Borrowing Base Properties,
which list identifies, as to each Non- Borrowing Base Property, each Subsidiary
that directly or indirectly owns such Non-Borrowing Base Property.

 

6. As of the date of this Borrowing Base Certificate, the Borrowing Base
Portfolio Value is $_______________. Attached hereto as Schedule 3 are
reasonably detailed calculations establishing the Borrowing Base Portfolio Value
as of the most recently ended calendar quarter.

 

7. As of the date of this Borrowing Base Certificate, the aggregate value of the
Borrowing Base is $_______________, such amount representing fifty percent (50%)
of the Borrowing Base Portfolio Value.

 

[signature on the following page.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

      [INSERT FINANCIAL OFFICER’S NAME]

 

 

 

 

Schedule 1

 

Borrowing Base Properties

 

 

 

 

Schedule 2

 

Non-Borrowing Base Properties

 

 

 

 

Schedule 3

 

Borrowing Base Portfolio Value

 

 

 

 

EXHIBIT H – FORM OF PLEDGE AGREEMENT

 

[see attached]

 

 

 

 

EXHIBIT I-1 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto and People’s United
Bank, National Association, in its capacity as administrative agent for such
lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT I-2 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto and People’s United
Bank, National Association, in its capacity as administrative agent for such
lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT I-3 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto and People’s United
Bank, National Association, in its capacity as administrative agent for such
lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT I-4 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto and People’s United
Bank, National Association, in its capacity as administrative agent for such
lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT J – FORM OF BORROWING REQUEST

 

BORROWING REQUEST

 

People’s United Bank, National Association

250 Park Avenue, Suite 905

New York, New York 10177

Attention: [_________]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Postal Realty LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto and People’s United
Bank, National Association, in its capacity as administrative agent for such
lenders. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing:

 

(A)Aggregate principal amount of requested Borrowing: $_________________

 

(B)Aggregate principal amount of outstanding Borrowings: $_________________

 

(C)Date of Borrowing (which is a Business Day):________________

 

(D)Type of Borrowing: ____________________________________

 

(E)Interest Period (i.e., one, two, three or six months): _____________________

 

(F)Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed: [NAME OF BANK] (Account No.:
______________)

 

The Borrower hereby certifies that the conditions specified in paragraphs (a),
(b) and (c) of Section 4.02 of the Credit Agreement have been satisfied or
waived and that, after giving effect to the Borrowing requested hereby, the
total Credit Exposures shall not exceed the Maximum Loan Amount.

 

  Very truly yours,       POSTAL REALTY LP, a Delaware limited partnership

 

  By:       Name:     Title:

 



 

 



 

